Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 1 of
                                      130

                                                                            PX 23
                                                                    Page 135of199




             M iller A ttachm ent H
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 2 of
                                      130
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 3 of
                                      130

                                                                                             PX 23
                                                                                     Page 137of199


                                                                                 jj1: j
                                                                                      -
                                                                                      !
                                                                                      jj
                                                                                       ,
                                                                                       *
                                                                                       j
                                                                                       7
                                                                                       u'Y
                                                                                         &
                                                                                         s
                                                                                         jj
                                                                                          x.
                                                                                           '
                                                                                           5
                                                                                           /
                                                                                           ::
                                                                                            4
                                                                                            :
                                                                                            *'j'
                                                                                               .
                                                                                               j
                                                                                               M
                                                                                               m
                                                                                               s
                                                                                               or
                                                                                                -'
                                                                                                 g
                                                                                                 '
                                                                                                 .j
                                                                                                  r
                                                                                                  C
                                                                                                  j
                                                                                                  ,.''j
                                                                                                      ..
                                                                           Promoting Heal
                                                                                        thandWell-Being




 Disclosure
THIS PLAN IS NOT INSURANCE and is notintended to replace health insurance.This plan does not m eet
them inim um creditable coverage requiremenfsunderM .G.L.c.111M and 956 CM R 5.00.Thisplan is not
aQualified HeaIth Plan undertheAffordableCareAct.Thisis nota M edicareprescriptiondrug plan.The
range ofdiscounts w illvary depending on the type ofproviderand service.The plan does notpay provid-
ers directly.Plan m em bers m ustpay foraIIservices butw illreceive a discountfrom participating provid-
ers.The Iistofparticipating providersisathiiqùotecustomers-com .A written Iistofparticipating providers
is available upon request. You m ay cancelw ithl
                                               )n the first30 days afterreceiptofm em bership m aterials
and receivea fullrefund,lessanominalprocessingfee(nom inalfeeforM D residentsis$5,AR and TN
residentswillbe refunded processingfee).DistountM edicalPlanOrganization and administrator:
CareingtonInternationalCorporation,7400GâylordParkway,Frisco,TX75034;phone800-441-0380.
This plan is notavailable in Verm ontorW ashington.


                                                                              MILLER ATTACHMENT H
                                                                                         Page 2 of5
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 4 of
                                      130
                                                                                                                 PX 23
                                                                                                         Page 138of199




 The DenteM axl Netw ork
 This discountcard utilizesthe DenteM ax Netw ork. W ith the DenteM ax netw ork ofdentists,m em bers can
 enjoysaving from 20% to5O% on mostdentaiprocedureswithaccessto anationalnetworkofgeneraland
 specialty dentists.DenteM ax has been proudlh
                                             ? delivering a quality dentalnetwork forover29 years.

 Network Features
 *   Save 20% to 5O% on m ostdentalcare procetjures:check-ups,cleanings,fillings,rootcanalsand more
     Orthodontics,Teeth W hitening,Cosm etic Dentistry,OralSurgery and Children'sSpecialistsincluded
 .   High-quali
              ty,credentialed dentists


 Sam ple Savings

                          ProcedureDescription *RegularCost **PlanCost                            $Savings             % Savings
                                   AdultCleaning               $118                $54                $65                  55%
                                    Child Cleaning             $83                 $39                $44                  53%
                                 RoutineCheckup                $69                 $27                $42                  61%
                      FourBitewingX-Rays                       $8O                 $36                $44                  55%
                  Composite(W hite)Filling                     $188                $87
      Crown(PorcelainFusedtoNobleMetal)                       $1332               $679               $653                  49%
                   Com plete UpperDenture                     $1911               $810               $1102                 58%
                                 M olarRootCanal              $1299                                  $625                  48%
                         Extractioa (SingleTooth)              $221                $85               $136                  62%

 *Regul arcostisbasedonthenationalaverage ofthe 80thpercentile usualand customary ratesasdetailed inthe 2014 FairHeaIthReportinthe
 LosAngeles,Orlando,Chicagoand New YorkCitymetropolita'-
                                                       1statisticalareas.
 **Thesefeesrepresentthe average ofthe assigned DenteMaxfeesin the Los Angeles,Orlando,Chicago and New York City metropoli     tan
 statisti
        calareas.
 Fricessubjecttochange

 Getstarted
 W henm akinganappointmentwithyourdentist,m ake sureyou mention you'rea DentalSavingsmem ber.
 PresentyourID card atthe tim e ofyourappointm ent.The dentistw illverify yourparticipation w ith Dental
 Savings,w hich uses the DenteM ax netw orks.Paym entis due atthe tim e ofservice,

 Locate a Provider
 To Iocate a provideronline,please visitwww-careington-com
 orcall800-290-0523t0 find a providernearyotloroverthe phone.


                                                                                                  MILLEER AU ACHMENT H
                                                                                                              Page 3of5
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 5 of
                                      130

                                                                                                  PX 23
                                                                                          Page140 of199


D escription ofServices
Please see the enclosed m aterials fora specific (jescription ofthe program s thatyou have purchased.

Lim itations,Exclusions & Exceplions
This program isa discountm em bership prograrn offered by Careington. Careington is nota Iicensed insurer,
health m aintenance organization,orotherunderwriter of health care services.No portion ofany provider's
feeswillbereim bursed orotherwise paid byCareington.Careington isnotIîcensed to provideand doesnot
provide m edicalservices or items to individuals.You w illreceive discounts for m edicalservices at certain
health care providers w ho have contracted with the plan.You are obligated to pay foral1health care services
atthe tim e ofyourappointm ent.Savings are based upon the provider's norm alfees.Actualsavings w illvary
depending upon Iocation and specific services orproducts purchased.Please verify such services w ith each
individualprovider.The discounts contained herein may notbe used in conjunction with anyotherdiscount
planorprogram.AlIIisted orquoted pricesarecurrentpricesbyparticipating providersand subjecttochange
w ithout notice,A ny procedures perform ed by a non-participating providerare notdiscounted.From tim e to
tim e,certain providers m ay offerproductsorservicesto the generalpublicatprices Iowerthan the dîscounted
prices available through this program .ln such event,m em bers w illbe charged the low estprice.Discounts on
professionalservices are not available w here prohibited by Iaw.This plan does not discountalIprocedures,
 Providers are subjectto change withoutnotice and servicesmayvary in some states.Itisthe member's re-
sponsibility to verify thatthe provideris a participantin the plan.Atany tim e Careington m ay substitute a pro-
vidernetwork at itssole discretion.Careington cannotguarantee the continued participation ofany provider.
Ifthe providerIeavesthe plan,you willneed to selectanotherprovider,Froviderscontracted by Careington are
solely responsible forthe professionaladvice and treatm ent rendered to m em bers and Careington disclaim s
any liabilityw ith respectto such m atters.

 Com plaint Procedure
 Ifyou w ould like to file a com plaintorgrievance regarding yourplan m em bership,you m ustsubm ityour
 grievance in w riting to:Careington InternationalCorporation,P.O.Box2568,Frisco,TX 75034.You havethe
 rightto requestan appealifyou are dissatisfied w ith the com plaintresolution,Aftercornpleting the com -
 plaintresolution processand you rem ain dissatisfied,you m ay contactyourstate insurance departm ent.




                                                                                            M ILLER ATTACHM ENT H
                                                                                                         Page 5of5
                                                                                                    HIIDSO2092015
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 6 of
                                      130

                                                                             PX 23
                                                                    Page 141 of199




             M iller A ttachm ent l
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 7 of
                                      130

                                                                             PX 23


                      >' v                                            Page1
                                                                          42of199
                      3 x                          .




         ln addition to your L im ited M edicalbenehts,N C E
           M em bership contains value discount benehts;
                                                                ulut,
                                                                    ERvgc
                                                                        ageqE0I)g
                                                             THIS PROGRAM IS NOT INSURANCE.
 31815                                                              I-rISA DISCOUNT PROGM M.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 8 of
                                      130



   4I * I        I    *




              C ontents




              HeaIth D iscount Program   em ber greem ent...................13




                                                                          MILLER ATTACHMENT I
                                                                                    Page2of16

                                                               THIS PROGM M I1$NOT INSURANCE.
                                                                     IT IS A DISCOUNT PROG RAM.
    Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 9 of
                                          130


                                                                                              #           #

.                                                                      I        :         :


          NCE'S GapAfford Plus program is a greatwayfor
          individuals and fam ilies to save money orlout-
          of-pocketmedicalexpenses,whetherornotthey
          have health insurance.
          Yoursavings startfrom the firstdollar,with
          no Iim its.Ourcostsavings program gives
          em ployees/m embers access to the same
          pre-negotiated Iowered rates sim ilarto what
          insurance com panies receive.

          The G apAfford Program is idealfol
                                           r                  CustomerService:877-376-5831
          people:                                             To access yourprogram and to Iocate
             W ith High Deductible health insurance plans     providers,go to:www.NceGapAfford.com
             W ith no health insurance
             W ho are under-insured
             W ho cannotget health insurance due to pre-      There are no:
             existing conditions                              .  Deductibles
             W hose plans don'  tcover,orcap benefits on,        Pro existing condition Iim itations
             cedain procedures                                .  Medicalexams
             W ho are in theireligibility waiting period      *  Claim forms
             W ho are on COBRA                                   Lim i
                                                                     tation on usage
          Everyone is approved!No m edicalexam required!
                                                              *  Age restrictions


          Com m only Asked Q uestions
          W ho is included undera household program ?       Ihave insurance;can Istillenrollin the
          AIImem bers ofthe household are included,         program ?
          regardless ofage,including students aw ay at      Yes.You m ay enrollin the program as Iong
          college.                                          as the providerwillaccept130th.You should
          Is this an insurance plan?                        consultyourpadicipating providerpriorto
          No.The program is a reduced fee-for-service       beginning the treatmentin orderto verifythat
                                                            they can coordinate the tw()and provide you with
          program .ltis notinsurance.
                                                            additionalsavings.


          This is notinsurance.This program does notmeetthe requirements ofthe PPACA.You
          mustpay forservices atthe time they are rendered.Ifyou use a padicipating dentist,youw ill
          receive a discount.NeitherGapAfford Plus,Aetna,NBBIorthe DMPO willpayforany services
          received.You may contactthe DiscountMedicalPlan Organization atAccessone Consumer
          Health,lnc.84 Villa Rd.G reenville SC 29615 ww w.accessonedm po.com .This program is
          notavailableinAlaska,Connecticut,Delaware,Montana,RhodeIslandII
                                                                        Ut
                                                                        LLjh  VrjTarjtyjnd
                                                                           R ATT      .

          W ashington.                                                                        pajyaof16
                                                                                                  ..

                                                                                THIS PROGRAM IS NOT INSURANCE.
                                                                                      IT IS A DISCOUNT PROGRAM.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 10 of
                                      130



  jâ                                                                                                     y #. @      .


                                                                     Utilizing The A etna DentalA ccess*
                                                                     Netw ork
                                                                     As a m emberofthe GapAfford Plus program ,
                                                                     you and yourfamily have access to a national
                                                                     network ofover132,000 available dentalpractice
                                                                     locations through one ofthe largestdental
                                                                     discountnetworks inAmerica,the Aetna Dental
                                                                     Accesse Network.Padicipating dentallocations
                                                                     provide savings thatrange from 15-50D/oper
                                                                     visi
                                                                        t,on average,on dentalservices including
                                                                     cleanings,x-rays,fillings,rootcanals,crow ns,
 CustomerService:877-376-5831                                        bridges and orthodontia.

 To access yourprogram and to locate providers,                      A dvantages ofthis discountI
                                                                                                program :
 go to:wwwaNceGapAfford.com
                                                                     .     No waiting periods and no age restrictions
                                                                     .     No pre-existing condition exclusions 1
                                                                     .     No benefitm aximum
                                                                     .     No paperwork hassles orclaim forms to file
                                                                     .     Cosm etic dentistry included
                                                                      *    Odhodontia al w ays included
                                                                      .    Can be use in addition to dentalinsurance or
                                                                           enhance existing dentalinsurance
                                                                      .    Vision discounts included
                                                                      1Exceptworkalreadyinprogress

 Sam ple dentalcare savings
                                                i Selectregionalaverage l Average costwith                    Yourtotal
  procedure                                     i
                                                y                       l Dentachoice
                                                                        )                                   1
                                                      costby Aetnae2                                        ; savings
  AdultCleaning                                            $107                  ;59                               $48
  Chil
     d Cleaning                                              $77                 $42                               $35
  Peri
     odicOralExam                                            $56                 $3O                               $26
  FourBi
       tewinjX-rays                                          $68                 $36                        )      $32
                                                            $170                 $âo                        t      s8o
  CcmpositeWhiteFilli
                    nqSingl
                          eSurface                                                                          !
                                                                                                            -     .. ..
  Crown Porcel
             ain Fused to Hi
                           gh Noble Metal       :         $1!---
                                                             167
                                                               ....
                                                            - .- -    ....      $757                        y     $410
  complete UpperDenture                                   $1,1:o         r      $901                        l     $289
  MolarRootCanalExcludingFinalRestorati
                                      on                                                      $746          y     $339
  ExtractionSinjle7-
                   00th                         !                $184                f         $83          j     $101
                                                             .-..-..--...-. -.-      j
  Comprehensi
            veOrthoTreatm ent-Adclescent !)                  $5,546                  q      $3,508          ) $2,038
 Discl
     aimer:Pricescanchangewithoutnotice.zActualcostsand savingsvaç9byprovi
                                                                         derand geographicarea.
 î                                                                                                                  '- -U
 !TheDentachoiceDentalandVisi
                            onProgram provi
                                          desaccesstotheAetnaDentalAccess@network.Thisnetworki
                                                                                             sofferedbyAetnaLife (
 !InsuranceCompany(ALIC).NeitherALIC norany ofitsaffili
                                                      atesoffersoradmi
                                                                     nistersthe Dentachoice DentalandVisi
                                                                                                        orlProgram.Neither l
 'ALICnoranyofitsaffil
 j                   iatesi
                          sanaffili
                                  ate,agent,representati
                                                       vecremployeeofNati onalBenefitBuilders,Inc.(NBBI
                                                                                                      ).Dentalprovi
                                                                                                                  dersare !
 I                                                                                                                          i
 )i
  ndependentcontractorsandnotemphoyeesoragentsofALICcri
                                                      tsafi
                                                          liates.ALICdoesnotprovi
                                                                                dedentalcareortreatmentandi
                                                                                                          snot j
 $responsibleforoutcomes.
 I                                                                                                   '    MEAERATTACHMENTj
                                                                                                                  Page4of16
                                                                                             THIS PROGM M IS NOT INSURANCE.
                                                                                                   IT ISA DISCOUNT PROGRAM.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 11 of
                                      130




                     *'                  .




      The OUTLOOK Vision network has contracted
      w ith over 10,000 eye care Iocations nationwide.
      The OUTLOOK Vision providerpanelincludes
      ophthalm ologists,optometrists,independent
      opticalcenters and nationalchain Iocations.
      The vision program provides-  .
      *  Savings of10% to 50% on m ostprescription
            eyeglasses,frames,and Ienses,through a
            nationalnetwork ofover10,000 independent
            and chain vision opticalcenters.
      .     Savings oncontactIenses(excluding                             Custom erService:877-376-5831
            disposibles)atpadicipating retaillocal
                                                 tions.                   To access yourprogram and to Iocate
      .     10% to 30% discounts on m edicaleye exam s                    providers,go to:ww w.NceG apAfford.com
            and surgicalprocedures,such as PRK.and
            LASIK (where availableand approvecl).


      Sam ple vision care savings
                                         1                                                     Member !j Savings -s
          Location                       'Item
                                         !                                       Retail6             s
                                                                                               price j
          ExactEye Care Kearney,NE       !FrameSingleVision                      $129.00        $so.3c I $38.70-3oo
                                                                                                                  zc
                                                                                                $2079o ! $891o-aoo             zo
                                         )w/Polycarbonate                        $297.00            è--.-. )...-.-.-1---.-...
                                                                                               --- . . -..                  -...
                                                                                                                               -.--
          Lenscrafters Mesa,AZ           1
                                         !
                                          FrameSi
                                                ngleVli
                                                      onw/PhotoFlextint          $149.95
                                                                                 $225.00
                                                                                                $104.96 t $44.99- 30%
                                                                                                $157.58 ) $67.50- 30Q/c
                                         y       ..... .                         . .
          JC Penney Michigan                 FrameSinglekisionw/Polycarbonate    $229.95        $149.47 j $79.98- 35%
                                         i&AR contactLanses                      $208.00        $100.00 i$108.00- 52%
                                     '  (                                         $gc ctl         $72.00 i $18)oc - zoo/o
                                                                                                                    .
                  '
          Pearle Vl
                  -
                  .s'r
                     l
                     on NationalCi
                                 ty, CA $FrameSinglek'
                                                     Isionw/ScratchCoat           $59.95          $30.00 ; $29.95- 50%
                                        (
                                        :                                        $109.00         $55rOO        $54r00- 50%
                                     .

          EyeMasterHenderson,NV          'Frame Singl
                                                    e k'
                                                       ision w/Pol
                                                                 ycarbonate       $99.95         $69.96        $2999- 30%
                                                                                 $149 98        $104 99        $44.99- 30%
      Dfsclaimer:Pricescanchangewithoutnotice.sActualcrlstsandsavingsvarybyproviderand geographicarea.


      Som e participating vision care providers
      Pearl e Visi
                 on               TLC LaserVi  sion Centers               Empire Vision                      Site forSore Eyes
      SearsOptical                Visionworks                             Eye DRX                            Stein'sOptical
      J.C.Penney Optical          Bard Optical                            Eyes FirstVisi
                                                                                       cn Center             Texas State Optical
      TargetOpti cal              BudgetOpticals ofAmerica                EyeMasters                         Thomas Opticians
      Lenscrafters                Cohen's Fashicn Optical                  H.Rubin                           Uhlemann Optical
      Sterling Optical            clearVi sion LaserCenters                HourEyes                          VisionW orld
      Vista Optical               DoctorsValuvision                       IdealOpticalShopko
      Eyegl asses.com             Duling Optical                           Nationwi
                                                                                  de Vision Center
                                                  Inaddi
                                                       tiontothesechai
                                                                     ns,therearethousandsofvisi
                                                                                              oncerMifw
                                                                                                      Ylîtsle
                                                                                                            lja
                                                                                                              i
                                                                                                              sgl
                                                                                                                ejW
                                                                                                                  '
                                                                                                                  of1)Program.
                                                                                             THIS PROGRAM IS NOT INSURANCE.
                                                                                                   l1rIS A DISCOUNT PROGM M.
                  Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 12 of
                                                        130



'                                           #                            d




                                                                                                  Save an average of55% on generic drugs
                                                                                                  and 15% on brand-nam e drugs atover80D/oof
                                                                                                  pharmacies in the country.

                                                                                                     Use ourfree ADC discountRx card and
                                                                                                     save an average of15% on brand-name and
                                                                                                     55% on generic m edications atpadicipating
                                                                                                     pharm acies.
                                                                                                     AIlFDA approved drugs are discounted with
                                                                                                     the card.Even Ii  festyle drugs can be obtained
                                                                                                     atgreatly reduced rates.
                       Custom erService:877-376-5831                                                 The pharmacy network i     s natiol
                                                                                                                                       nalin scope.
                                                                                                     Cards can be used foral(fam ily mem bers.
                       To access yourprogram and to Iocate providers,                                There is no lim iton the numberof
                       go to:www.NceGapAfford.com                                                    prescriptions filled.
                                                                                                     No form s to fillout.You do noti  have to
                                                                                                     activate the card.
                        /,.ït
                       '.   '$1)
                               !'.:f;'yL'.
                                         'è.(tJ$t )1
                                                't'
                                                .   .t$ '' . .
                                                   .2                                                The card can be used overand over.
                       Hl
                       r..A
                       .  !k
                          .
                            ghl
                           .k
                            ..ï
                              !
                              :'
                               #
                               L.
                               2!
                                :
                                 l
                                g:
                                 .
                                 )
                                  qrt7ht
                                  e
                                 '.ï  .
                                      'q
                                        '
                                       (y
                                         )
                                         .
                                        ;;
                                         q
                                         .
                                         'j
                                          .
                                           s 'î
                                          ;'..:                          ,
                                                                              .
                 ''
                       è,  '
                           . ..,
                           .11' .:t  Q-
                                      ''
                                       @z '
                                          fs
                                           .kps
                                              reuadl   vated,j. and neverexplres.
                                                               '                                  Sim ply presentyourmem berID card to the
                   :.... , r
                  ..
                         t,
                         .   ,j: .uR
                            ..
                            â
                          .''.
                             ..
                              ,gs,
                               .
                                   r
                                   :
                                   j,
                                    j
                                    '
                                    r)
                                     :
                                     .
                                     g'
                                      ,y
                                      j.jJ
                                         jy4.
                                         '  :.?.,.;
                                            !     .)
                                                   t.
                                                 . j'.j
                                                      .;g.
                                                   ,s .  .j,..7.,y.,..
                                                         )y
                                                          .
                                            (,.,yj, .., t,,y)ca
                                                             ,   ..
                  . .'. . ;.
                  '.. ' ;
                  .   . r
                         . ..
                        --'
                        . ,'..      ;0:p.
                                    î
                                    .
                                    j':
                                     -)k
                                       :(â(.
                                       .   wq.
                                           ; 6
                                             ,
                                             2)
                                              )yq
                                                )
                                                ïjf
                                                  ,
                                                  y
                                                  jh
                                                   j
                                                   j .
                                                     .e......y(.r
                                                                .d
                                                                 ..Imm                Iately.
                                                                                           .      pharm acist,along with yourprescriptionto
                  ''b. 'è'
                        .s
                       .. *C
                           .'
                            L'q r:;
                              . v'
                                  j
                                  t
                                  :m
                                  v,
                                   $
                                   .'
                                    ,
                                    ..,
                                    , '.n
                                      # .
                                        ,)-
                                          .
                                          ,
                                         tl.e h
                                           r  ..ousehol
                                             .o .
                                                          .
                                                          -h no
                                                      d,w l
                                                          t                                       receive the discounts.
                           %          :7,.%q.t
                                             .ls..:#t:k ,t
             .                    )'..(t?l
                  .. ..'.......,,;.      .j
                                          y.
                                           7,>
                                            ,
                                           ,,.ït-,.t
                                               '
                                                 ..î
                                              ).'' (oy
                                                     .ë.
                                                       ,jr)onkt
                                                              .(t
                                                                .k
                                                                 :.t?.
                                                                     y:. ..
           .
                        '. . ,
                            .'-
                              j
                             y'4
                              ):jt
                                 :j (,
                                     :
                                     y4 t
                                        .:y)l )
                                              I
                                              .k
                                               ,.
                                                ; jj!
                                                    I.j
                                                    .,
                                                    ,  j::.)y: .,tE
                                                              .. ,. .!
                                                                     j.-      .

                               'L.
                                f.
                                 *.
                                  y'
                                   y
                                   ''
                                    t j
                                      .j
                                       ..fy
                                          :t:
                                            5;
                                             .r'.
                                                );)
                                                  :'
                                                   .;y.In.
                                                         ,....
                                                             t.l.))..
                                                                    4j'..
                 .

                      :..0.i1 '     r'z     .,                          J : . xy ,.
    .                  .. .
                  7': 7      ': '
                                .
                                  er      t'
                                           é     or    ja  )  ,mf
                                                              4           prmatlonlsnevercolled   Forinform ation on how to accessthe discount
                                                                .
    .. c
              '
                  ..  ):i.'z:?.j ..
                        ..
                            ,   j,y.
                                   ''
                                    t4.,41...
                                            %.L
                                              ..,v..g.:s7k :''          .         .
       .
         .
                .
                .
           . ' .'        ;.k.:
                              )
                              ûg rltt.tm..
                                r
                             j:;....E
                                         .y'
                                         $L
                                           t
                                           :
                                           'L.!,')j e'   .
                                                         '
                                                         ,C1rd USPr.
                                                  j..J)t.' . . ,
                                                                                                  prescription mail-orderprogram ,please call:
        . .            .            .a    .k
                                           . t..             ,.
                       ' .J l:
                       ' .. .. .)
                     . '        't.           .' t. '                                             855-287-2728.


                                                                                                  O ver80% ofaIIpharm acii  es in the
                                                                                                  US and itsterritories acceptthe
                                                                                                  free ADC discount prescripNon
                                                                                                  card,including:

                                                                                                              W         r----
                                                                                                                        - .----.-'
                                                                                                   c'..                                      Stopu hop'
                                                                                                                        W A L*M ART'
                                                                                                                                                 *%
                                                                                                       F----.-            o.yu oEy       .




                                                                                                          1$Ku*5T**E:
                                                                                                                                       and many m orel

                                                                                                                                   MI
                                                                                                                                    LLER ATTACHMENT l
                                                                                                                                            Page6 of16
                                                                                                                        THIS PROGRAM I  S NOT INSURANCE.
                                                                                                                              IT ISA DISCOUNT PROGM M .
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 13 of
                                      130




      USA PetMeds
      About50% ofthe medications prescribed by
      yourvetare actuall y the sam e m edications
      prescribed to people,only in di
                                    #erentdosages.
      You can fillthese prescripti
                                 ons atyour
      neighborhood pharm acy.

      How ItW orks
      Presentthe free USA PetM eds discountdrug
      card along with yourpet's prescription to receive
      a di
         scount.                                                         CustomerService:877-376-5831
           The card is pre-acti
                              vated and neverexpires.
                                                                         To access yourprogram and to Iocate
      *    Use itoverand over.
                                                                         providers,go to:w ww.NceG apAfford.com
           The card can be used foraIIhousehold pets
           and Iivestock anim al
                               s.
      W e have even m ade arrangem entsw ith a US
      Flm -approved specialty,m ail-orderpharrnacy                        Highlights
      to fillthose specialmedications and compounds
                                                                          .    Nowaitingperiods
      notavailable atyourIocalpharmacy.Askyour                            . Every petqualifies
      vetfora written prescription when drugsforyour                           card is pre-acti
                                                                                              vatéd
      petare required.Call1-855-MY-PET-RX (855-
                                                                          *    Nosign-uporperspnalinfo'required
                                                                               Card neverexpires
      697-3879)and mentionthe ID numberlisted on
      the card.
                                                                          *    Average prescription savings:
                                                                               55% on G eneric
                                                                               15% on Brand-Nam e

      USA Pet M edsdiscountdrug
      cards are accepted atover80% of
      pharm acies na*onw ide!                                                                                 i.                   .
                                                                                                                                   .'''         t
                                                                                                                                                          '
                                                                     I
                                                                     ) .o                         *-. *'-
                                                                                                              1
                                                                                                              1'
                                                                                                               ,
                                                                                                             * '* ,
                                                                                                                     .
                                                                                                                   .-.-.
                                                                                                                   * '
                                                                                                                           C-'''.   ''
                                                                                                                               .. .. .-
                                                                                                                                '*
                                                                                                                                 '(     ....
                                                                                                                                            '''.
                                                                                                                                :'-.. . ...' -'
                                                                                                                                             )
                                                                                                                                             ,
                                                                                                                                             '
                                                                                                                                             ,
                                                                                                                                         ;- -. .-
                                                                                                                                              .  ,.L'''q
                                                                                                                                                     -î
                                                                                                                                                    '.
                                                                                                                                                    :  'i
                                                                                                                                                     ' 1
                                                                                                                                                        ''
                                                                                                                                                       '. ë
                                                                                                                                                        ; :
                                                                                                                                                         .
                                                                                                                                                   .. ..-.
                                                                                                                                                   r.     .-. ..
                                                                     $                          1
                                                                                                I
                                                                                                i :TMIM - ' ...M't'de
                                                                                                                4   ''z
                                                                                                                      '7
                                                                                                                       t
                                                                                                                       '
                                                                                                                       -t
                                                                                                                        '''''
                                                                                                                            ?
                                                                                                                            ::
                                                                                                                             te
                                                                                                                              t'
                                                                                                                               t
                                                                                                                               &
                                                                                                                               ''
                                                                                                                                :'''7
                                                                                                                                    1,
          0.        W          r-
                               -    .- -   - -. -                    I         Tb
          WA:. R
               umao                             *        Ropu hop'   1
                                                                     )
                                                                                pncea
                                                                                    lIpetmedlcati
                                                                                                onsandto'
                                                                                                        hnd101pharmacl
                                                                                    www.usApetMeds.com/pet
                                                                                                                     es-vi
                                                                                                                         si
                                                                                                                          t:                                  .
                               W XW W                '               !
                                                                     l
                                                                     k ,-.  .7
                                                                         , yA,syss..rzt
                                                                                      s..
                                                                                        v., jo .. azcjqsjsj
          + V - A.# 0*TARGG. *@T
                                                                                            .


               M ** > M -
                                                                     jj.
                                                                     !
                                                                       r.Y-.N,
                                                                             4'ç.. .
                                                                              ' êr .
                                                                                            Rx Bin: 610709
                                                                                            Rx G fp' USAP250
                                                                                    .


       Y        œ=#œ A
                >*tf@:T@R.R:           v
                                                      .              jThisIsNotlnsurance. R
                                                                     I
                                                                                  .     .
                                                                                            xpcn.7777     ,

                                                                                          Ptlarmacrsttleip desk *2#-728.4791
                                                                                                                                                              .   .
                                                                                                                                                                  .




                                                    and manymore!        ' '
                                                                                    JJ      ..                             '




                                                                                                         MILLER ATTACHMENT l
                                                                                                                   Page7 of16

                                                                                                     THIS PROGRAM IS NOT INSUM NCE.
                                                                                                           I'rIS A DISCOUNT PROGM M.
    Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 14 of
                                          130



     A       :         â      *j           â




                                                   Save an average of25% atover8,000 trained,
                                                   qualified,and fully credentialed providers
                                                   nationwide including acupuncture,m assage and
                                                   otherintegrated wellness therapies.
j                                                       CustomerService:877-376-5831
                                                        To access yourprogram and to Iocate
                                                        providers,go to:www.NceGapjNfford.com




                 :            d1      <.           :I        4    I


                                                   Save an average of20% atover1,200 offices
                                                   with 4,000 rehabilitation and physicaltherapy
                                                   providers in 23 states.

                                                        CustomerService:877-376-5831
                                                        To access yourprogram and to Iocate
                                                        providers,go to:www.NceGapAfford.com




         *
             4    I
                  *
                       4       #
                               *
                                        j*     4


                                                   Save 20% to 50% offManufacturers Suggested
                                                   RetailPricing.
                                                   Receive customized care and,ifneeded,
                                                   purchase brand-nam e hearing aids at
                                                   substantialsavings.
                                                   A referralwillbe coordinated with a provider
                                                   bestsuited to yourneeds including assistance
     Custom erService:877-376-5831                 to schedule an appointmentorprovide alI
                                                   the inform ation you willneed to cal
                                                                                      llatyour
     To accessyourprogram and to Iocate            convenience.
     providers,go to:ww w.NceGapAfford.com

                                                                       THIS PROGM M IS NOT INSUM NCE.
                                                                             IT IS A DISCOUNT PROGRAM .
    Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 15 of
                                          130



                                                                                          1       j
j
.                                                              4 *j   j
                                                                      e
                                                                           4        j
                                                                                    *
                                                                                               j*         ,




          O urnetwork providers can save m em bers
          an average of60% offofthe usualcostfor
          advanced radiology testing,such as M agnetic
          Resonance lmaging(MR1)and Computed
          Tomography (CT)scans.
          .   Priori
                   ty appointmentscheduling
          .   Unique scheduling services to assist
              mem bers with selection and scheduling of
              appointm ents
          *   Coast-to-coastcallcenters operating . 8:0Oam-
              8:30pm EST,with m ultilingualsta;
                                                                CustomerService:8774 76-5831
              Significantsavings com pared to traditional       To access yourprogram and to locate
              PPO fee schedules (an average of60%               providers,go to:w ww.NceGapAfford.com
              savings)
          .   Q uality care and service atno addi
                                                tional
              costs



                *# .    : @ @ @ *'@
          @ A      @ - : œ@                                4II : I          .       *'         I *' .


          The Laboratory Savings Program o#ers
          services offeran efficient,a#ordable,and
          confidentialsolution to m edicalIaboratory
          testing.M em bers are able to browse a wide
          array ofm edicalIaboratory tests,becom e
          informed on b0th the tests and diseases,
          and have the ability to purchase the medical
          Iab testdirectly on the websi te.MyMedl  -ab's
          online solution is centralized around the PHR
          (PersonalHeaI
                      th Record)system and allows
          the m emberto see specific testresults and
                                                                 CustomerService:877-376-5831
          m onitortheiroverallhealth.
          Notaval
                lablein NY NJorRI.                               To access yourprogram and to Iocate
                                                                 providers,go to:www.NceGapAfford-com



                                                                                   MILLER ATTACHMENT l
                                                                                             Page9 of16
                                                                                THIS PROGM M IS NOT INSUM NCE.
                                                                                      IT ISA DISCOUNT PROGM M.
            Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 16 of
                                                  130



'
    .   '
                              y                                                             @@       @ @ @ -@
.
                 âj           &          * el j       4   j                                 . i . @ ..@ -@




                                                              Mem bers can save on theirexisting m edicalbills.
                                                              Patientadvocates work on yourbehalfto protect
                                                              yourinterests and save you money.No minim um
                                                              billrequirem ent.However,there is a percentage
                                                              ofsavings fee to negotiate yourclaim .




             CustomerService:877-376-5831
             To access yourprogram and to locate providers,
             go to:w ww.NceGapAfford.com




                  *I                11     *      <       I   1     â




                                                              Save from 20% to 50% offyourm edicalsupply
                                                              needs.ltems include a broad selection of
                                                              am bulatory aids and bathroom safety items such
                                                              as wheelchairs,scooters,hospitalbeds,and
                                                              much more.




             CustomerService:877-376-5831
             To access yourprogram and to Iocate providers,
             go to:www.NceGapAfford.com        '



                                                                                            M ILLER ATTACHMENT 1
                                                                                                      Page10 of16
                                                                                  THIS PROGRAM IS NOT INSUM NCE.
                                                                                        IT IS A DISCOUNT PROGRAM.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 17 of
                                      130



                                                        I1   .          .            '
                                                                                     *
                                                                                                Ie        .




      This program offers a free initialconsultation,
      up to 50% savings on diagnostic services and
      x-rays (ifnecessary),and unlimitedtreatnlents
      atup to 30% savingsfrom a nationalnetwork of
      over12,000 chiropractors.




                                                             Custom erService:877-376-5831
                                                             To access yourprogram and to Iocate
                                                             providers,go to:www.NceGapAfford.com




          # @ .,    @ * * @e'@                                              $
      @   à.  @    @ -@                                      #           k               I I *        3




      Mem bers can save up to 75% offretailpricing
      on a huge selection ofnaturalproducts including
      vitamins,supplements,and more.




                                                             Custom erService:877..
                                                                                  376-5831
                                                             To accessyourprogram and to Iocate
                                                             providers,go to:ww w.NceGapAfford.com



                                                                                   MI
                                                                                    LLER ATTACHMENT I
                                                                                           Page 11of16
                                                                                THIS PROGRAM IS NOT INSUM NCE.
                                                                                       I-rIS A DISCOUNT PROGRAM.
    Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 18 of
                                          130


                                                                                        @ @@       @   @ @**
.      :          â6                     j    :       j         .                        4 w . . y ..




             *     > F
                                     '
                                    qx . ,
                                    ,
                                    y.. . j
                                                          The HeaIth Inform ation Line provides you with
                       #        $
        y           y .
                      ss -
                       y.                                 access to a com prehensive Iibrary ofheal
                                                          information thatis avail
                                                                                                   th
                                                                                 able to you overthe
        '
        #.        sj
             ,

            '8
                   +1                                     phone oronline.

            14 *
             .,




     Custom erService:877-376-5831
     To access yourprogram and to Iocate providers,
     go to:w ww.NceGapAfford.com




                                                                                        # @@        @ @@   *'@
       A                    *       * I           *                                            z - @ - . -*




                                                          Have 24/7 accesstoa registered nurse (RN)
                                                          to answerquestions on fam ily health issues.
                                                          Services in over100 Ianguages are included with
                                                          medicalinform ation assistance.




     Custom erService:877-376-5831
     To access yourprogram and to Iocate providers,
     go to:w ww.NceGapAfford-com



                                                                                         MI
                                                                                          LLER ATTACHMENT 1
                                                                                                 Page 12of16
                                                                               THIS PROG RAM IS NOT INSUM NCE.
                                                                                      IT ISA DISCOUNT PROGRAM.
    Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 19 of
                                          130


                     . .
                                   I        1            : II .  *
                                                                                    .      I * . ' ..   *
                                                                                                                        *
l




          As a memberofGapAfford Plus you are a participant           Yourpadicipation in the plan willcontinue from m onth
          in a DiscountMedicalPlan Organization provided by           to m onth upon paym ent of your m onthly dues and
          AccessoneConsumerHealth,lnc,Below aretheterms               shallcease upon (i)yourfailure to make the monthly
          and conditions ofyourparticipation.This agreementis         payment' ,or(ii)noti
                                                                                         fication inwri
                                                                                                      ting (USPS,emailor
          betweenyouandAccessone.                                     facsimile)ofyourdesire to caricel.
          The e#ective date ofyourenrollm entis show n on the         You m ay cancel your m em bership in the discount
          M em ber ID and shallcontinue from m onth 1    :o m onth    medicalplan organi
                                                                                       zationwi
                                                                                              thinthidy (30)daysafter
          untilAccesso ne is notified ofyourcancell  atiol
                                                         n.           the effectivedate ofyourpadicipationorreceiptofyour
                                                                      ID card,whicheveris Iater,and recei  ve a fullrefund
          DISCLOSURES:
                                                                      Iess a m inim alprocessing fee i
                                                                                                     fapplicable,Afterthe
               The plan is notinsurance;                              firstthirty (30)days,you may cancelpadicipation at
               The plan provides discounts atcertain heal   thcare    any tim e and i
                                                                                    fyou have pre-paid any m em bership
               providersform edicalservices;                          fees,the prepaym entw illbe refunded on a pro-rata
               The plan does notmake paym ents directly to the        basis for the unused m onths, Notification m ust be
               providersofm edicalservi  ces',                        received atIeastfive (5)businessdaysin advanceof
               The plan member is obligated to pay for aII            the nextbilling cycle foryou notto be charged forthat
               healthcare servicesbutwillreceive adiscountfrom        bill
                                                                         ing cycle.
               healthcareproviderswho have contracted withthe         Padicipation in the program m ay be term inated ifyou
               discountplanorgani  zation',                           failto m ake a paymentwhen clue.
           * The nam e and address ofthe Iicensed di        scount    This planincludes you and yourdependentchildrenat
               medi calplan organization:Accessone Consumer           no charge.Youare notrequiredto Iistyourdependents
               HeaIth,Inc.,84 Villa Road,Greenville,S(-  7 29615' ,   to padicipate in the plan.You m ay add children by
               800-896-1962.  , w ww.accessonedm po,com . You         callingAccessone at800-896-1962
               m ay find a Iistofparticipating providers at:www.
                                                                      Ifyou have a com plaintregarclingthe plan you m ay go
               NceGapAfford.com or you may call: 877-376-
                                                                      to:
               5831.You willbe able to apply plan discounts to
               aII parti
                       cipating provi ders of each participating      www.accessonedmpo.com orcall800-896-1962.You
                                                                      may also wri   te to Accessone Consumer HeaIth,Inc.
               network.                                               84 Villa Rd.Greenvill   e,SC 29615. The com pl    aintwill
           Youwillreceive discountsatparticipating chiropractors,     be addressed and you w illrecei     ve a response within
           m edicalequipm ent& supplies,rehabili tationservi ces &    15days.
           diagnostic imaging centers ranging from 5% to 40Q    /o,
           prepaidLabsdiscountsof5% to70QA,hearing services           THIS PLAN IS NOT INSURANCE and is notintended
           discounts of5% to 20% and padicipating pharmacies          to replace heal   th insurance.Thi s plan does notm eet
           provide discountsof5% to 40t  %.                           the m inim um credi   table coverage requirements under
                                                                      M.G.L.c.111M and 956 CMR 5.00.This plan is nota
           The discounts for padicipating dentists ralrge from        Quali fied HeaI  th Pl an underthe Asordable Care Act.
           5-50% offstandard billed charges and average 20Q     /o.   Thisis nota Medicare prescripti    ondrug plan.
          Thevisionservi
                       ces(including lensesandframes)are
          availabl
                 e atpadicipating providers atdiscounts of5%          ThisAgreem entand i      ts BenefitDescriptions represent
          to 50% withanaverage of25% .                                the entire agreem ent between you, GapAfford and
                                                                      Accessone Consumer Health, Inc. and supersedes
          The MemberAgreement(GAPMPA-P/OZII),Member                   aIlotherprior representations,statem ents,orw ri      tten
          Guide (GAPGUIDE-P/O6IZX) and Member ID Card                 agreementsbetweenyouandGapAffordorAccessone.
          (GAPID-P/OZII) represent the entire Agreement               NeitherGapA#ord norAccessone ConsumerHeaI               th,
          betweenyouandGapAffordandAccessoneConsumer                  Inc.hasIiabilityforproviding orguaranteeing serviceor
          HeaIth,Inc.                                                 any Iiability forthe quality ofservices rendered.
          You willbe billed atthe time services are provided by       Note:Keep a copy ofthe Mem berAgreementforyour
          the padicipating providerwho willapply the applicable       records.
          discounts to thatbill.In no instance can GapAsord or
          Accessone make payments directly to a provi    deron
          yourbehalf.
                                                                                                 M ILLER ATTACHMENT l
                                                                                                           Page 13of16

                                                                                             THIS PROGRAM IS NOT INSURANCE.
                                                                                                    IT IS A DISCOUNT PROGRAM .
    Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 20 of
                                          130



,       j â




                                                                      M ILLER ATTACHMENT I
                                                                                Page 14of16
                                                            THIS PROGRAM IS NOT INSURANCE.
                                                                   I
                                                                   T IS A DISCOUNT PROGRAM.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 21 of
                                      130



                                                                                           j *




                                                              THIS PROGRAM IS NOT INSURANCE.
                                                                   IMr1& A n l&& n IlK1V'n n m rsr%A RA
     Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 22 of
                                           130


      Forquestions or com m ents'
                                .
(.

      NCE
      100 G arden C ity Plaza,Suite 102
      Garden City,NY 11530

      T:888-886-1796




               ACCQIDITED                                                 - àx       œ' A
               FI;CNiNFAS                                                        .   . @@   +
       D*DAD i.k;1518.'F:1'1!:d)


         @>         @ . :* - t @-
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 23 of
                                      130
                                                                             PX 23
                                                                     Page 158of199




             M iller A ttachm ent J
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 24 of
                                      130

                                                                                                    PX 23
'                                                                                            Page159of199
                                                                                                                 /

                                                                                                                 t
                                                                                                                 t
                                                                                                                 !
                              In the               atter of:                                                     t
                                                                                                                 ;
                                                                                                                 ;
                                                                                                                 '


                            Sim ple H ealth Plans                                                                #
                                                                                                                 (
                                                                                                                 :
                                                                                                                 t
                                                                                                                 i
                                                                                                                 $
                                April 10 2018                                                                    !
                                                                                                                 t
                                        ,
     Telephone Conversatl'on berween                                                        & Frank              )
                                                                                                                 1
                                                                                                                 !
                                                                                                                 .
                                                                                                                 !
                                                                                                                 t
                                                                                                                 .

                                                                                                                 !

                                                                                                                 1
                                                                                                                 1
                                                                                                                 1
                                                                                                                 i
                                                                                                                 t
                                                                                                                 l
                         CondenscdTranscrlptwithWordIndex                                                        j
                                                                                                                 1
                                                                                                                 l
                                                                                                                 l
                                                                                                                 !
                                                                                                                 1
                                                                                                                 .
                                                                                                                 J
                                                                                                                 .

                                                                                                                 1
                                                                                                                 t
                                                                                                                 l
                                                                                                                 1
                                                                                                                 2
                                                                                                                 1
                                                                                                                 -

                                                                                                                 l
                                    .          <              *                                                  ,
                                    @         ?
                                              illl              *                                                r
                                                 lrEi           ,.                                               .
                                        1                                                                        '
                                                                                                                 (

                                                    .   .*
                                                                                                                     /

                                                                                                                     l


                               ForTheRecord,Inc.                                                                     t
               (301)870-8025 -                .hrinc.net-(800)921-5555                                               t
                                                                                                                     l
                                                                                                                     t

                                                                                                                     l
                                                                                                                     )
                                                                                                                     .

                                                                                                                     i
                                                                                                                     )
                                                                                                                     E
                                                                                                                     #
                                                                                                                     1
                                        LL'
                                          -E';)7(
                                                2t
                                                 -'
                                                  t7 .'
                                                    . . ; ')' -'
                                                               -*-
                                                                 'wl)'t-
                                                                       ''.trk-9-   .   ')                   - .--+4  )
                                                                                                     Page 1of9
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 25 of
                                      130
                                                                                                                  PX 23
                 Telephone Conversution between                                              & Frcnbage1eoof199
Simple Heolih Plons                                                                                        4/10/2018
                                                                                                                                3
                     OPPICIAL TRANSCAIPT PRCCESDIXG                                  FEDERAL TRADZ CQM-N:SSICII
                        FEDLRAI TRADE COMMISSION                      Jn the Hatter of:
                                                                      Girmle Health Plôns                             1723:49
       HAICER 110.      1723149
       TITLE            SIHPNE HEAYTH PtANS
       DATB             RECORDED: APRII lûz 2D2:
                        TRM ISCRIBED: APRIL l3w 2Cl!
                        RKVISED: APRIL 24, 2019
       FAGES            l TRRDUGH 29                                            :he followxng trnrxscrtpt was produced frcm a
                                                                      digital file provided to Fcr The iecord, Inc- cn April
                                                                          29:8.
                     TDLEPHONL CCV/ERGAITOI; BEX#EEH
                          (CUSTDHER) AND FFAIIK ICCMPAF/ REP)
                                75339369




                                                                 23
                                                                 74
                      For The Recozd, Inc.
        (3C1) 670-8725 - wv#. fDrincxnet - t9DQ) 921-51.
                                                       C45       25

                                                             D
                       FEDERAL CRADE CCKMISGID'I                                       P R O C E C D : tl G S
                               : 11 D E X                                              -    -    -    -     -
                                                                                HR. HANSINS: Hy nï=2 àa Henneth Hawkinz.
  4    AECLRDIRG;                                                     and I'M an inveloigator with the Fed/ral Tradq
  5    Converzalion batween                                           Corrilllon in tHe Mid-es: Aeslion in Cbicag/, Itlintis.
  6         Simple Health Plan:                                  6    Zlday'a daze is Xpril :0Qh# '
                                                                                                  2C1?, .nd the tine i:
  7                                                                   dp/rcxinatety 11232 â.n.
  !                                                              8              1lm goinp to be caLling Strpte Heûlth Flanz.
   9                                                             9    G.'he nurber is 1385) S83-1!21, And -111 Ee
  1p                                                                   att&rpoln; t? sFeak w'ith a representatrze flcm Sîmgle
                                                                 11    Health. 7 Will ba u:ing Lhe underll'zer grcfile Qf

                                                                 13
                                                                                            TKLEPHDIIE CCtITA'
                                                                                                             -T
                                                                                FARID: Jood afternœon. Chia ia Fabio Trrm
                                                                 16   PwemiumHealthouote.com. :'m qoinq to aak you a few
                                                                 17   quick queations and we'll ge': yeu Dver to one of our
                                                                 18   licensed Insurance agenca, w'no will find the best plan
                                                                 19   foI you. Are you looking -* are you looking to
                                                                 20   guzchaae a new healLhcare p1an, or aze you currently
                                                                 21   insured?
                                                                 22             HB. HAWF.INS:
                                                                 2)   purchaae a bealth Rlan.
                                                                 21             FAB:Q: Jus-- to cpnfàrm, it'a for two
                                                                 2$   peoplq, clrreit?


                                                                                                                  1(Pages1to4)
                                                       ForThe Record,Inc.                              vluusq Ayo cyjvsszl
                               (301)870-8025 -www.firinc.net-(800)921-5555                                         pagezofg
 Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 26 of
                                       130

                  Telephone Conversotion between                                       & Fronk page 161P
                                                                                                       ofX123
                                                                                                           99
qim ple Heolth Plons                                                                                  4/10/2018
                   ïLï'-ïï-..
      . .. ... . . .                     ...         . --   :
                                                                5         .                                        :
                       MR.HAW KINS:That'scorrect.                   is7/15of1970.
                       FABIO:YourstateisTexas?                           M R.HAW KINS:No. My- mybirthdate-
                       MR.HAW KINS:Yes.                                  FRANK: Okay.
              FABIO:AndI'm guessingthebudgetis$200:
                                                  ,                       MR.HAW KINS:- lj'  ustgavehim my
        correct?                                                    infonnation.MybirthdateisJulyl5th,1980.
                       MR.HAWKINS;Yes.                                  FRANK:AIIrkht.Justglvemeonesecond.
                       FABIO:Okay.MayIhaveyour- okay,just           Giveme- I*m in toputyouonabrief- abrief
       onemoment-M ayIhaveyoursrstandlastname? Can                  hold,okay,
       you-                                                               M R.          S: Okay,thankyou.
                       MR.HAW KINS:Yes.It's                               (On-holdmusic.)
             FABIO:Thenameofthecity an zlp eln                           FRANK:A1Iright,      ohow canIhelp
        Texas:                                                      youtoday?
             M R.HAW KINS:It's            Texas,and                      M R,HAW KINS:Okay,l'm Iooking fbran
        theZjcodeis75052.                                           ingurancepolicy.
                       FABIO:Okay,andyourdateofbirth?                     FRANK:Okay. You're looking forhealth,
                       MR.I'IAWKINS:July15th,1980.                  dental,andvision,orjusthealth?
                       FABIO: l97                                         M R.HAW KINS: For: Fullmedicalhealth
                       MR.HAW KINS: 80. 1980,I9B0.                  insurancepolicyformy wifeand 1.
                       FABIO:Okay.Thankyou.I'm goinglo                    FRANK:Yourwifeandyouaeltokay.So
        placeyouonabriefhold-                                       1etmehaveonemoretimejusttoverifyyourdateof
             MR.HAW KINS:'   lrhankyou.                             birth.Could Ihaveitone moretime.please,
             FABIO:- while l- okay.while Iconnec!                         M R.HAW KINS:Yeah. It*sJuly 15lh,  .
        withyoualkensed insuranceagent.Okay?                              FRANK: Okay,and letmehaveyourwife's
             M R.HAW KINS:Okay,thankyou.                            firstnameand herdattofbirlh.
             FABIO:Youfreverywelcome.                                     M R.HAW KINS: Yeal  i,hername is

                                                                6                                                  8
                       (On-holdmusic.)                              Samelastname.Andshewas- andherbirthdateis
               FABIO:Thankyou ro much fortheholding                 Junel7th,l990.
         time.IgotFrankontheline,andhe'sgoingto                          FRANK:June25th,1990?
         assistyoufrom now on.Haveagoodrestoftheday,                     M R.HAW KINS:June l7th,1990.
         and thankyou forcalling PremiumHealthouole,com.                  FRANK; l7th,l9- okay,gotit. lnthe
         Bye-bye.                                                   pab't--
              M R.HAW KINS:Okay,thank you,                                M R.HAW KINS:And-
              FRANK: Hi,       how youdoing today?                        FRANK: -                  Inthe-
              M R.HAW KINS:Hello?                                          MR.HAW        : m sorry--
              FRANK:Hey,        couldyou hearme?                           FRANK:7/15/1980.
              MR.HAW KINS:lcankearyou.                                     M R.HAW KINS:Hello?
                 ANK:Allright.How youdoingtoday,                          FRANK:Yeah.
                                                                           M R.HAW KINS:Hello. Who am Ispeaking
                   . H AW K I
                            N S: My name's                          w ith?
                FRANK :n ey - the - the tc m ehere                         FRAN K: M y nameisFrank.
         thatyou're- thatitwas               I'm sorry.                    M R.HAW KINS;Oh,F' rank,okay.Andwhich
         So it's                                                    health- whichinsurancecompany atuyouwith?
                M R.HAW KIN S: Yes.                                        FRANK: The nameofourcompany isSimple
                FRANK: Okay. You haveno relationto                  Hsxa1th.
                          mrrect?                                          M R.HAw KINs:oh,okay.
                       MR.HAWKINS:No.                                     FRANK:werejresentA-plus-ratedcarriers
                       FRANK: Okay.And yourcall-backnumberi
                                                          s         inyourstate, so I'm golng tobeableto giveyou
                                                                    yoqrbestoption today,okay?
                       M R.HAW KINS:Yeah.                                M R. HAw KINs:okay,great.
                       FRANK:AlIrkht.Andyourdateofbirth                   FRANK;Ajjright.Doyx haveanaltemale

 2(Pages5to8)
                                                     ForThe Record,Inc.
                                  (301)870-8025-www.hrinc.net-(800)921-5555 MiLLERATTAp
                                                                                      Ca
                                                                                       HgMeEaNoTf:
                                                                                                 J
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 27 of
                                      130


                 Telephone Conversuiion be- een                                & Frunbage162o
                                                                                            pf
                                                                                             x19
                                                                                               2:
                                                                                                3
Simple HeoltlnFlons                                                                          4/10/2018
                                                       9
       phorz num berbesides                                   twoofus.
             MR-HAW KINS:No,that's-iustmyonly                      FRANK:A1111g,
                                                                               111.WelI,so,whalI'm going
       number.                                                totrytohtlpyou IindisaP1?O.A PPO îsgoinglo
             FRANK:AlIright.Could wehaveanother               allow youtokeepyourdoctors,gotoanyhospitals
       numberlike,say,yourwife's'
                                /                             yotlwant,andsoyouwon'tlyereferredorseea
             M R.HAW KINS:SIK dou n't- no,Idon't-             specialist.Yougetaplanthathasprescriptionsand
       n0.n isnvmW risfineforrightnow.                        labcoverage(inaudible)mimenance,Mdwtcanget
             FRANK:Shehasnoolherphoncnumber? All              ycualsoapolicy withlow oat-of-pccketexpense,that
       righl- Doyouhavedoctorsyoqwanttostay with?             willbeaplus.
             M R.HAW KINS: Yes.                                     MR.HAW KTNS:n atsoundsgood.
             FRANK:Letmehavethesame- Ietmehave                      FRANK:AlIright.          we'reableto
       thedoctor'sname.                                       findaN licythatmeetsyourne s. Whendoyou need
             MR.HAW Km S:Okay,Msname isM ichael               theplantostart?
       Simms.                                                       M R.HAW Km S:W eIl,1need i   tstartassoon
             FRANK: I-low longhaveyou beenwithout             aspossiblebecauserightnow I'm - l*m uninsured.
       healtbcoverage?                                              FRANK:Yougotit.Givemeonemintlle,
             MR.HAW KINS;Aboulfikemonths.                     okay?
             FRANK: Five months? Al1right. Ishein                   M R.HAW KINS:Oiay,thanks.
       Gram - Grapevine.Texas?                                     (On-boldmusic.)
            M R.HAW KINS: Hê'sin                                   FRANK:A11righ
            FRANK:         byanyc ance. I you-                     MR.HAWKINS:Hey.
       didyoutlsedtolivein- inIlllnois?                            FRANK:I'veqotgoadnew'shere.Wegotyou
            M R.HAW KINS: Ihavean lllinoisphone               approvedasaPPO m th an A-plus-ratedcarrkr,which
       number,butI'venotlivedthereforabouttcnyears.           isqoingtobethrcughFirstHealth.It'sa
             FRANK:Okay.A11Hght,yeah,becausel                 natlonwidePPO,soyoucanvinually useitatany

                                                       l0                                                     12
       waskind- Ijust- IwaskindofconfusedandI                 inpatientoreutpatiectfacilitiesnationwide.
       wanledtomakesurethatwe'reIookingfortheright                  M R.HAW KINS: O'
                                                                                   kay.
       statt.ButyouarelocaledinTexas,correct?                       FRANK:What- whatj'
                                                                                     oureceivewilhthe
            M R.HAW Km S:n at'sccrrect.                       K licyisgoingto bedectorvislts,diagnostic
            FRANK:AI1right.Andthedoctor,Michael               testing,so hleodand lab work.M edicationswillbe
       Simms,isheoutof4116SouthCarry--Carrier                 covered,medical,surgical,andhospitalcovemge.
       Parkway?                                               Thegood lhing withthisPPO isthatitl!asazero
            M m HA W K IN S: Actually,Idon'tknow the          deduclible.so you don'thave to come outofpocket
       exactnumberaddress,but1- Ijustknow1he- 1-              beforeyourplankiclçsin.lt'sasrst-dollar
       Iknow hishosphal.He'swilh Methodist--Methodi  st       coverageplan.
       FamilyI-lealthCenter. lfyouwant,lcould lookit                M R.HAW KW S:Okay,do Ihavecopays?
       up.                                                          FRANK: Yeall- Foryourprimary care,which
             FRAN K:Yeah,that's--yeah,that'sit.               M ichaclSimm sisin- innttwork mswell,soyou
       gothim.                                                don'tbavenothing towon' yaboutthere.Doc- PcP,
             MR.HAW KINS:Okay.                                Which isyourgrimery carephysician,isgoing to be
             FRANK: Yep.Yes,sir,that'shim atthe               $10.Specialistsare25.
       UniversityofNorthTexasintheM ethodistHeallh                  MR.HAW KINS: Okay.And.so -
       syslem.AlIright.Youlooking fordentalandvision                FRANK:Yeah,yotlr-
       also,oryoujustneededhealth?                                  MR.HAWKINS:-.-oh,go- 1'm sorry.
             MR.HAWKINS:lreallyjnslneed- ljust                      FRANK:It'sokay.Yourpremium monthly
       really needhealthybutl- Idon'ttbinkIreally             Wotlld1 313.63. Ithasaone-lime enrollmentfeeof
       needaIIthe-theolherstufft                              $125tojointhegroupforyouandyourwife.The
            FRANK:Okay.What'syourhcuseholdincome               t
                                                               lrstinitialpaymentto getyourm licyslartedwnuld
       belweenyouandyourwife?                                  l
                                                               x $438 witll63 centq'which takescareoryourtlrst
            M R.HAw KINs:lt.sabout5n,000,h tweenthe            monthand the enrollmentfee. Andthen afterthat


                                                                                               3(Pagts9to l2)
                                              ForThe Record,Inc.
                         (301)870-8025 -www hrinc.net-(800)Q21-5555 MILLERATTAp
                                                          .                   Ca
                                                                               HgME
                                                                                 e/NoTf9
                                                                                       J
     Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 28 of
                                           130


                        TelepàoneConversotionbetween                              & Fronk roage,6aP
                                                                                                  of
                                                                                                   )g
                                                                                                    2g
                                                                                                     3
    -im ple Heclth Plans                                                                            4/10/2018
'                                                       :                                              . :

                                                            13                                                 l.
                                                                                                                $
          yourmonth-to-month paymentswillbv7l3with63cents        (phonetic)?
          forboth ofyou.                                              M R.HAW KINS:Lczol.
                M R.HAW Km S:Okay'  . So.what- what                    FRANK:Okay,that'sfine.n at- that-
          exactlydoestheenrcllmtntfeecovtr?                      you'rclooking at$3.
                FRANK:Theenrollmentfeeistokeepyour                    M R.I-IANVKINS:Okay. So-
          ratelxkedinat313.63 scitdoesnftgoup                          FRANK:AlIright.
          throughouttheyear.                                           M R.HASVKINS:- okay.1meansthat's
               MR.HAWKY S:Okay.How doesthisplan                  jrettygood.Wllyisthls- whyisthisso
          compare to,like,otheroptions?                          lnexpensive?
                FRANK:W ell,l'm here--.I'm --1'm trying                FRANK:There'stivethinp --there'sthree
          toworkherewithtbefactthatthepricethatthey              thîngsthatitdoesn'tcover.and 1'm goingtobzvery
          gavemeofwhatyouwanttosy nd monthly,youknow,            frankwithyou. Itdoesn'tcovermaternity.So if
          tote togetsomcthingrelativelyclosetothat.              you'rethinkingofhaviagkidsrightnow,maternity is
                M R.HAWKm S:Y2s.                                 notgoinglo coverthis.
                FRANK:Butitfsprnbablythebestpolicy                     M R.HAW KINS:Okay.
          tbat'savallablenow.Sincewe'reabrokerage                      FRANK: Ifyotlwere- needed to goto a
          com pany.webaveaccesstoeverypolicyhere,and Ibr         drugandalcoholsubstanceabuse,so inpatient,
          theprkeand fortbecoverageyotl'rcgeuing,thisis          outpatientf-
                                                                            acilitie-
                                                                                    s,itwon'tcover.Andit'snot
          theroutethatyouwanttogo.                               goingtocovermentalillnesshospitalizaticn,simply
               MR.HAWKINS:Okay.SoIjustwanttomake                 statlngifsomebodyweretogcFcuçkeo,thatthey,you
          sure,sothisw ould covermydoctorsvisitsandmy            know,had to gotoa- to thcpsychiaz cw'   ard for
          wlfe'sdoctorvisils,lîkeyearlycheckups.Andwould         psychiatricevaltlation.that'snotgoingtocover.lt
          itcover,Iike,hospitalizalionif'- if- ifwegm            isgoingto coveryourpsychologisqanditwillcover
          sickorifwebrokeabone?                                  yourpsychiatrist,
               FRANK:Yeah,absoluley So,remember,it                    M R.HAW KY S:Okay,How - how would1-
                                                                                                                   16
           coversyourprescriptions;itcoversyourIabwork;so        whct'stheprocessforsubmittingaclaim?
           anythingyouhavetodoasfarmslabworks,it'scl1                  FRANK:A claim withwhat?
           covered. It'sgoingto coveryourmedications.y'
                                                      our              M R.HAIVKINS: Well,like.so,ifl- if
           medical,surgical,and hospitalcoveruge.                lgo--likewhen Igotoseemy doctor.likehow do
                  Youfregoingto do anew one?                     lsubmitthe- how doIsubmitaclaim? Orif1
                  M R.HAW Km S: Hello?                           were-
                  FRANK:Yeah,I'm righthere.                            FRANK:Yeah-
                  M R.HAW FJNS: So,okay. Sotheydidn'task               MR.HAW KINS:--if,fbrexample,iflhad
           mee  befbre,butIhaveapreexistingcondilionfbra         togc(etheER orsomethinglikethct?
           littlebitofhyx rtension.And Ilakea-                         FRANK:- nc,you*re- you'regoingto
                   FRANK:That'st  sne.                           receiveyourcards.You'regoingto haveyourmembcr
                  M R.HAW KINS:--1takeafncdication for           IDs. You'regoing toreceiveyourcards.The
           that.                                                 provisionalcardsaregoing(o b'
                                                                                             zem ailedtoyou.
                   FRANR: Aslongasit'snot- yeah,that--           Yourhard cardsaregoingtobemailedtoyouwithin
           that'sfine.AsIonqas- l'm lookingmorelhatit            seventolenbusinessdays.
           won'tcoverwhich lfyou weretogelrightnow --if               M R.HAw KINs: Oh,okay.A l1righl- Oka)'.
           you wereto havewithinthepast!2 monthscancer,               FRANK:A1Iright?
           lupus,multiplesclerosis,kidney dialysis,orI-IIV,           M R.HAW KINS:n atsounds reltygood.
           anyof-those5vethingsrightnow won'tbecovered.               FRANK:Now, when we-           ben wesend
           God forbidyouweretogetthat,         in tbt            youyour- yourc'ard!in themail. oyonorwife,do
           future.youwould * cevered for1t.                      youguyswanttchaveamiddle inillalonyourcard?
                 M R.HAW KINS:Okay.So 1tlsoallyfi11my                 MR.HAw KlNs:No.
           prescriptionsatthelocalWalgreensorlikeaCVS-                F'RANK.. Non vofyouhavemiddleinitials?
           So wil!1-                                                  MR. HAw KlNs:No.
                 FRANK: W hatareyoutaking.Xenipro                     r-RAxK:okay. w hatfsyourprimary

     4(Pages13to 16)
                                                 ForThe Record,lnc.
                             (301)870-8025 -www.hrinc.nel-(800)921-5555 MILLERATTAC
                                                                                  Pa
                                                                                   HgMeE5No
                                                                                          TfJ
                                                                                            9
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 29 of
                                      130

                                                                                                 PX 23
                   Telephone Conversotion between                               & Fronbage164of199
 Sim ple Heclih Plons                                                                         4/10/2018
                                                         17                                                    19
       occupalion?                                                 M R-HAW KY S:Yes.
              M R.HAW KINS: 1'm a- l'm înretailspolts.             FRANK:A1lright Now,youcouldalways
              FRANK:Retailspnrts,okay. Doyouhave-             changeyourmethe ofpazmentlater.Forthefirsl
       oh,youtoldme oudon'thaveanaltematenumber               paymenl,we'llbeusingadebitcardoracreditcard,
       besides             correct?                           whichevcroneyou'dIiketoproceedwith.
              MR.HAW Km S:Yes.                                     NIR.HA        S:1canuseacredhcard.
              FRANK:Yoqremailaddress,letterfor                     FRANK:A11right.Y()u'realsogoingto
       letter?                                                haveaneffectiv:dzteasofmidnlghttonight
              MR.HAW KINS:lt's        my srstname.                 NIR-HA        S:Okay,great.n agkyou.
       andthendot.                                                 FRANK:Yrp.A11riéb:wheneveryou're
            FRANK :On ortwo ?                                 readyniththecardnumber,goahead.
            M R.HAW Km S:lt'stw    Andthenmy                        NfR.HAW KINS:Okay.lt'sXXXX XX-XX XXXX
       IMtname          So             n e1* name             XXXX.
       is-                                                          FRANK:Expiration?
            FRANK:              .                                   M R-HAW Km S:X ol'XX.
            M R.HAW K INS:Yes.Andthat's- that's                     FRANK:Andthethreenumbersontheback?
                                                                    M R.HAW Km S:XXX.
            FRANK: Yeah.goti!.                                      FRANK:AIlright,we'regoingtodoa- an
            MR.HAW KINS:Yeah.                                 opt-invoicerecordingrightnow forcomplianct
            FRANK:Whatelse?                                   purposes.Bearwithmeone second.
             MR.HAW KINS:Andthen 1980.n at'smy                     (TalkinginSpanishadide.)
       birlh- birthyear.                                            FRANK:A1lrighssotoda is4- 4/'10of
             FRANK: Okay.                                     2018,and1'm speakingwith                n îscall
             M R.HAWKINS:So           -                       mayberecorded forcompliancepurm ses. is
                                                              recordîngwillauthorizeSimpleHealthtocontactyou

                                                         18                                                    20
             FRANK:AlgmailorYahx ?                            withinformation regardingyourbeneGtsviallvepre-
             M R-HAW Km S:Atgmail.                            recordedorauto-dialedcallsatextmessages,cr
             FRANK:Yourheightzndweight?                       rmail.Excuseme.
             M R-HAW KINS:Six-foot;210.                             Youalsounderstandthatconsentisnota
             FRANK: Whatbsynuraddress,residentialor           conditionofpurchase.Pleasegiveyourfvllnameand
       mailinp either/or?                                     phonenumberthatyouaulhoria SîmpleHealthlo
             MR-HAW KINS:Myresidence.                         conlac!youregardingycurbenefie,
                                                                    MR.HAW KINS:                    Pbone num ber
             F ANK: So it's                                   i
              andthe                      Roadl                          k : easestatethelastfourdigit.sof
             M R.HAW KIN S: Yes.exactly.                      yourSocialSecurity numberto acknowledgeand accept
             FRAN K: And - aed whattityz                      lhesetermsand conditions.
             M R.HAW KINS:               But1havean                 M R.HAW KINS:Do IbaN'etogiveitright
       apartmentnum ber.                                      now?
            FRANK:W hatislt?                                        FRANK;Justthelastfour.n at'salII
            M R.HAGJKINS:lt's                                 need.
            FRANK :AIlright.           Texas.                       M R.HA W Km S:Dol- doIhaveto? Imean,
       75052?                                                 Ican,but-
            M R.HAW KINS:Yes.                                       FRANK:Yeah.
            FRANK:Yoqrbillingaddressisgoingtobe                     N'fR.HAW KINS:Okay,XXXX.
       thesamea!yeurhomeaddress?                                     FRANK:n ankyou.Okay,what1'm goingto
            M R.HAWKINS;Esxadly.                              donow isI'm goinglogoaheadandsendyouatext
            FRANK:Letmeltstconfirm,           your            message.It'sgoingtohavea-ahyperlinktoit.
       dateofbirth is7/
                      '15ofl94-0,andyourwifev                 Andonceyouhavethathypvrlink-yourphoneisan
                        is6.
                           '
                           /17of1990.                         Androidoraniphone,torrect? lt'sasmartphonr?

                                                                                              5(Pages17to20)
                                               ForThe Record,Inc,                       MILLER ATTAcsv ssz g
                          (301)870-8025 -www.hrinc-nel-(800)921-5555                               pageeof9
 Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 30 of
                                       130

                 Telephone C onversotion between                               & Frcnk page,esP
                                                                                              ofX1g
                                                                                                  2g
                                                                                                   3
qimple Heolth Plons                                                                         4/10/2018
                                                   21                                                       23
           MR.HAW KINS: lt'sasmartphone.Yeah,                  signed il?
      it'san- it'saniphone.                                          (Nortsponsm)
           FRANK: Okay. Okay,I'm goingtosendycu                      FRANK:         areyoulhere?
      thetextmessage.OnceyoureceivethctextmesMge,                    MR.HAWKm S:Yeah,l'm here.I'm justy
      keepyourphonehorizontally. Itlakesyoutoan                Iike,I--1'm kind ofconfused. Sc Ithinkl- I
      (inaqdible)putmecnspenker.Pressthestart                  thinkI- 1- l- Ithink1--IfbinkIdidit
      button,andthenthere'sgoingtobeanauthorizmion                   I-
                                                                      'RANK:Didyouhittheapjlybutton?
      signaturebox.Ty> yourname there.hitapply.and                  M R.HAW KINS:Yeah,Ji1dlt.And thenit
      thenl'm goingto walkyouthrough thesteps. It's            saysapplicationfor--
      prettysimple.                                                 FRANK:Okay,now -
            MR.HAW KINS:Okay.one- giveme one                        M R.HAW KINS: - next.
      second.                                                       FRANK:- yeah,no,you'regoinglo getnow
           FRANK:AllI'ight,youjot--                            -you'regoingtogetaboutfcurto'
                                                                                           Iivemoreboxes
            MR.HAWKINS:Oh,1Just-                               wllereilsaysaulhorization signatureagain.AIlyou
            FRANK:--thetextmer    ssagerightnow.               needto do now lspress- withyourfingerpressthat
            MR.HAW KINS:Yep.                                   box,and yourname*sgoing to auto-populate itand
            FRANK: Soonceyou ôpenthe box,you're                lhen hitnext.
      goingtogo onthetop rightwhcreitsaysstart,                      MR.HAWKm S:0h,Isee.
      clicktheslarlbatton,andyotl3regoing tosctalx)x                 FRANK;Onceitaulo-populales,hitnexl.
      tha!saysauthorizmionsignature.You wantto go                    MR.FIAW KINS: Isee.
      ahead and lypeorsignyournamethereandhitapply.                  FRANK:M akcsureyournamc iscoming out
      And onccyouhi!apply,Ietmeknow lhatyouhit                 asit'saulo-populated,and thenhitnexl.Dothat
      apply.                                                   sequenceaboutfourto fivetimes.
            M R.HAW KINS: Okay,l'm clicking on it.                   M R.HAW KINS: Okay.
            Okay,itcameup.                                           FRANK: Andthcnthe--you'regoingto--

                                                    22                                                      24
             FRANK:Doyouseethe- theboxthatsays            1    we'llseeabluebox thatsaysi''
                                                                                          clicklosign,''and
      authoria lîonl
                   md signature? Ge ahecd and typeyour    2    that'sgoingto betheend ofthesignature.
      namethereandhitapplyorsi& itand hitapply,           3          MR.HAW KINS:Okay.So Iseethenext* x.
      either/or.                                          4    So-
           MR.HAWKINS:lseeajplicationforstart.            5          FRANK;(lnaudible).Somakesuretbatyour
           FRANK:ltsaysapplicatlonsignatureor             6    nameisinitandl:itnext.Thenextauthorization
      authorizationsignalure?                             7    box,pressitnjain.Yournamc'sgoingtoauto-
           MR.HAWKINS:Ohaokay.                            8    populateinthlsunlilyouqettoclicktosign,a
            FRANK:Typeyournamcthercorsign it,              9   blucbox whereitsaysttcllckto sign,''thcnyou're
      either/or.thenhitapply.Letmeknow aheryouhit         10   donû.
      apply.                                              ll         M R.HAW KINS:Oh,so Ihaveto- lhadlo
             M R.HAW KINS:Sorry,l*m - my--IhuveIow        12   tap onalloftheboxesandthenbitnext?
      barsrightnow.                                       l3         FRAN K:lt- yeah,ineachoftheboxes,
            FRANK:Asfarasyourwhat,yourreception?          14   makesurethatyousnameautc-populatesand hitnexl.
             M R.HAW KINS:Okay.Iclickedon it.             l5         M R.HAW KIN S:Okay.
             FRANK:A reyourcadyto hitapply? W here       'I6         FRANK:A ndlhen you'regoingtogettothat
      you want-                                           17   blueboxwhereitsaysSèclicktosign.'*You'regoing
            MR.HAWKINS:(7oI--sodoIjusth;t                 I#   todothisaboutfivetosîxtimesatleaq.
      apply,ordoIenterinmyname?                           l9        Eachbox,justpress- pressyourfinger,
            FRANK:Yeah,hit- hilapplyaûeryou              20    and hitncxt;ineach boxpressyourIsngerand next;
      signed itortyy d it.                               2l    and thcnIctmeknow -
            M R.HAW KINS;Okay.                           22          M R.HAWKINS;Oh -
            FRANK:Letmeknow onceyouhitapply.             23          FRANK:- whenyou'reat.iclick tosi gn.'-
            M R.HAW KINS:Okay.                           24          M R.HAWKINS:- I'm sorry,Iscrolleddown
           FRANK:Youalreadytypedyournameor               25    andthenjusthittheM xes.DoIbavetojusthit-

 6(Pages2lto24)
                                            ForThe Record,lnc.
                        (301)870-8025 -www.hrinc-net-(800)Q21-5555 MILLERATTAP
                                                                             CH
                                                                              agMeE7NoTfJ
                                                                                        9
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 31 of
                                      130

                                                                                                PX 23
                    Telephone Conversotion between                            & Fronbage1e6of199
Simple Heclth Plons                                                                              4/10/2018
                                                        25                                                     27
            FRANK:Oh.youhavetohit1heboxandthen                    MR.HAWKINS:Solwouldjust- bm wouldI
       prtssnext.Hittheboxandpressnext.lfyou're              lx ableto- wouldlbeabletocanceland,like-
       notdoingthak it'snotgoingtoholdthesignalure                 FRANK: Absolutely.  .
       down.                                                       MR.HAW KINS: - from a--from a--okay.
            M R.HAW KINS:Okay.                                     FRANK:Yeah.
            FRANK:Yeah.becauseifnot,it'sgoingto                    M R.HAW Km S: Ocesecondhete.
       keepQnrgl alil:gR1)4 you'renevergningto snish.              FRANK: A11righly.
            M R.HAW Km S:Isee,okay.                                MR.HAW KINS:So,okay,isthere- is
            FRANK:So-                                        there- isthere,Iike,a- aj'efundthatybu t-an
            MR.HAWKINS:Yeah,Igot-Igotmixedup.                getorarnaltyforcancellation,likevarly
       Sony IthoughtIjustwentthroughand-                     cancellatlon?
            FRANK:nat'sfine.                                      FRANK:Yeah,you're-you'rejoingto
            MR.HAWKINS:- andtapped-                          be- you're--you'regoingtobereceivlngyour
            FRANK:That'sccol.                                policywithincnetotwohoursthroughyouremail.
            M R.HAWKINS:- al1ofthem.                         Yourhardcardsaregoingtocomeinthemailwithin
            FRANK:Nota-notaproblem.Yeah,just                 seventotenbusinessdays.
       goaheadand press- yeuknow,pressm urfingeron                  MR.HAW KINS: Okay.
       thatbo& andthenhilnext.Pressyourfingerinthe                  FRANK: Al1rightyî
       boxand hitnext Andthen youwill--youwillknow                  MR.HAW KINS:Allright,soun
       whenyou'redone becall- itsays''click tosign''in              FRANK: AI1right.Thanksalo
       thenextbluebox. Itwillcomeonanditsays''click                 MR.HAW Km S:Al1right,Thankyou.
       tosign-''                                                    FRANK:Takecare.
            M R.HAW KINS:Okay,now 1havea- now I                     (Th4callwasconcluded.)
       havealittlebluebubblethatsaysticlick tosign.''
           FRANK: Pressthat-                                        IJNKNOW N: Don't- don'tstopit.

                                                        26                                                     28
            M R.HAWKINS: Soitsayslhavesuccess-                    (Briefpause.)
       succ- fuliysignedtheagreement.Andthendownload               MR.HAW Km S: MynameisKennethHawkins,
       accpy.                                                investigalorwiththeFederalTradeCommission in
            FRANK:Al1right.So youdon'thavtto                 Chicago,andlhisconcludesthecallAvilhSimple
       dcwnload thecopy,W e*fegoingtogoaheadandsend          HealthPlans.
       youtheemailwithinonetotwo bouD,whereyou're                 (Therecordingwasconcluded)
       goingtoreceiveyourpolicy.
            M R.HAW KINS: Okay.
            FRANK:Okay? Al1right.Ifyouhaveany
       questionsorconcems,pleasefeelfreetogivemea
       ca11.Youbavemynumber?
             M R.HAW K IN S:N o.Can lgetit?
             FRANK: 1-800.
             M R.HAW Km S:Okay.
             FRANK:591.
             M R.HAW KW S: 594.
             FRANK:4046.
             M R.HA W KINS:4046? Doyonhavean
       extension?
             FRANK:Extension I1130.
             M R.HAW KINS:11430.Andlastquestion. So
       ifl'm nol- ifl'm notcompletelysatisfied,how do
       I- how doIO ncel?
             FRANK:Y0u- you havemyphonenumber,
       justgivemea011.

                                                                                             7(Pcgcs25to28)
                                              For'The Record,lnc.                      M juura Ayaw csuExy J
                          (301)870-8025 -www.hrinc.net-(800)921-5555                              page8of9
 Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 32 of
                                       130

                 Telephone Conversotion beM een                      & Fronk page 167of
                                                                                     PX199
                                                                                        23
Gimple HeoIth Plcns                                                                4/10/2018
                                                       29
              CERTIFICATE OF TRANSCRIPTIONIST

            1,SaraJ.Vance.doherebycertifythatthe
      foregoingproceedingsand/orconversationswere
      transcribedbïmeviaCD,videotape,audinlapeor
      digitalrecording.andredutedtotypev'ritinjundermy
      supervision;that1had no rolein therecordlngof
      thismaterial;andthatithaslxwentranscribedtothe
      bestofmyabilityjlven1hequalltyandclarilyof
      therecotdlngmedla.
            IfurthercertifythatIam neithercounsel
      ror,relattd lo,noremployed byanyofthepqrtiesto
      theactionin whichthesq proceedingswere
      transcribed;and further,thatIam notarelativeor
      emjoyeeofanyattometorcounselemployedbythe
      yartlesheretoynorfinanclallyorothenvise
      Interestedin theoutcomeoftheaction.

      DATE:4/24/20ls
                 SARA J.VANCE,CERT




 8 (Page29)
                                                ForThe Record,Inc.
                        (301)870-8025 -wwwahrinc.nei-(800)921-5555 MILLERATTAP
                                                                             Ca
                                                                              HgMeE9NoTfJ
                                                                                        9
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 33 of
                                      130

                                                                             PX 23
                                                                     Page 168of199




             M iller A ttachm ent K
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 34 of
                                      130

                                                                                                                          PX 23
                                                                                                                  Page 169of199


               A M ERICAN FINANCIAL SEC-URITY LIFE INSURANCE C OM PANY
                                                      (CLAYTON,M ISSOURI)
 Please rintclearl-ille ibleenrollmentformswillnotbe fpcessed
 M ember'sLastName                   FirstName                             M iddlelnitial                     Sex?)M ()F
 StreetAddress;                                      Apt.                   City                          State           Zip
                                                                          Chicago                    IL
Date ofBirt
          h: M onth/DayW ear             Telephone:                       W ork                           SocialSecurity Num ber
06-07-1990
 Are you covered by any otherHea1th lnsurance?
 ()No ()Yes
 lnsurance Company nam e:                            - ..      .                            ...-.-

 Policy/cert#
 EffectiveDate:           ,                      End Date:
 Address:

 M aritalStatus:
  )Sin le ( Married (lDivorced (lW idowed
  Dependentsto be covered
 LastName                           FirstNam e                     SS#                       DateofBirth: sfonth Da /srear
 S ouse/Dom esticPartner
                                                                                            02-26-1990
 Child
                                                                                            08-24-2012
 Child
                                                                                            04-05-2014
 Child

 Child

 Child


 Plan 0 tion: 1                 2                3

    ACClDENTAL
      DEATH
                            Z Member         Z Spotlse                   Z Dependent
   INSURANCE                $                                      $
 AmountRequested:

  ACCIDEN TAL DEATH IN SURAN CE BENEFICIARY DESIGNATION
  Prim ary:   Name:                                 Relationship:
                      (Last)                                (Nliddlelnitial)

  Contingent: Nam e:                                                       Relationship:
                     (Last                (First              (M iddleInitial)
 IM PORTANT:lunderstandthesebenetitsareprovided underagroup insurancepolicy underwrittenbyAm ericanFinancialSecurity
 LifelnsuranceCompanyandaresubjecttoexclusions,lirnitationsandconditionsofcoveragewhichinclude,butarenotlimitedto,an
 exclusion forpre-existing conditions. lcertify that1have read orhad read to m ethe completed enrollmentform andthe answers
 given arecomplete and trueto thebestofmy knowledge and belief.

 By signing below l indicate my desire to enrollin a plan oflimited medical benetsts issued by American Financial Security Life
 Insurance Com pany.

 TH IS IS A SU PPLEW N T TO HEA LTH IN SU R AN CE A N D IS N O T A SU BSTITU TE FOR
                                                                                                          MILUER ATTACHMENT K
                                                                                                                     Page 1of2
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 35 of
                                      130

                                                                                                                 PX 23
                                                                                                         Page17O of199

                                                        E
 M AJOR M EDICAL COVERAGE.LACK.OF M AJOR M EDICAL COVERAGE (OR OTLIER
 M INIM UM ESSENTIAL COVERAGE)MAY RESULT IN AN ADDITIONAL PAYM ENT
 W ITH Y OUR TA XES.
 Any person who knowingly presents a false orfraudulent claim for paymentof a lossor benetit,orknow ingly presents false
 informationinan applicationforinsurancemaybeguilty ofacrimeand subjectto tines,continementin prison and/ordenialof
 insurance benefits.
 Fraud W arning forAlabama:Anygerson who knowinglypresentsafalseorfraudulentclaim forpaymentofalossorbenefitorwho
 knowinglypresentsfalseinformatloninan applicationforinsuranceisguilty ofacrimeandmaybesubjectto restitution finesor
 continementinprisonorany combinationthereof.
 Fraud W arning for Arkansas:Any person who knowingly presents a false or fraudulent claim for paym entof a loss or benefit or
 knowinglypresentsfalseinformation inanapplication isguiltyofacrimeandmaybesubjectto finesandcanfinementinprison.
 Fraud Svarning forKentucky' . Any person who knowingly and with intentto defraud any insurance company orotherperson filesan
 application forinsurance containing any m aterially false inform ation or conceals,for the purposes of misleading,inform ation
 concelming any factm aterialthereto commitsafraudulentinsurance actwhich isacrim e.

 FRAUD W ARNING FOR NEW M EXICO :ANY PERSON W HO KN OW IN GLY PRESENTS A FALSE OR FRAUDULEN T
 CLAIM FOR PAYM ENT OF A LOSS OR BENEFIT OR KNOW IN GLY PRESENTS FALSE INFORM ATION IN AN
 APPLICATION FOR INSURANCE IS GUILTY OF A CRIM E AND M AY BE SUBJECT TO CIVIL FIN ES AND CRIM IN AL
 PENALTIES.

 FRAUD W ARNING FOR OKLAHOMA: Any person who knowingly,and with intentto injure,defraud ordeceiveany insurer,
 makes any claim s for the proceeds ofan insurance policy containing any false,incomplete or misleading information is guilty ofa
 felony.


  M embermustsign
  here                                                        -



                                                 To be com leted bv Grou :
 Nam eofGroup:                             GroupNumber:                 EffectiveDate:12/01/2017
 NationalCon ressofEm lo ers
 DateSubmitted:11-24-2017                   ApprovedBy:                     Processed Date:




                                                                                                  MILLI
                                                                                                      ZR ATTACHMENT K
                                                                                                             Page2 of2
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 36 of
                                      130

                                                                             PX 23
                                                                     Page 171of199




             M iller A ttachm ent L
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 37 of
                                      130

                                                                                                                                                  PX 23
                                                                                                                                          Page 172of199




            '
            w * ii.iNEsAuLT
                          ?H
                           ANcE
                  lï
                  I!slh1oqA.z.aN$
                           .




                eaf
            Tharkk yQtfcrrequest'r()nnerxcersl'l 'a 1!hluttioflalCc'rqresso'2'rployffe'&z'-:lapplyie-. ;#cr.'cnlthC.,.:)-c 1 3nceyour
            ar)plicatiof1isar;rroved ilrd p:'
                                            f-rert1
                                                  .s;-:'xes.se':! ya'urccTic?-wil.
                                                                                 ';t
                                                                                   :)iltto crfu:.t.
                                                                                                  '2.'
                                                                                                     Lj1ar.
                                                                                                          nfJl'Oz.J7:2?2t)18.
            Ycuwil'.1:;e(;r)aried $358.81.tan.ml c.c'a1.
                                                       2lj;farycurti-bLlna'.:'!t,fiqsuec7ce co',era;
                                                                                                   i0.rutIIee-'qarqt!st7 )cu.-ac'-.3un:o 1)Le
            1233$1i!rIjbb'.  'lID.em a(1ec.n the 7bte'flieac-w crte'd;*.9r7.
                                                                           kr%.
                                                                              ')0ii/25'*
                                                                                       z018         '




            !'ê.aEth Chclca+
            Arntrlcan ëlrunclalSecue.ty t.lf;zl'lstzrtqcce Cc'll'canl'
            $49.82
            Telad.'c -
                     24/'-;diiftt3rk'5t$Lytelep3Qne
            $29.
               89
            Accxcr!atk(.rl.'kle2
            S1.2.5f
                  )
            RxVxe'pI'
                    .ne
            %1: Cl0
            't(!e)t#.('cuc5tIon ;)'c! :;-acrh(D1:D'.
            ()r4Iq.ahea1.'''.1zltiara-:)q& *'trt'?s-
                                                   .,t'-3
                                                        .')rA'-'
            $'-2JQC'
           i-r'c. :r'c.'M Qpl*!:P'tzst-t')s-1n::Il2tL1.'b'''
                                                           at -3rinYl-1''*'::'-'''
                                                                                 nenî-2R '-?
                                                                                           ;fxP'ur-'-'- t
           1-12
              .w
               ''ltcrr;1lp':,u'an
                                .te C()q)pu#lx
           S1315.-     Jpe:''t' .o1)t#ï




           ApplicantSiçnature:                                                                   Date:




                                                                                                                                MILLER AU ACHMENT L
                                                                                                                                          Paqe 1of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 38 of
                                      130

                                                                                                                                         PX 23
                                                                                                                                 Page 173of199


                      AM ERICAN FINANCIAL SECURITY LIFE INSURANCE C OSIP.4NY
                                                                          ICL,'
                                                                              kY'I'ON,SIISSOtJR.
                                                                                               1I
  Please printclearly illegibleenrollnlentformswi11notbe proccsscd
 !
 ;.
  N       'sl-astNarne                  -- Nanle                                             s'
                                                                                              Iiddle Initial                  hiex

 !                   -                                                 Apt.                    '                         Statc            '

     DateofBidh: M onth/Day/Ycar                                     -'                     SV rk                        SociiiSccurity Number           ;

      Areyou covered by any other11e:11thJnsurdnce?
     ()NO ()YCS
 '
     lnsuranceconlpany name:
     Policy/cert#
     Effcctivc Datt):                                              1i.nd Ilatv:                                                                         .
                                                                                                                                                        '
     œ
     Address: ----.wv.--- ---- .-.-.....
     NlaritalStatus.
                   '                                                              !
     t)Sin le        lNlarried (lDivorccd                   (jv,idowccl           1
      Dependentsto be covered                                                                                                                           f
     LastName                                        FirslN alne                      SSA                      Datcof1.
                                                                                                                      3inh'
                                                                                                                          . 51onthz
                                                                                                                                  '
                                                                                                                                  D a%.'?
                                                                                                                                     ., Year
                                                                                                                                                        1


 ;                                                                                                                                                      r
 j
 '                                                                                                                                                      l
 .                                                                                1
 i                                                                                i
                                                                                  !
 $
 '
                                                 j                                                             '
 !
 .                        -.-----.----- -..-.-   ù                                                                                               .....----

                                                 (                                (
                                                                                  .                            1
                                                                                                               ,



                                                               F-lF
                                                                  '
                                                                  ;po'
                                                                     .1se               -lIlepcndent
                                                                                        1
                                           $




      Coct1
          -n2.
             cnt:

     1.
      5.
       V ORTAN-1'-
                 .1underrandthescbenefitsarcprosiëetlundcragroup insuntncepolio,underwrittcnby Am cricanFinancialSecurity
     LifeInsuranceCompanyandaresubjecttoexclusions,limitationsandconditionsorcovdrageullicllincltlclt
                                                                                                    z,butarenotlimitedto,an
     cxclusion fbrpre-existing conditions. Icertil
                                                 -
                                                 A'thalIhave rttad f)rhatlrcad te n:e thttcom plctcd enrollmentform and the answers
     givrn arecomple'teandtructothcbdstofmyknowlèdgcandbzlief.
     I3y signing below Iindicatc my dcsircto cnrollina plan oflimilcd mcdicalbcnet
                                                                                 -its issued L'2
                                                                                               ,.AnlericarlFinancialSecuritz Iyifk
     lnstlranctCom pany.
     TI-HS IS A S               PLEM EN T TO HL7A LXTIIN SU 'N CE - D IS N0'l'A SUBSRYITUTE FOR
     AFGRP FlENR 217


                                                                                                                          MI
                                                                                                                           LLER ATTACHMENT L
                                                                                                                                   Page2of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 39 of
                                      130

                                                                                                                   PX 23
                                                                                                           Page174 of199


  M AJOR MEDICAL COVERAGE.LACItOF MAJOR M EDICAL COVERAGE (OR OTG R
  M N M UM ESSENTIAL COVERAGE)NIAY M SULT l'
                                           N AN ADDITIONM PAYM ENT
  W ITH YOUR TA XES.
  Any person who knowinyly presentsa false orfraudulentclaim for paymentof a loss or benetit,orltnowingly presents false
  înformation in an applicatlon for instlrance may beguilty ofa crime and subjectto fines,confnementin pri
                                                                                                         sonand/or denialof
  insurancebenetits.
  Fraud W arning forAlabama:Any person who knowingly presentsa false orfraudulentclaim forpaymentofa lossorbenefitor who
  knowingly presentsfalse snformatlon in an application forinsurance isguilty ofacrime and rnaybe subjectto rcstitution snesor
  confinementin prisonorany combination thereof.
  Fraud W arning forArkansas:Any person who knowingl y presentsa false orfraudulentclaim forpaymentofalossorbenestor
  knowinglypresentsfalseinfonmatloninanapplicationisguiltyofacrimeandmay besubjecttofinesandconfinementinprison.
  Fraud W arning forKentucky: Any person who knowingly and with intentto defraud any insurance com pany orotherperson filesan
  application for insurance containing any m aterially false information or conceals, for the purposes of misleading, Jnfonralion
  concerning any factmaterialthereto commitsa fraudulentinsuranceactwhich isa crim e,
  FRAUD W ARM N G FOR N'EW M EXICO: ANW PERSON W HO KNOW INGLY PRESENTS A FALSE OR FRAUDULENT
  CLAIM FOR PAYM ENT OF A LO SS OR BENTEFIT OR KNOW INGLY PRESENTS FALSE INFORM ATION IN AN
  APPLICATION FOR INSLTRANCE IS GUILTY OF A CRIM E Aèk'
                                                      ll M AY BE SUBJECT TO CIVIL FINES AND CRIM INAL
  PENALTIES.

  FRAUD W ARNING FOR OKLAHOMA: Any pcrson who knowingly,and with intentto injure,defraud ordeceive any insurer,
  makes any claims forthe prcceeds ofan insurance policy containing any false,incomplete ormïsleading information is guilty ofa
  felony.

  M elpbermust.sizn
  herer'
                                                   To bscom Ietcd b Grou :
  NameofGroup:                              Group Number:              rEffective Date:04/25/2018
  NationalConqressofEmpl   oyers                                       I
  Date Submitted:04-24-2018                 Approved By:                Processed Date:




  AF GRP FlEN'R 217


                                                                                                    MILLER ATTACHMENT L
                                                                                                              Page 3of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 40 of
                                      130
                                                                                                                                    PX 23
                                                                                                                           Page 175 of199



            c M LJ G H '
                                                FED E            1- 1N
                                                                     1-SlJR A N
                                                                              iTC-E C O NlPA N Y
                                    202Ha1I--
                                            sN.
                                              1iIlRontlaP.().Box l600.'
                                                                      W-hitehouset;tation.Neu'Jersey (1h)889

                                                             t          ?
                                            Enrollm enti'(lrl'
                                                             n - N,oluntary A ccidcntInsurance
                                                                                   .




     POLICYHOI-DER:N'
                    fetl-sensc Guaranttetl.
                                          Asseciation                              P()I,1(.
                                                                                          '
                                                                                          5'N t'5lB ER:               9907-7l-53



     Addl-ess                                                                                                                                  '



     Plan Option:                         Z Enzollee ortlv




     CovcrageD escription:

     AccidentaIDeath& Ilisrnemberment(''AD&D'')PlanOption:
     Prem ium Information:

     Election Option                                                   51nntl1Iy Ilate perS1.0f0 ()flnsurance electcd
     EnroIlceOnly                                                                                   $().(
                                                                                                        ).
                                                                                                         !
                                                                                                         '

                                                                     A1unthly Rate


                                      rIfvf)uclectallenel5tanaol,ntt)f:1               7t
                                                                                        )(
                                                                                         2.C.
                                                                                            ()0
                                      ,                                       C1        6.:1)
                                                                                            $

                             L'xa-r.plc
                             Benzfit.
                                    Anlount: $5O,t
                                                 l0O C l1()0.0(
                                                              )() 1 $11f).
                                                                         ()()(.
                                                                              lI'
                                                                                5?
                                                                                 '50.(
                                                                                     ?(
                                                                                      '
                                                                                      )O )
                             q                     I $1.5() .         $3.(
                                                                         )0   '        S.
                                                                                        3.30      1       $7..
                                                                                                             5f)       1

r
'                                                                                                                                               -'.
;Benefiriar&
           ..:          ESTATE
C
!Rclati
      ons hip:         lESTATE
                       '                                                                                                                            6
                                                                                                      -   -- . -           -- -   - ..   - .    j
                                                                                                                                               -.



iContinzent            1                                                                                                                            i
                       ,
 B                     ESTATE                                                                                                                       f
     eneficiao':       j
    Relationsllip:     ESTATE




    (JCA -7I53-EN


                                                                                                                   MILLER ATTACHMENT L
                                                                                                                             Page4 of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 41 of
                                      130

                                                                                                                                                                     PX 23
                                                                                                                                                             Page 176of199




       NamesofPerson to be cnvered:
       Enrollee:                                                                                                         Date of
                                                                                                                               -Rirth:




      TH IS IS A SUPPLEM EN T TO H EA LTH IN SU RANC E AN D IS N OT A SU BSTITU TE
      FO R M AJO R M EDICA L CO V ERAG E. LA CK O F M A JO R M ED ICA L CO VEIG GE
      (O R O TH ER M INIM U A'1ESSENTIA L C OV ER AG E) M A Y RESULT IN A N
                                                  -                                             -    -        -        - -


      A DDITION A L PA YM EN T W ITTIY O UR TAX ES.
      InsuranccAcceptancc:

      -I-
        l1e undersigned rep
                          .rcscl ltsto thc bestof hisorherkcowIt-dge and beliefthat aI1inforlna:ion provitltx!ir.this cnrollmcntand any
      attachrncnts hcrcto is true alpd cllrl
                                           -cct.Thu untlcrsigI:ci.
                                                                 l understantlstl:atallinforlnation provitictlin tl1ig znrt.,lImcn:ftlrm and any
      attachlnentslcruto isIuaturialtt1thcColnpany'stlccision tt)proviét
                                                                      .      ?t!-
                                                                                lisinsurancc,and thatinsurnncc u'iilbc prkpvitltttlir1rclianue upt
                                                                                                                                                 pn
      thetrutl)ofsuch inforl:patiorl,ltishereby agrccd and undcr.  stood tltiqillstlranceisprovitlcllby tht
                                                                                                          !Ccnlpany in considcratiyèn ofpaymcnt
      ()f-'
          Lherequired prel
                         ll'
                           iullt.'J'
                                   heinsttrallcttbt
                                                  tgi1sonthelattlroP,1)anlhctllt/
                                                                                utlthcpolic) iseftkctivevvhich isJune1s2015'
                                                                                                                           ,or2)u'lun
      Nk-e accepttlleeligibleperson-c
                                    ;enrolInqentforn:.



      THE POLICY PROVIDES LI51lTED BENE Fl'l'S. R F.V IEW 'I'H E P()LICY A 5*D h-O l'R IIESCRIP'rlO N ()F C()V FRA G E
      CAR EI-ULLY.



       s.atc
       Q                         F'
                                  .1)roIIee'sSig11ature

  '


      Frau(1AS'   J:Irn1-11ç
                           e$:
                             yN-(1t1ces:.  An.b pttr$()n h  a.'
                                                              1
                                                              .l()> kn( .
                                                                        !vs1!!.s.r
                                                                                 .I
                                                                                  .v a7-.(i Svi:*h 1n:entto v   -1etr
                                                                                                                    -au,.1anv.. 11
                                                                                                                                 '
                                                                                                                                 1sttrac.ccco:71g.I  :t.
                                                                                                                                                       -'
                                                                                                                                                        t'.k
                                                                                                                                                           , orot    l
                                                                                                                                                                     '
                                                                                                                                                                     !e.
                                                                                                                                                                       rn . erso1).t
                                                                                                                                                                                   -l;
                                                                                                                                                                                     :ctsa:1
      appl- l
            t.at'
                lof1f- orê  lt1t
                               lt:rance t2t)n!a1'n'l11g anA z fd1t 1t)'lnfi .
                                                                            )rn::tl1w')na()rconcca1      .fsforthe '  t-
                                                                                                                       '
                                                                                                                       ,L)rgcse of mi3!cad1l     )g. 1n1   '-
                                                                                                                                                            fhr1)at1 o1-1concern1l1g a?)y
      rnatc.rialfactt1a  .eri ltg-co:'f3lt'
                                          l-
                                           1tsa Ii.audu1e111  )-1nst.lral'lce ptf.rt&-
                                                                                     v&1
                                                                                       -'t1w
                                                                                           -h 1t;:4crirt 'l(
                                                                                                           ,.Ptànalt1
                                                                                                           .         -zs1nc1tl?. z1n' lr,1
                                                                                                                                         .is.
                                                                                                                                            o:'
                                                                                                                                              11::e:.
                                                                                                                                                    11a' l)tz1,'
                                                                                                                                                               t'
                                                                                                                                                                l1'fi1
                                                                                                                                                                     7t'
                                                                                                                                                                       ts.lr ladtl1t-
                                                                                                                                                                                    1o1.a!-1
      11
       .1surc1.n-1a.v (.
                       lc1:.v' 1nguf'a1
                                      .,ct-
                                          ltpc.'
                                               t
                                               ct' its1-f'fa1
                                                            .ge 11 )forIk')al1o1i '11:ttt!.!
                                                                                           -id1l'
                                                                                                .br c1Ettkt
                                                                                                          .:1
                                                                                                            zt(-
                                                                                                               $ac1a1!r ',
                                                                                                                         :.vasc 1:
                                                                                                                                 'u'k'1(i.
                                                                                                                                         -ulbv.t aee1r:h1leet       3
                                                                                                                                                                    .rl11.gttred
                                                                                                                                                                               'Perst'!).

  Nrot1ce tt)z'
              &rka1)sasp1a otlisi:1na .
                                      %.11
                                         -4111esot1.
                                                   1,N
                                                     .ew NIe&1   -t-a
                                                                    o Iyn(,
                                                                          #()h-1(
                                                                                )z'sppI1
                                                                                       -cants: . -î.!,
                                                                                                     :)/perst -
                                                                                                              ln -
                                                                                                                 y!'1c.v-  '!
                                                                                                                            't1è1I,
                                                                                                                                  .tcj)tto del
                                                                                                                                             -
                                                                                                                                             rat:tlo1'k:1ov
                                                                                                                                                          .$-
                                                                                                                                                            ing
  that1)c7'
          shc 1s f-
                  ac-
                    111tat1
                          -n.
                            r
                            ,a f-rat:d ag111!)stan i1'1stlrtlr.su131.
                                                                    n,
                                                                     1!
                                                                      .
                                                                      'san apr-11c:4
                                                                                   .t1on or .
                                                                                            C11zs ac1a1  -t
                                                                                                          ''
                                                                                                           n cone-ai.11:1.q a fal,!c- t?auduIcl1tordcccpt1:'  e
  stateluentis,tArnlay be fbun(1t0be,qu1lty.of1
                '                                    'rlz
                                                        '
                                                        .kk
                                                          .
                                                          11
                                                           -ar1ce fra
                                                                    't.
                                                                      ':
                                                                       -
                                                                       1.ha'h1
                                                                             -eh -
                                                                                 1sacrilmc-and rnit)zbcsut.     a
                                                                                                                1cctto c1v11ti1esandcriI111I      '
                                                                                                                                                  !al1
                                                                                                                                                     ,1ena1t1c-
                                                                                                                                                              ;.

  NoticetoAl'
            an land and Rhede Island A pplit-ants; Any personwho km owingly presentsa falseorjiutldulcl
                                                                                                      ltclaim fbrpaymentofa
  lossorkmcwingly prcscntsfalsc infonnation in an applillati
                                                           on forinsurance isgui1:y ofacrimcand Inay be subjectto fincs and
  confinemcntin prison.



  Ncticeto coloradc Applicants: lti3unlawfulto kncwingly providefazse,inccmpletcorm isleaïinâfactsorinformationtoan insurance
  company.forthepurposeofdefrauding orattempting to defraudtheccmpany. Penaltiesmay includcimprisonmcnt.tines.denialof
  insurance,and civildamages.Any insurance compan) oragentofan insurance company oho knuwingly rro:i   deslklse,incomplete.or

  f.
   -
   fC.
     ,z
      'ï-7l5.
            O
            '
            ,-l
              '
              .
              7N


                                                                                                                                                  MILLER ATTACHM ENT L
                                                                                                                                                            Page 5of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 42 of
                                      130

                                                                                                                     PX 23
                                                                                                             Page177 of199



  misleading factsorinformation to apolicyholderorclairnam forthe purposeofdefratlding orattempting to defraudthepolicy holder
  orclaimantwithregardto asettlem entorawardpayable from insuranceproceedsshallberepol  -tedtotheColcradoDivision oflnsurance
  within theDepartm entofRegulatory agencies.

  Notice to slaine,Tennesseeand Virginia Applicants: 11isa crimeto knowingly provide false,incompleteormisleading infonmation
  to an insurancecompany fcrthepurposeofdefrauding thecompany.Penaltiesm ay include imprisonm ent,tlnesoradenialofinstl rance
  benefits.

  Notice to DistrictofColum biz Applicants:W ARNIN G:Itisa crimeto provide false ormisleading information to an insurcrforthc
  pumose ofdefrauding the insurerorany otherperson.Pel     zaltiesinclude imprisonmentand/orGnes.In addition,an insurerm ay deny
  insurancebenefitsiffalseinformation materially related tc a claim wasprovided by the applicant.

  ltis a crime to provide false ormisleading infonnation tc.an insurerforthe purpose ofdefrauding the insurer orany other person.
  Penalties include imprisonmentand/orfines.ln addition,an insurermay deny insurance benetits iffalse informaticn materiallyrelateë
  to a claim wasprovided by theapplicant.'

  NoticetoFloridaandOklahomaApplicants:Anypersonwho,knovvinglyandwithintenttoinjure,defraudordeceiveanyemployer
  oremployee,insurancecompany,orselfllnsured program,Glesastatementofclaim containing any false ormisleading informationis
  guiltyof:afelony(inOklahoma)orafelonyofthethirddegree(inFlorida).
  Noticeto Kentucky Applicants: Any person who,knowingly and with intentto (lefraud any insurancecom pany orotherperson filrs
  an application forinsurance containing any false inform ation,orconceals forthe pum ose ofmisleading,inïbrmation concerning any
  materialfactthereto,commitsafraudulcntinsuranceactwhich isacrim e.

  Nntice to Ncw Jersey Applicants; Any person who includesany false ormisleading information on an application foran insurance
  policyissubjectto criminalandcivilpenalties,
  Nctice te Oregon and TexasApplicants: Any person wha makesan intentionalm isstatementthatismaterialto therisk may be found
  guilty ofinsurancefraud by acourtoflaw.

  Nnticeto New York and Pennsylvania Applicants: Any perscn who knowingly and with intentto defraud any insurancecompanyor
  other person files an application for insurance orstatemerttofclaim containing any materially false information,orconceals forthe
  ptll-
      pose ofmisleading,inform ationconcem ing any f' actmaterialthereto,com mitsafraudulentinsurance act,which isacrimeand shall
  also besubjectto:acivilpenaltynotto exceed fivethousanddollarsandthestatedvalueo:theclaim foreach suchviolation (inNew
  York)orcriminalandcivilpenalties(inPennsylvania).
  Notice to NVashington Applicants:ltis a crime to knous
                                                       ,
                                                       ngly provide false,incomplete ormisleading infbrmation to an insurance
  company forthepurposeofdefrauding theCompany. Penaltiesinclude imprisonment,iinesanddenialofinsurancebenefhs,




  GCA-7153-EN


                                                                                                     M ILLER ATTACHMENT L
                                                                                                                Page6of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 43 of
                                      130

                                                                                                                                                                   PX 23
                                                                                                                                                           Page 178of199



         91
          '- .
             N                                                                       '7
                                                                                      7;.,:.....,
                                                                                                . .                                           '
                                                                                                                                              !
                                                                                                                                              -..
                                                                                                                                                ;:
                                                                                                                                                 !
                                                                                                                                                 k
                                                     .s cy Erto cos&l:carww:s:e 'R7   :' ..                                                   (
                                                                                                                                              - -
             ......
              x                                     xr
       -1                        --m
                                   - =
                                     -                acaïzFrrsrcap.Esct.
                                                                        E> ,  Gœ                       '
                                                                                                    - - .     -
                                                                                                         v-.,.- - a .xv.      p.         e
                                                                                                                                         'x
                                                                                                                                          -y... t
                                                                                                                                                '
                                                                      &sm LLBtlsi
                                                                                % ss                      - -Q
                                                                                                         ..
                                                                                                         '     . , x,I<'V                f;z f
                                                                                  .   .    ...- -
                                                                                                  '
                                                                                                           '   O1=.!!.?-ï
                                                                                                               u
                                                                                                               .        -.
                                                                                                                         '
                                                                                                                         .l
                                                                                                                          a*.
                                                                                                                            .< - ....r ?t. ' .%r'
                                                                                                                                     ..'
                                                                                                                                                    ''
                                                                                                                                                     --


                                                           NC E M em bership
                                                           Application
   Tellus about yourself...-REQUIRED FIELD
   * Firstname

   * Lastnamc

  Streetaddress

  AddressIine 2 (Apt4 )
  City                       .    .- .. .   State                     Zip        . .-- -



  * îm ailaddrcss

  * Daytlm e phoce num ber                                                       -         ...- ....AREA CODE FIRST




  Pltascacceptmyapplicationfor!Tlenlberslèipir!theNatitlnalCengressofEmployers(h;(-1:
                                                                                    ').Iagreetoaîlheretotl
                                                                                                         a
                                                                                                         zeprinciples
  and standards ofthoasstlcir  '
                               tti:)n a,
                                       !
                                       ist)tfbl'th ir
                                                    ltëlf ?Collstitutit)11and B1'-l.
                                                                                   awrs.Ittnllerstand thatmy 1:lc':::bershij)fee is
  inclusive ofdues,adm inistrativc and m arkoting fcc'sand thccostofany bcnefitprofj-        .'aIlsyotlelectttlpttruhase..A!lfccsNvi11be
  :
  1rlg)ortjoned betïveen the '
                             i
                             N1CE'and itsbenez   fitand sel -viccprovldc.rs.Iundet-stand bon'  afitsareoffered at'
                                                                                                                 .ti1esk)Ie(1tscretion (?f
  theN CE andavailabilityofs1.  )0.cificbe-:efilsl'la.h
                                                      ''v'ary by provi:1erand by m y stateofresidence,lunde:   -stat1(lthatt1)e NCE is
  colnnpittedtoprovid(ngthcm axin)tln:l
                                      -ealuefo1-n1y n)t'
                                                       lt
                                                        s
                                                        -tl)el'
                                                              sl1iI)ar1dt
                                                                        .l)erer
                                                                              .are,sperif-
                                                                                         itrb
                                                                                            .el
                                                                                              )efi
                                                                                                 t.sarcsu!
                                                                                                         )jcctto c
                                                                                                                 .1ti2:lgt
                                                                                                                         t()r('
                                                                                                                              .anrtli
  uzithoutnottcc.1alsc undcrstnnd tl:at1can canceln:7 nhon)bel-shilliIRtlltx).           '*(:E ata.-)y tinne bvcalllng orv'    .'rtting t!ati- lc address
  lrelovv,Ittntlerstan(1alld agreethat1' ny :r:ernbership in t'heN CE v,    .-il1lcotbacc'n-  leeffcctivc ul  '
                                                                                                              lt'
                                                                                                                -ipaz,
                                                                                                                     zrrll(
                                                                                                                          .,
                                                                                                                           ntin fttl: -àlits l'lf
                                                                                                                                                r
                                                                                                                                                hi?rl
  rcceived by thc NCEfthatrTly-l)1t-ll:è)erLlt
                                             4ltt.-iLsaï'e(2:11.y available tf
                                                 lr                             -
                                                                                'nlelubers 1r)gootlstanding.I1)til:        .
                                                                                                                           !tl'
                                                                                                                              ç'tll:tthèlt11.-)/
  naclm bershtp lapscscso to afail'
                                  .:reto pay dues'    vviIlt'
                                                            c.:-::t'
                                                                   -!tateat:dv( .Jid t
                                                                                     aè)-
                                                                                        .utktt'
                                                                                              t-Laersl'
                                                                                                      tip kt'
                                                                                                            ktlt'
                                                                                                                a).
                                                                                                                  tt'
                                                                                                                    TE.

  Sicna(.zfe o'.A
                pNlt)frber




                                                                            -1hc Nr.ticnalCd   ang.-.'cssoe
                                                                                                          .'l'
                                                                                                             CT''
                                                                                                                nplrvers
                                                                                      23.3-h.)N 'jves:i)r-.cct
                                                                                              5te .'2QI J
                                                                                    *'i1:1))'ngttpn DE l9$01
                                                                        Te!392.2k
                                                                                '
                                                                                )5.4k
                                                                                    ;().
                                                                                       1lid
                                                                                          'x:30?
                                                                                               ..-29w
                                                                                                    q-,t
                                                                                                       .801
                                                                           Te11Frctt:1-888-886-1796




                                                                                                                                                    MILLEER AU ACHM ENT L
                                                                                                                                                               Page 7of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 44 of
                                      130

                                                                                                       PX 23
                                                                                               Page 179of199



        M ed-sense Guaranteed Association
             Please verify your understanding t,hat you are purchasing a mem bership in the Med-sense
             Guaranteed Association. As a merqberofthis association,you are entitled to many benefits
             such asSprint,ID resolution,floraldiscounts,gym America,vitamindiscounts,carrental,and car
             perks.
           * You understandthatyouare notrecruiredto purchasefrretdomspi ritptus         andthere are
             MSGA planmem bershipsavailablethatdo notinclude Freedcmsairi  tptus            Please
             emailinfo@ medsensemem bers.con,'  !to inquireaboutpurchasingastand-alone membership.
              NOTICE OF CONSENT TO ELECTRONIC TRANSAW IONS, SIGNATURES AND DOCUM ENTS I
              consentto use ofelectronicsignaturesofdocuments,which would otherwise only be valid if
              they w erein w riting. lunderstand thatHeaIth Insurance Innovationsw illrely on my signature
              asconsentto receivethedocum entl   selectronicallyunlesslrevokethisconsent. Icanupdate my
              inform ation orrevoke thisconsent atany tim e by calling HeaI
                                                                          th lnsurance lnnovations Custom er
              Service Center at 1-877-376-5831 or emailing to: suooortl hiiquoteacom .lf you decide to
              withdraw your consent, the Iegalvalidi  ty and enforceability of eled ronic transactions and
              signaturesused priortothewithdrawalwillnotbe affected.Imay requestspecificdocumentsat
              no cost in paper form at any tim e w i  thout revoking this consent. lagree to review the
              application produced by this voice signature carefully to ensure my understanding of aII
              provisions ofthe coverage.


              ApplicantSignature:                                                  Date:




                                                                                        MILLER ATTACHM ENT L
                                                                                                  Page 8of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 45 of
                                      130
                                                                                                       PX 23
                                                                                               Page 18Oof199



        Scrippal
             This program providesDISCOUNTS ONLY and is NOT INSURANCE.Discounts are available onl         y
             through participating pharmaciesand providers.Thisprogram doesnotmakepakmentsdirectly
             to providers.M em bers are required to pay foraIIhealth care sew ices,You m ay cancelyour
             registration at any tim e orfile a com plaint by contacting Custom erCare at 1-866-788-6846.AII
             prescription drugsare eligible fordi scount.

             NOTICE OF CO NSENT TO ELEG RON IC TRA N SACTIO NS. SIGNATU RES AN D l7OCU M ENTS l
                               .   - -   -- - -   -   - - - - -   --   -

             consent to use ofelectronic signatures ofdocuments thatwould otherwise ()nIy be valid if
             theywerein writing. 1understand thatHea1th lnsurance Innovations willrely on my signature
             asconsentto receivethe docum entselectronically unlessIrevokethisconsent. Ican update my
             informationorrevokethisconsentatanytim e by callingHeaIth Insurance InnovationsCustom er
             Service Center at 1-877-376-5831 or em ailing to: supsz0rt@. hl.
                                                                           .iquote,corn.lf you decide to
             w ithdraw your consent,the l egalvalidity and enforceability of electronic transactions and
             signaturesusedpriortothe withdrawalwillnotbeaffected.lmay requestspecificdocumentsat
             no cost in paper iorm at any tim e without revoking this consent. Iagree to review the
             application produced by this voice signature carefully to ensure my understanding of all
             provisionsofthe coverage.


             ApplgcantSignature:                                                   Date:




                                                                                        MILLER AU ACHMENT L
                                                                                                  Page9 of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 46 of
                                      130

                                                                                                      PX 23
                                                                                              Page 181of199




        RxHelpline Term s and Conditions
        The RxHelplineisaprescriptionsavingsprogram thatbelpsyousave moneyonyourprescription
        m edi
            cations.
        RxHelplineisNOT insurance andthisprogram doesnotmake paymentsdirectlyto providers.Members
        arerequired to payforaIIhealthcareservices.
        RxHelplinedoesnotmakenorisauthorizedto make decisionsaboutacceptance,denialorthe
        managem entofanyindividualm anufacturersprogram .RxHelplinedoesnotactasadispensing
        pharmacyandisnotresponsibl   e forprescriptiocinform ationcontained in anyapplication asprovided
        bythe patientortheirprescribingphysician.
       NOTICE OF CONSENT TO ELECTRONIC TRANSACTIONS,SIGNATURES AND DOCUM ENTS lconsentto use
       ofelectronicsignaturesofdocum entsthatwouldotherw iseonlybe valid i ftheyw ere inw riting.I
       understandthatHea1th lnsurancelnnovationsw illrelyon mysignature asconsentto receivethe
       docum entselectronicall
                             y unlesslrevokethisconsent.Icanupdate m yinform ati on orrevc'kethis
       consentatanytim e by calling HeaI
                                       th lnsurance InnovationsCustom erServiceCenterat1-877-376-5831
       oremailingto:support@ hiiquote.com.Ifyoudecideto withdraw yourconsent,the Iegalvalidityand
       enforceabilityofelectronictransactionsandsignaturesused priortothew ithdrawalw illnotbeaffected.
       lmay requestspeci ficdocumentsatno costin paperform atanytimewithoutrevokingthi     sconsent.l
       agreeto revi ew theapplication produced bythisvoicesi
                                                           gnaturecarefullyto ensure my understanding
       ofaIIprovisionsofthecoverage.




       ApplicantSignature                                   Date




                                                                                        MILLEER ATTACHMENT L
                                                                                                  Page 10of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 47 of
                                      130

                                                                                                  PX 23
                                                                                          Page182 of199




        TeladocTqrm s & Conditions
        TeladocisNOT insuranceand thisprogram doesnotm akepaym entsdirectlyto providers.M em bersare
        requiredto payforaIIhealthcareservices.
       TelaDocdoesnotreplacethe primarycare physician.TelaDocdoesnotguaranteethataprescriptionwill
        bewritten.TelaDocoperatessubjecttostateregulationand maynotbeavailablein certainstates,
       TelaDocdoesnotprescribe DEA controlledsubstances,non-therapeuticdrugsand certainotherdrugs
       w hichm aybe harm fulbecause oftheirpotentialforabuse.TelaDocphysiciansreservetherighttodeny
       careforpotentialm isuseofservices.
       NOTICE OF CONSENT TO ELECTRONIC TRANSACTIONS,SIGNATURES AND DOCUM ENTS Iconsentto use
       ofelectronicsignaturesofdocumentsthatwould otherwi    seonlybevalid iftheywereinwriting,l
       understandthatHeaIth Insurancelnnovationsw illrelyon mysi  gnature asconsenttoreceivethe
       docum entselectronicall
                             y unless Irevoke thisconsent.lcan update my inform ation orrevoke this
       consentatanytime bycalling HeaIthInsuranceInnovationsCustomerServiceCenterat1-877-376-5831
       oremailingto:support@ hiiquote.com.Ifyoudecideto withdraw yourconsent,theIegalvalidityand
       enforceability ofelectronictransactionsandsi
                                                  gnaturesused priorto thewithdrawalwillnotbeaffected.
       Imayrequestspecificdocum entsatno costin paperform atanytim ew ithoutrevokingthi   sconsent.I
       agreeto revi ew theapplication produced bythisvoicesi
                                                           gnaturecarefullyto ensurem yunderstanding
       ofaIIprovisionsofthecoverage.




       ApplicantSignature




                                                                                    MILLER ATTACHM ENT L
                                                                                             Page 11of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 48 of
                                      130

                                                                                                        PX 23
                                                                                               Page 183 of199




        E Term s & Conditions A cknow ledgem ent
        Iunderstand and authorizemynextmonth'spaymentand re-occurringmonthly paymentsthereafterwill
        be automaticallyprocessed from my accounteach month untilIrequesttermination of'      thecoverage or
        the coverage reaches its naturalterm ination date.Iunderstand thatifIcancelm yinsurance orifHIIis
        unable to collect my paymenton my billdate my i     nsurance and benefits willbe cancelled'Iagree to
        review my poli cy and certificatefora listofanyeyclusions,Iimi
                                                                     tationsand acknowledgernentsspecificto
        my state.Imay requesta fullrefund ofmy policy within my free Iook peri    od asdegcribed in my plan
        documentation.Iunderstand thatmyplan documentationwillbeavailableelectronicallyandlhatlmay
        requestto have physicaldocum entsmailedto m eatno costbycontacting Health lnsurarce Innovations.
        Iwillalsoreceiveacopyofthe welcome IetterandID cardsinthe mailwithin7to 10 businessdaysofmy
        policy effective date.No representation by an agentorany other person shallbe binding on HeaIth
        InsuranceInnovationsortheInsurancecarrier.


        Iauthorize Hea1th Insurance Innovations,Inc.and itsagentsorindependentcontractorsto contactm e at
        my currentlandline and/or cellularnumberand any future cellularphone number,emailaddress,or
        wireless device with information related to my account.my policies,orto receive generalinformation
        from Hll.Ialso authorize HIIand itsagentsand independentcontractorsto uSe autom ated telephone
        dialing equipment,artificialorpre-recorded voice orteytmessages,and emailsintheireffortsto contact
        m e.Furtherm ore,lunderstand that thisconsent i   s nota condition forthe purchase ofrny insurance
        policies,andIm aywithdraw thisconsentatanytim e bysubm i   ttingm yrequestinw riting to HIl.


       ApplicantSignature:                                                Date:


       You understand thatshortterm m edicalinsurance isnotconsidered ''mlnim um essential
       coverage'
               'undertheaffordablecare act also known as''obam acarep'and thatyou m ay be
       subjecttoataxpenalty.
       You acknowledgethatyouragenthasadvised youthatthere isaspecifictimeframefosOpenEnrollment
       in w hichyou can enrollinto a quali
                                         fied Obam acare Plan and there are also speciallifeekentsqualifying
       you to enrollO UTSIDE of open enrollm ent. For inform ation regarding Open Enrollm ent dates and Iife
       qualifyingeventsoutsideOpen Enrollm ent,ileasevisi twww .healthcaresgov.


       Applicant Signature:                                               Date:


       SPOUSE'S ACKNOW LEDGEMENT (/ cpplyingforcoveragej1confirm thatIhave permissionto answer
       health questionson behal fof my spouse and thatlhave fullknow ledge ofmyspouse'sheal   th history.
       Realize that coverage is provi
                                    ded based on statem ents and answers given on the application.Any
       incorred orincomplete information regarding theirmedicalhistory may resultin Ioss ()fcoverage or
       claim denial.




                                                                                        MILLI
                                                                                            ER ATTACHMENT L
                                                                                                 Page 12 of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 49 of
                                      130

                                                                                                      PX 23
                                                                                              Page184 of199




        NOTICEOFCONSENTTO ELECTRONIC TRANSACTIONS,SIGNATURESAND DOCUM ENTS
        Iconsenttouse ofelectronicsignaturesofdocumentswhich would otherwise only be valid iftheywere
        In writing.Iunderstand thatHeaIth lnsurance lnnovationsw illrely on m ysignature asconsentto recei
                                                                                                         ve
        the docum entselectronically unless lrevoke this consent.Ican update m y inform ation orrevoke tbis
        consentatany time by calling HeaIth lnsurance Innovations Custom erSew ice Centerat1-877-376-5831
        or emailing to:support@ hiiquote.com. If Idecide to withdraw my consent, the Iegal validity and
        enforceabili
                   tyofelectronictransacticnsand signaturesused priortothe withdrawalwillnotbeaffected.l
        may requestspecific dccuments at no costin paperform at any time without revokingthis consent.I
        agreeto review theapplicationcarefullyto ensurem yunderstandingofaIIprovisionsoftl   necoverage.


        YOU ACKNOW LEDGE AND AGREETHAT,BY SIGNING,YOU ARE INDICATING THAT YOU HAVE READ,AND
        THAT YO U UNDERSTAND AND AGREE TO BE BOUND BY THESE TERM S, W HETHER OR NOT YOU HAVE
        ACCESSED YOUR PO LICY DOCUM ENTS.
        I
        fyou acceptoragreeto theseTermson behalfofanotherperson,you representandwarrantthatyou
        havethe authori tyto bindthatpersonto theseTermsand,insuchevent,'/you''and ''your'
                                                                                         ?willreferand
        applyto al1personsIistedonthepolicy.

        Iunderstand Short-Term medicalinsurance isintended fortem porarygapsin heal th instlrance.ltisnot
        com pliant w ith the federalAffordable Care Act and does not coverexpenses related to pre-existing
        conditions.


       ApplicantSignature:                                               Date:




                                                                                       MILLER ATTACHMENT L
                                                                                                Page 13 of23
    Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 50 of
                                          130
'
                                                                                  PX 23
                                                                          Pa e 185of199
                            @ Qhseç%.r
                                     . .eAawt.:,..
                                                 'x w
         C* '
            w*'                                    ..n.. r .                  '' W k.
                                                                                    *-      1r 'u*u' '.
                                                                                                      F
    y.. y.E.kt*.4
        k*.f,'î;*A''x''5L
          w v... ï vk




                                                                    MILLER ATTACHMENT L
                                                                             Page 14 of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 51 of
                                      130
                                            lmps:/
                                                 '
                                                 ;
                                                 /'
                                                  o11t1ook-.li&'e.co!zz''
                                                                        1z1ait;
                                                                              '
                                                                              #,'inbox/id/Aookâ
                                                                                              -xll
                                                                                                 )AUrATY-
                                                                                                        IZIHYA'
                                                                                                              ZS
                                                                                                                      Px 23
                                                                                                              Page 186of199

  Please sign Application Form ofHealth (-hoice +
  Health Insurance lnnovations <echosign@ echosign.colnl
  Tue 4/24/2018,4:23 PM
  To                                                                   ;
        * . tH (A LT H .
               tlN S U R A N C E
               l
               L
                 lN N O V AT IO N S




                                                                     Heatth Insurance
                                                                     Innovations Has Sent You
                                                                     Application Form ()f
                                                                     Health Choice + to Sign


                                                                     Afteryou sign Applicatlon Form ofHealth Cboice
                                                                     +,attpartieswittreceive a finatPDFcopy by emait.
                                                                     Thisdx umentis avaitabte forsignin4 untitAprit26)
                                                                     2018 and wittexpire thereafter.




         ChFIiiouote.com
         Toonsur4te wucontint
                            lorocoivi
                                    ogourpnhaif
                                              s.pkyv addoclvwkntNciwysîgh.
                                                                         con)toyouraddrossbrxlkorsafolist.




                                                                                                        MILLER ATTACHM ENT L
                                                                                                                 Page 15of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 52 of
                                      130
                                            h=ps:
                                                /'
                                                 /'
                                                  ot1Tlook.liN'e.eonz?
                                                                     '
                                                                     z)4ai:'
                                                                           ?
                                                                           #,
                                                                            .?hzbo:
                                                                                  v'
                                                                                   i&'
                                                                                     A QQX An'
                                                                                             ATY3Z111YU S
                                                                                                                                  Px 23
                                                                                                                         Page 187 of199

  Please sign Application Form ofHeaIth ('
                                         lhoice +
  Health lnsurance Innovations ueclnosign@ ecilosigrl.coln>
  Tue4/24/2018,4:25 PM
  To
        . . ) H EA LT F4.
            lIN s u R A hkc E
            lIN N O V AT IO N S




                                                                            Heatth Insurance
                                                                            Innovations Has Sent You
                                                                            Application Form ()f
                                                                            Health Choice + to Sign

                                                                            .       .   .   .' . .   ï-
                                                                                ).'7
                                                                                .           . ' ..
                                                                                                 i'

                                                                            Afteryou signApplicationForm ofHeat   th Cholce
                                                                            +9attpartieswittreceive a finatPDF ropy by emait.
                                                                            Thisdocumentisavaitable forsigning untitApri
                                                                                                                       t26,
                                                                            2018 and wittexpire thereafter.




         * Hii
             ouote.com
         To vrtsufp tNatw ucoatiax roxivingouronwaits.p> o add ç'chcysig/poctwsipn.com to yoaraddrossbookorsafo l#st.




                                                                                                                   MILLER ATTACHMENT L
                                                                                                                            Page 16of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 53 of
                                      130
                                            l1tps:
                                                 /'
                                                  F
                                                  'otltlx k-.1iA-e.comk
                                                                      '
                                                                      1zlail?
                                                                            '#?
                                                                              ':zbo=,
                                                                                    'id?
                                                                                       '
                                                                                       AQQk-M x
                                                                                              *n'ATN-3Z1nA-AZS
                                                                                              PX 23
                                                                                      Page188 of199

  Paym entReceipt
  noreply@ hiiquote.com
  Tue4/24/2018,6:54 PM
  To




                                                                                  Receipt
                                  thank you foryourpurchase.Your
                paym enthas een processed,and you w illreceive an
                em ailw ith details aboutyourpurchase shodly.

                M em berNam e                          M em berID



                TotalPaym ent                          Paym entM ethod
                                                       '
                $6O.()O                                k/j.
                                                          $.y,




                Billed To




                H ealth lnsurance Innovations
                218 E Bearss Ave,Ste 325
                Tam pa:Florida
                - .hliquote.com
                877-376-5831




                                                                                MILLER ATTACHM ENT L
                                                                                         Page 17of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 54 of
                                      130
                                            lmps:/'
                                                  ,'
                                                  .ot:t1ook.li&'
                                                               e.co11b'1z1aib'#/
                                                                               '1bo:c/i1'
                                                                                        AQQk-O A%-
                                                                                                 ATY3Z1::YAZS
                                                                                             PX 23
                                                                                     Page 189of199

  Paym entReceipt                      HCP1481300
  noreplyl hiiquotexom
  Tue 4/24/2018,6:55 PM
  To




                                                                                 Receipt
                                  thank you foryourpurchase.Your
                paym ent as een processed,and you w illreceive an
                em ailw ith details aboutyourpurchase shortly,


                M em ber Nam e




                TotalPaym ent                         Paym entM ethod
                                                      ks
                :358 81                                    ?(.
                                                             R L.
                                                                .




                Billed To




                Health Insurance Innovati
                                        ons
                218 E Bearss Ave,Ste 325
                Tampa?Florida
                www.hliquote.com
                877-376-5831




                                                                               MILLER ATTACHM ENT L
                                                                                        Page 18of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 55 of
                                      130
                                            lmps2
                                                .
                                                p
                                                ',
                                                 .
                                                 '
                                                 otIt1ook-.li
                                                            a'e.co11z.
                                                                     '
                                                                     1zzait,'
                                                                            #?
                                                                             'hz% :v;
                                                                                    .i1'
                                                                                       '
                                                                                       A QQk-'YDAG-A-
                                                                                                    IABZIUYAZS
                                                                                                           PX 23
                                                                                                  Page 19O of199
                     -
                         YourApplication forDentalSavings
  support@hiiquote.com
  Tue4/24/2018,6:54 PM
  To
  Ccli
     censing@hbcinsure.com <licensing@hbcinsure.com>;




                 * * H EA LT H$
                         IN SU RAN C E
                         IN N O V ATIO N S




                 D ea r
                Thank you forapplying.W e received yourrequestformembership underthe Dental
                Savings plan.Onceyourapplicationandyouri
                                                       nitialpaymentof$60.00isprocessed,your
                effedive date willbe 04/25/2018.


                View and Dow nload Your                     30-d ay Free Lo ok
                Benefits
                A1Iofyourimportantdiscountinformation       W ewantyou to be happywith you.   r
                is avallable foryou to view,download and    membership.Ifyou are notsatisfied forany
                printatHllouotecustomers.com .              reason and no claims have been filed,you
                                                            may cancelyourplanwithin 30 calendar
                W e have created a userID and password      daysofreceiptofmem bership malerials to
                foryou,so youcan Iogin im mediatel y,       receive a fullrefund.Tl
                                                                                  ne refund willinclude
                printyourID cards and view details about    yourfirstpayment.
                yourmembership.
                                                            W hen making an appointm entwith your
                U ser ID :                                  dentist,make sure you m ention you're a
                                                            DentalSavings membec PresentyourID
                Passw ord:
                                                            cardatthetimeofyouraql intment.The
                                                            dentistwillverify yourpartlclpation with
                Foryoursecun'ty,please update your          the DenteMax Network,and you'     llreceive
                password a'
                          RerIogging in.                    yourdiscountoffthe costofdenll
                                                            services.Paymentisdue atthe time of
                                                            sefviœ .


                Questions?


                                                                                           M ILLER ATTACHM ENT L
                                                                                                     Page 19of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 56 of
                                      130




           Billing Questions                     Locate a Provider
           1.877.376.5831                        Careington
           Monday -Friday 8:30am to 7:00pm EsT   1.800.290.0523
          suppoda hiiquote.com                   Monday -Friday 7:00am to 7:00pm CST
                                                 careington.com




                                                                           MILLEER ATTACHMENT L
                                                                                      Page20 of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 57 of
                                      130
                                            l1=ps.
                                                 '/
                                                  '
                                                  .
                                                  ,'
                                                   otIt1ook-.1i&'e.
                                                                  co1lz/ï)2aiL'#.
                                                                                'ùzbo&F'
                                                                                ,      i&?
                                                                                         .
                                                                                         AQQk-O Au-
                                                                                                  ATY3Z1nA'
                                                                                                          -U S
                                                                                                                          PX 23
                                                                                                                  Page 192of199
                       -   YourApplication forHealth Choice +
  suppoft@ hiiquote.com
  Tue4/24/2018,6:55 PM
  To
  Cctliœ nsing@ hbcinsure.
                         com <licensing@ h insure.com>;




                  **       H EA L'rH '
                           1N S U R A N C E
                           IN N O V A T IO N1S




                                                         %                                   :.
                                                                                              AW
                                                                .                    <
                                           tt,               ...8         .
                                             o           .                    +k                       ''
                                                 l                                                 .
                                                                                   > '
                                                     .              kj'                  .




                 D ear
                 Thankyou forapplying forthe Accidentand Sickness HospitalIndemnity insurance plan,
                 underwri
                        tten byAmerican RnancialSecurity Life lnsurance CO.

                 Thank you forapplying.W e received yourrequestforcoverage underthe foll
                                                                                       owing plans:


                    25.


                 Health Cholce +withan e'ective dateof0495/2018.
                 Freedom SpiritPluswithan e#ective dateof04/25/2018.




                 AIIofthe detailsaboutyourcoverage are available'
                                                                foryouonline atHllouotectlslom ers-com .

                 Please read the detailscarefully.W e'
                                                     ve created auserID and password foryou,so yol
                                                                                                 acan:
                  * Login immediately
                  @ M ew and download the details aboutyourcoverage
                  @ Printduplicate ID cardsifyou needthem




                                                                                                            M ILLER ATTACHM ENT L
                                                                                                                      Page21of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 58 of
                                      130
                                            https://outlook.live.com,
                                                                    /mail/#/inbox/id/AookADAwATY3zmYAzs
                                                                                                                  PX 23
                                                                                                          Page 193of199




             You willalso recei
                              ve a welcome Ietterin 7-10 business daysthatincludesyourID card.You also
             have the rightatany tim e to receive a hard copy ofyourcedi
                                                                       ficate atno additi
                                                                                        onalcostto you.If
             you choose this option,please call877-2176-5831,


             UserID :                                          Foryoursecurity,please update your
             Passw ord                                         password afterIogging in.




             W e know thingscan getcomplicated when itcom es to insurance.That'swhy we're connmitted to
             helping you understand yourpl
                                         an and how to use it.

             Acci
                dentand Sickness Hospi
                                     talIndemnity insurance pl
                                                             ans pay a fixed benefitam ountwhen you
             receive a coveredservice.Inthe caseofinjuryormedicalillness,theseplans can helpdealwi
                                                                                                 th
             the financialexposure thatyou m ay incur'
                                                     .

             W e wantyourHeaIth Choice + plan to workforyou.Here are a few benefitsyourplan provides:
              * Nextday coverage
              @ Nowaitingperiod foraccidentalinjuries
              @ Freedom to choose any provi
                                          derorhospital

             Youunderstandthatthe accident& sickness hospitalindemnityplan isnotmajormedicaland
             doesnotsatisfy yourobli
                                   gation to secure the requirem entofm inimum essentialcoverage under
             theA#ordableCareAct(ACA).Lackofrnajormedicalcoverage (orotherminimum essantial
             coverage)mayresul
                             tinanadditionalpaymentwi
                                                    th yourtaxes.
             This insurance does notpay any benefits forSi    ckness caused by orresul    ti
                                                                                           ng from a Covered
             Person's Pre-existing Condi  tion ifthe Sickness occurs during the first12 m onths thata Covered
             Person is insured underthis policy.
             Pre-existing condit
                               ion meansacondition (whetl
                                                        nerphysi
                                                               calormental),regardless ofthe causeofthe condi
                                                                                                            tion,
             forwhich medicaladvice,diagnosis,careortreatmentwasrecommendedorreceivedfrom a physicianwithina
              12 m onth period preceding theesectivedate 0,
                                                          :
                                                          'coverageofthe Covered Person.




             lnternationalBenefitsAdm inistrators                HeaIth Insurance Innovati
                                                                                         ons
             PO BOX 9306                                         1.877.376.5831
             Garden City,NY 11530-9306                           M onday-Friday8:30am to 7:OOpm EEST
             866-258-4019                                        Hllouotecustom ers.com




                                                                                                  MILLER ATTACHM ENT L
                                                                                                           Page 22of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 59 of
                                      130
                                            hlpsr//
                                                  '
                                                  outlook.live.com,
                                                                  /mail/#/inbox.
                                                                  f            /id/
                                                                                  'AookADAvvATY3zmYAzs
                                                                                         PX 23
                                                                                 Page 194of199




          W e wantyou to be happywith yourcoverage.If
          you find thatyou've purchased yourplan in erroror
          it'
            sjustnottheri
                        ghtplanforyou,youcancancel
          yodrlo s i>qpjta lneq###'
                                  e Aavebeenfiled,
          witolol
                frr
                  fe #: .t   gt     tandyou'llgetaII
          youTmlmèfL ck-guaranteed.
             www.hiiquote.com
             877-376-5831




                                                                          MILLEER ATTACHMENT L
                                                                                    Page23 of23
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 60 of
                                      130

                                                                             PX 23
                                                                     Page 195of199




             M iller A ttachm ent M
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 61 of
                                      130

                                                                     Pae196o
                                                                           Pi
                                                                            '1ï2


                               ln the M atter of:

                         Sim ple H ealth Plans,lnc.

                            N ovenlber 21,2017
                       Telephone Contactw ith N ancy




                          Condensed Transcriptw ith W ord Index




                                      .
                                      *%                  ..
                                                           *
                                      *
                                          Y%              ,
                                          *
                                              *' +.@ w.




                                ForThe Record,Inc.
               (301)870-8025 -www.hrinc.net-(800)921-555.5




                                                                    MILLERATTAt;HùENTv
                                                                             Page 1of4
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 62 of
                                      130

                                                                     Telephone Contad wifh Ncncy                                                                                                      Page197o
                                                                                                                                                                                                             Pf
                                                                                                                                                                                                              X12
                                                                                                                                                                                                                99
                                                                                                                                                                                                                 3
 Sim ple Heolth Flans,Inc.                                                                                                                                                                                   11/21/2017
 '

                                                                                                                   I
                                                                                                                   1
                                                                                                                   !
                                                                                                                   1
                                                                                                                   l
                                                   TPXADE CO2'          -
                                                             z1MISS I0lvl                                          1
                                                                                                                   '
                                                                                                                   l
                                                                                                                   I               S'
                                                                                                                                    --
                                                                                                                                     ..:
                                                                                                                                       )l'
                                                                                                                                         -'>
                                                                                                                                           . siL.ïf:'---D
                                                                                                                                                        .-. ?E'
                                                                                                                                                              -ia-
                                                                                                                                                                 ...bz
                                                                                                                   1
                                                                                                                   t
                                                                                                                   I
      NIATTER NO .                                                                                                 i
                                                                                                                   ii
                                                                                                                   l
                                                HEALTH                                                             ;
                                                                                                                   ù
                                                                                                                   t1
                               RECORDED : NOVEMBER 21,                                                             1
                                                                                                                   !
                               TPUANSCRIBElD: DECEMBE R 5:                                                         1
                                                                                                                   f
                                  THROUGH 12                                                                       1
                                                                                                                   1
                                                                                                                   i
                                                                                                                   $
                                                                                                                   i
                                                                                                                   1
                                                                                                                   !
                                                                                                                   1
                                                                                                                   I
                                                                                                                   1
                                                                                                                   1
                                                                                                                   1
                                                                                                                   I
                                                                                                                   $
                                                                                                                   i
                                                                                                                   !
                                                                                                                   l
                                                                                                                   I
                                                                                                                   1
                                                                                                                   l
                                                                                                                   1
                                                                                                                   1
                                                                                                                   1
                                                                                                                   i
                                                                                                                   l
                                                                                                                   l
                                                                                                                  l
                                                                                                                  1
                                                                                                                  i
                                                                                                                  i
                                                                                                                  !
      -     .       - .-   -   ......- ....- - -- .....- ..-........
                                                                   ..- ..........
                                                                                ... -
                                                                                    . .- . ..,... ,...
                                                                                                     ....
                                                                                                        ..-   ...
                                                                                                                  1
                                                                                                                ..'................. .. ...- .......
                                                                                                                                                   ..   .........,
                                                                                                                                                                 ... ........ .......... . .....-.- .....- - ...
                                                                                                                                                                                                               ....-.- ..
                                                                                                                                                                                                                        -   - -   - -   .-
                                                                                                                  1               .
                                                                                                                   i
                                                                                                                   l
                                                                                                                   t


      RECORDINQ :




                                                                                                                                                                                                                      1(Pages1to4)
                                                                                     ForThe Record,Inc.
                                       (301)870-8025 -www.hrinc.net-(800)921-5555 MI
                                                                                   LLERATTACpH
                                                                                             ag
                                                                                              Mez
                                                                                               ENo
                                                                                                 TfM
                                                                                                   4
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 63 of
                                      130

                                        Telephone Contad with Nancy                           Page 198of
                                                                                                      PX199
                                                                                                         23
 Sim ple Health Plans,Inc.                                                                           11/21/2017
                                                           5 1
             M R' AL-NAJJAR:l'm sorry.
                                                             I
                                                             1        NAN CY :Twoadultsandtwokids?
             NANCY :Uh-huh.Okay so--                         1
                                                             t        N,
                                                                       IR.AL-N AJJAR:Yes.Two adults,twokids.
             M R ' AL-NA JJAR: 1was --isthisSim ple          i        NANCY :Okay.
                                                             j
        HealthPlans?                                         !        MR.AL-NAJJAR:Andthisisfor--thisis
             NANCY: I'm notabletohearyou.         1              forfamilyhealth insurance?
             M R.AL-NAJJAR:You'renotabletohearme. l                   NANCY:Yep
             N ANCY                                          1                    .    .
                    :Hello?                                  i       M R.AL-N AJJAR:Yes,okay,great.
             MR.AL-NAJJAR:Okay,1'm son'y.Canyou              l        N
                                                                      ,ANCY:Okay,yes. Let'ssee.lwetm esee.
        hearm enow?                                          (
                                                             2   Okay,so,thenam eofmy company is Simple Health.
             NANCY:(lnaudible)it'smyphone.Just               !        MR.AL-NAJJAR:Nes.
        holdonaminute  .                                     i
                                                             J        NANCY:Andwerepresentmostofthemajor
             M R.AL-N AJJA R:Okay.                           i   A-ratedcarriersinthestate,so l'm abletogiveyou
             NANCY:Talk.                                     i   aIltheoptions--
             M R . AL-NAJJAR:lcan --okay,canyouhear          !
                                                             (        M R.AL-NAJJAR:Oh.
        menow?                                               f        NANCY:--andtqndtllebestplansforthe
              N ANCY '. Okay.lsyourphonenumber               l
                                                             i   bestpricing,okay?
                 ?                                           t         M R.AL-NAJJAR: Oh,great.
                                                             1
              M R.AL-NAJJA R: Yes,that,sit.                  j        N ANCAr: So,okay,canyou provide meyour
              NANCY:Okay,perfect.lt's--now Ide               1
                                                             ;   heightandweight?
        hearyoubetter.You saidyournameis?                              M R.AL-N AJJAR:51yheightisfivefeet,ten
              M R .AL-NAJJAR: M y nam e is             .         inches. And I'm 175 pounds.
        lsthisSim pleHealth Plans?                                     NAN CY:Okay.Okay,doyousmokeorchew
              NANCY:Dateofbirth?                                 tobacco?
              M R.AL-NAJJAR: M y dateofbirth isJune --                 M R.AL-N AJJAR: No. No sm oking,no tobacco.
              NANCY :         ?                                        NANCY : Areyou currently insured?

                                                                                                                   8
               M R.AL-NAJJAR: Yes,          . M y dateof                M R,AL-NAJJAR: 1'm losing my health
        bil'
           th isJune 7th,1990.                                   insurance atthe end ofNovem ber,so only --1'm only
               NANCY: N ine --can you repéatthat?                -- m y fam ily'sonly insuredforlikeanotherweek.
               M R.AL-N AJJAR: June 7,1990.                             NAN CY:O kay.
               NANCY : Okay,from the 1990s?                             M R.AL-NA JJAR:l--lneed healthinsurance
               M R.A L-N AJJAR: Yeah.
               N ANCY : ButIcouldn'tgetwhich date and                   NAN CY: So it'sgoing to expire.
        which month.                                                    M R.AL-N AJJAR: --starting in Decem ber.
               M R.A L-N AJJAR: Okay'. June 7,1990.              Yes,it'sgoing to expire.
               NANCY : Okay. June7th,l990.                              NAN CY: Okay. Do you --do you haveany
               M R.AL-NA JJAR: Y es.                             practice in medicalcondition?
               NANCY : ln w hich state areyou located'
                                                     ?                  M R.A L-NAJJAR: ldon'thave am edical
               M R .AL-NAJJA R: lllinois,                        condition. M y daughterhasType ldiabetes.
             NANCY:Yousaid?                                  i
                                                             !
                                                                       NANCY:Doesshetakeshotsor--
             MR.AL-NAJJAR: lllinois.                         1         M R.AL-NAJJAR:Yes.
             N AN CY :lllinois?                              (         NAN CY :--orm edicine?
             MR.AL-NAJJAR:Yes.l'minChicago.
             NANCY : Okay.Perfect. Okay. So you re    '      )
                                                             @
                                                             k
                                                                       MR.AL-NAJJAR:Shetakesshots,and-
                                                                       NA NCY : How m any?
        lookingforan individualplan tostartittoday?          i         M R.AL-NAJJA R:She--shehasa--weneed
             MR.AL-NAJJAR:lwaslookingforafamily              !
                                                             i
                                                                 tomakesurethatpreexistingconditionsarecovered
        plan ifyouhavethatformy--                            l
                                                             j   withtheplan.Thisisapreexisting,youknow.
             NANCY:(Inaudible)plan?                          @         NANCY:Hello? 1m losingyou again.
             M R . AL-NAJJAR:Formyfamil
                                      y.Famil      :
                                            yplan. j                   M R.AL-NAJJA R:Oh,l'm sorly. Yes,shehas
             NANCY:Okay,how manypeople?                      j   apreexistingconditionthatneedstobecovered.
             M R .AL-NAJJAR: Four. Fourpeople.               i         Can you hearm e?
                                                             l
                                                             1
                                                             l

                                                                                                    2(Pages5to 8)
                                                ForThe Record,Inc.
                           (301)870-8025-www.hrinc.net-(800)921-5555 MILLERATTACpH
                                                                                 aM
                                                                                  geEN
                                                                                     3T
                                                                                      ofM4
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 64 of
                                      130

                                       Telephone Contactwith Nancy                             Page 199 P
                                                                                                        ofX199
                                                                                                            23
 Sim ple Health Flans,Inc.                                                                              11/21/2017
                                                         9 fI
              NANC Y:No.                          )
              M R.AL-NAJJAR:Okay,canyouhearmenow? 1
                                                                 n ow.lcanhearyounow.Youdon'tneedtocall-
                                                                 like,canyouhearme? Can you hearme?
              NANCY : Ihearyou faraw ay.You'resaying         1
                                                             )         NANCY:            .

       thatshehasapreexistingcondition,youdon't--'           j         MR.AL-                :Yes.
              M R.AL-NAJJAR:She--shehasapreexisting          )
                                                             l         NAN CY : l'm --okay, lthink Ihearyou.
       conditionofType1diabetes.                             t         MR.AL-NAJJAR:Oka .
              NANCY :Okay.                                   1         NAN CY : Okay.            ,I'm goingtotry to
            MR.AL-NAJJAR:lsthatbetter? Canyou                j
                                                             l   changemyphone     .

       hearmenow?                                            1        MR.AL-NAJJAR:Okay.
             NANCY:Okay.                                     i         NANCY: Okay? So l'm goingtocallyouin
             M R.AL-NAJJAR:Shehasaspecialdoctor              I   tenm inutes,okay? Orless.
       thatshegoesto.ldon'tknow ifwe can --ifw e can         1
                                                             t         M R . AL-NAJJAR: Okay.A11right.
       keepthatspecialdoctor.                                )         NANCY:Assoonaslgotanew phone,l'm
              NANCY :Hello?                                      going tocallyouback,okay? Please--
              M R.AL-N AJJAR:Hello.Hi.Yes,1can hear                    M R.A L-NA JJA R: Okay.
       you.                                                            NANCY:--justholdformycall,okay?
              NANCY:Okay.(Inaudibleljustaminute.                       MR.AL-NAJJAR:A1lright.Thankyou.
       Stay'ontheline,please.                                          N AN CY :Thank you.
             M R.AL-NAJJAR:Okay.                                       M R.AL-NA JJAR: Thankyou.
             NANCY :StayontheIine.Letm etl
                                         'ytotix                       N AN CY : Bye.Thank you.
       myphone.                                                        (Thecallwasconcluded.)
           MR.AL-NAJJAR:Okay.                                          (Therecordingwasconcluded.)
            NAN CY: Okay?
            M R.ALrNAJJAR:A l1right. I'm here.
            N AN CY: Please,be here'
                                   w ith me. Don'thang

                                                        10
       upnokay? Letme try to Gnd --                                     CERTIFICATE OF TRANSCRIPTIONIST
            M R.AL-N AJJAR: I'm notgoing to hang up.
            N AN CY : --fix my phone.
            M R.AL-N AJJA R: I'm notgoing to hang up.                   1,Sara J.Vance,do hereby certify thatthe
            N AN CY : l'm going to placeyou on hold.             foregoing proceedingsand/orconversationswere
            M R.AL-N AJJAR: Okay.                                transcribed by m e via CD,videotape,audiotape or
            N AN CY : Hold on.                                   digitalrecording,and redtlced to typewriting underm y
            M R.AL-NA JJAR: Okay.                                supervision',thatIhad no role in the recording of
            NAN CY :Thank yotl.                                  thismaterial',and thatithasbeen transcribed to the
              (On-hold music.                                    bestofmy ability given the quality and clarity of
            N AN CY:     ?                                       therecording m edia.
            M R.AL-NAJJAR: Hi,yes.                                      lfurthercertify thatlam neithercounsel
            NAN CY:      ?                                       for,relatedto,noremployedby any ofthepartiesto
            M R.AL-NAJJAR: Yes.hello.Can you hear                the action in which theseproceedingswere
                                                             f   transcribed;andfurther,that1am notarelativeor
            NAN CY:      ?                                   '
                                                             )   employee ofany atlolmey'orcounselemployed by the
            M R.AL-NAJJAR:Yes.                               t   partieshereto,nortinanciallyorothenvise
            NANCY:Okay.Look,I'm goingtobecalling             1   interestedintheoutcomeoftheaction.
       youinaround tenm inutes.                              1
                                                             ,
            M R.A L-NAJJAR:Okay.W hy --                      i
            NAN CY: Okay? Justbearw ith me,okay?             1
                                                             4   DATE'
                                                                     . 12,75/17
       Waitformycall.I'm goingtoreturnyourcallas             1                  SARA J.VANCE,CERT
       soon as lchange my phone,okay? Like ten m inutes or   1
       less.Okay?                                            l
                                                             J
             MR.AL-NAJJAR:Okay,lmean,1canhearyou             1
                                                             !
                                                             I

                                                                                                     3(Pages9 to l2)
                                              ForThe Record,lnc.
                          (301)870-8025 -www.hrinc.net-(800)921-5555 M'LLERATTACPH
                                                                                 ag
                                                                                  MeE4
                                                                                     No
                                                                                      TfM4
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 65 of
                                      130
                                                                                                            PX 24
                                                                                                        Page1of10




                                     DECLAR ATION OF M ICHAEL FISSEL
                                         PURSUM G TO 28U.S.C.91746
                   1,M ichaelFissel,hereby declare asfollow s:

                          M y name is M ichaelFissel. Ilive ln Pennsylvania and am overeighteenyearsof

            agc.lhavepersonalknowledgeofthefadsstated inthisdeclaration,andifcalledasaw itness,1
            could and wouldcom petently testify to thesesame facts.
                          1am a specialinvestigatorsupcrvisorwith thePennsylvaniaInsurance

            Depal
                -tmentintheBureau ofLicensing and Enforcement,a position thatlhave held since June

            2015.linvestigate individuals,agencies,and companiessuspected ofviolating lawsand
            regulationsenforced by the Dcpartment.

                         lnoraroundJune 2017,my office began investigating ahighvolum eof

           complaintsGled by Pennsylvania consumerswho had purchased whatthey had been 1ed to
           believebytelel
                        narketerswercAffordableCareActcomplianthealth insurancepolicies.
           Accordingto these consum ers,they eventually realized that,instead ofhealth insuranct,they

           wereenrolled in medicaldiscountmem bcrships,indemnity policies,shol
                                                                             'tterm medical,and
           simllarproducts. M y office determined thatmostoftheseproductswerc adm inistrated by

           HealthInsurancelnnovationsCH1I''),which isheadqual
                                                            -teredinTampa,Florida.
                         M y office contacted representatîveswith the Florida DepartmentofFinancial

           ServicesCDFS''),thestateagencythatregulatesinsurersinFlorida,andarrangedto visitthird
           party callcentersthatsellproductson behalfofHlI,many ofwhich are located in south Florida.
           M y colleagueand Itraveled to southFloridain June2017.

                         W hileinFlorida,accom parlied byDFSrepresentatives,my colleagueandI
           visitedfourcallcentersthatsoldH1lproducts,includingacompanythatdoesbusinessasSimple

           HealthPlans(GdsimpleHealthn).

                                                         l
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 66 of
                                      130                                 PX 24
                                                                                                        Page 2of10




                         OnJune2landJune27,20l7,wevisitedaSimpleHealthcallcenterlocatedat
           200 South Park Road in Hollywood,Floridathatem ployed approxim ately 30-50 salcsagents.

                         We interviewed SimpleHealth'scomplianceofficer,CandidaGirouard.Ms.
           Girouard claim ed thatSimple HeaIth did notrecord the salesportion ofcallsw ith consumcrs,

           only the so-called f'
                               veritscation''processthatoccurred aheraconsumerhad agreed to purchasea

           polioy. She claimed thatthe com pany'sserversdid nothave enough spaceto record an entire
           call.Adding the necessary selwercapacity would be too expensive,sheexplained. She said that

           SimpleHealthwasworkingonasystem thatwouldenableittorecordthecntirecallandhoped
           toim plementthissystem in2018.Hllwasworkingonasim ilarsystem torecordandstoresales
           calls,sheclaimed.
                         Girouard claimed thatshe had reprimandedthree agents fornotbeing

           fol-thcomingduringsalescalls.Shesaid thatshcimmediatelytcrminatedanagentaherlearning
           thattheagentsold a policy to aconsum erdiagnosedw ith cancer. Agcntsaretrained notto sell

           to consumerswithcancerbecause,sheexplained,thcplanssoldbySim pleHeaIthdonotprovide
           benefitsto consumerswith cancer.
                         According to Girouard,floormanagersroam the salesfloorand attem ptto

           observeagents'behaviorduring salescalls. Shcsaid thatthequality assuranceteam w illlis-ten
           to Iivc salescallsifthey have reason to believe thereare issuesw i
                                                                            th a speci
                                                                                     fk agent.

                         Girouard eiplainedthatconsumerspayanon-refundableenrollmentfeeof$125
           to$155,dependi
                        ngonthetypeofproductspurchased.Theentire feeispaidini
                                                                            lially toH1l,
           whichkeeps$25-$55andpays$100to SimpleHealth.
                         W hile atSimple Health'scallcenter,weobtained a copy ofthecompany'ssales

           script.A trueand correctcopy ofthisscriptisattached hereto asFisselAttachmentA . M s.


                                                         2
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 67 of
                                      130
                                                                                                         PX 24
                                                                                                    Page3 of10




            Girouardsaidthatagentsarenotrequiredtoadherestrictlytoscriptsbecauseagentsare
            independentcontractors.Shesaidthatagentsarepermittedtodeviatefrom scriptsinorderto

            answerquestions from prospective clients.
                   I2.    M s.G irouard stated thatSimpleHealth sellsa lotoflim ited medicalplans

            because suchplanshaveno preexisting condition restrictlons.
                          W hile inFlorida,lnycolleagueandIintervicwedaformerem ployeeofSim ple
            Health.A trueandcorrectcopyofmy notesofthisinterview areattachedhereto asFissel
            Attachm entB. Personally identitiable information hasbeen redacted tkom thisdocument.



            Istateunderpenaltyofperjurythattheforegoingstatementistrueandcorrect.


            Executed onthe firstday ofJuly 20l8.

                                                         -                      3''xw
                                                        M lchaelFlssel
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 68 of
                                      130                                 PX 24
                                                                      Page4 of10




     F isselA ttachm ent A
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 69 of
                                      130                                 PX 24
                                                                                                       Page 5of10




           Hell
              o(FIRSTNAME)mynameis              ,andIam ali
                                                          censedagentinyourstateof           .l'm goingto
           be helpingyouwi tbyourapplicationforan affordable health insurancequote.Iam to inform youthis
           callmay be recordedforqualit: assurance.Areyou I
                                                          ookingforan individualorfamilyplan?


           Great!The nameofmycompanyisSim ple HeaI th,andwe representmanyofthe MY OR ''A Rated'
                                                                                              '
           CARRIERSin thestate of  ...So I'm ableto giveaIIofyouropti
                                                                    ons,and findyouthe BESTPLAN out
           there forthe BEST PRI
                               CE!


           Areyoucurrentlyinsured?


            (lfYES)Whatinsurancecompanyareyoucurrentlywith?What'smakingycushoparound?

            How muchareyouspending?


            (lfNO)Haveyoubeenwithoutcoverageformorethan63days?

            Pre-oual
                   ificationQuestions


            Please verifyanypre-existing medicalcondi
                                                    ti
                                                     ons.
            2.How manymedicationsareyoutaking?(GenericorNameBrand'
                                                                 ?)
            3.How manytimesdoyougo visittheDReachyear?
            4.And Iseethatyou puthere yourapprox,hei
                                                   ghtand wei
                                                            ghtis              correct?
            5.Are youa smoker?
            6.Have youeverbeendenied forhealth insurance?
           7.(ThereName)whataspectsofMourinsurancearemostimportanttoyou?
            (BUILD RAPPORTWITHYOURCLIENTI)

           'OK,Iknow exadl ywhatyou're Iookingfor;wewanttofind youa PPO,thatwayyou can keepyourown
           doctorsand hospital
                             s.Iwanttogetyouprescripti
                                                     on and Iab benefi
                                                                     tsforyourpreventati
                                                                                       vecare and
           maintenance...and MOST IM PORTANTLY,you wantaplanthatwillhave vew Iow outofpocket
           expenseszri
                     ght?'
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 70 of
                                      130                                 PX 24
                                                                                                           Page6 of10




           jolningACUSA (AllianceforConsumersUSA)youareabletoaccessandjointhisplan.Thlswillsaveyou
           hundredson yourmonthl y premium,butobvi ouslyprîce isnotthe onlyimportantpartofyour
           insurance.Sinceyou'rehealthyand don'tneed benefi
                                                          tsIike maternityand mentalhealth,thisplan
           makessense becauseby excludingthosebenefitsthatyoudon'tneedyousave aIotofmoneyonthe
           premium.W hat'sthe pointofpaying aIIthatmoneyevew month ifi  t'snotgoingtocoverthemost
           importantthings,ri
                            ght?'
                                ??Exactlyll!Thisplancoversyoufrom day1onanynew injuriesorillnesses
           withNO wai
                    ting peri
                            odson accidents!


           Now,thisprogram uti lizesthe FirstHealth Nationwide PPO network,which isoneoftheIargestPPO
           networksin thecountry...FirstHeaIthisone!ofthe l argestnetworksin the nation!W ith more than
           1,000,000facîlityand healthcare providersundercontract.


            Youwillreceiveunlimi ted accessto doctorconsultations,diagnostictestingforbloot & labwork,
            prescription,medical,surgical,hospitalassistance,dental,vîsion,and hearingwhich areaI1includedinto
            yourmonthlyrate.Youdlleven haveaccesstoourCUSTOM ERSERVICECASE MANAGERS,whospecialize
            in aIIyourprescription needs.


            Themonthlypremium i s(amountpermonth)andforyourfirstmonth,thereisal soaone-ti
                                                                                        mefeeof
            (enrollment$$).Al
                            so,yourratewillneverincreasebecauseyotlusetheplanandyourpf
                                                                                     anismonthis
            month with nocontracts.LastlyyourplanisNati
                                                      onwide!So ifyoumoveortravelyouhave benefitsin
            everystate.


            Thisplanbecomeseffectiveasofmidnighttonight.Againthefirstmonthwillbe:(newlyrevi
                                                                                          sadrate),
            andevervmonthafterthatitisonly(monthlyrate).lsthataffordablefor#ouTODAYbeforeIgooveral1
            thebenefitswi
                        thyou?(MAKETFIEM ANSW ERYESORDON'     TPITCHTHEM !I!)

            Letmestartwithyourdoctorvisi ts.Now,youcan goto anydoctorinthecountry.Everytimeyougo to
            the dodorwithinthe FirstHeaI
                                       th networkyou willrecei
                                                             ve thecontracted rate offyourbill.Ontopof
            that,?ouwillreceiveanadditional$50/$100of'foftheremainingbal
                                                                       anceupto3/5timesperperson
            peryearand$5Oonetimeperyearforwellness.Forexample,(FirstName)let'ssayyotlrdoctorcharges
            4ou$200forthatvisitandyouweretoreceivethecontractedrateof$100...YOU DON'THAVETO PAY
            THAT,againforthatdoctorvisityouwillreceiveanadditional$50/$100offtheremainingbalance.So
            inthisexactsituation,youendupspending'
                                                 ,$50/$0onthat$200visit...dovouunderstand?

            Now asyou know,MOST PLANScomewithhi     ghdeductiblesthatwillhave you payi
                                                                                     ngTHOUSANDSout
            ofpocketBFFOREyourinsurance willpayforANYTHINGIIThi   splandoesnotworkthatway.Thispl an
            providesfirstdollarbenefi
                                    tsforinpati
                                              enthospi
                                                     talizati
                                                            cn.Thi
                                                                 sisa FIRST DOLLA.
                                                                                 R COVERAGEPLAN,which
            meansTHIS PLAN coversyoufrom the MOMENTw uenterthe hospital.So again,firstthe PPO network
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 71 of
                                      130                                 PX 24
                                                                                                         Page7of10




           Greatnews!lwasabletogetyourprescriptionsforyouat($$$)andyoucanchoosetofi
                                                                                  llthem ata3
           monthsuppN ifyouwishandrecei
                                      vetheserighttoyourhomethroughpharmacychecker.


           (withDentalCard)

            Now,foryourbenefitIhave included anadditionalseparatedentalplan alongwi  thyourpol  icywhich is
            separatefrom yourheal th insurance.Thisadditi
                                                        onalcardgi vesyou adentalandvisionsavingsbenefit
            whichgivesyou morecoverage than anyothertraditionali  nsuranceplan,and with thiscard,you also
            receiveadditionalbenefitswhichgiveyou accessto the mostaffordablemailorderpharmaciesin the
            nationsuchaswww.pharmacychecker.com..,l   t'sver
                                                           v similarto Medco!


            Now,Ihaveyourfullnameas(statetherefirstandlastname).Doyouwantyourmiddl
                                                                                 eini
                                                                                    tialprinted
            onyourID cardsaswell?


            Andyourdateofbirthis(MM/DD/YYYY),i
                                             sthatcorrect?

            Andto the bestofyourknowledge,everythingyouhavetold me today i
                                                                         strue?


            OKGREAT!Now w u can alwayschange the method ofpaymentlater.Forthefirstpayment,willyou be
            using adebitcrcreditcard?


            (REMAINSILENT-1stpersontotalkl
                                         oses!!!)
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 72 of
                                      130
                                                                                                              PX 24
                                                                                                         Page8 of10




           COMPLETELYseparateneîtherhasANYTHING to do with theother.Thefirstmonthcomesoutto be
           $125/$155more,simplybecauseoftheenrollmentfees.$125isforyourhealthenrol
                                                                                 lmentfee,and$30
           isforw urdentalenrollmentfee.lmadethesechargesseparate fcryou,so THISW AYyoucanA'
                                                                                           LWAYS
           upgradeordowngradeeitherone withoutitEVERcompromisingthe other,Okay' ??


           REM EM BERTO VISITTHEMAIL-ORDER PHARMACYAT:WW W .
                                                           PHARM ACYCHECKUR.
                                                                           COM TO CHECKTl
                                                                                        iE
           PRICESONALtOFYOURMEDI
                               CATIONS!(makesuretheywri
                                                      teitdownl)

           Thisplandoesnotmeetthedefini
                                      tionofminîmalessentialcoveragetherefore,youcouldbesubjecttca
           taxpenaltydependingonyourpersonalsi
                                             tuation,butlikewediscussedearliera)thosepl
                                                                                      answould
           havecoverageyoudon'tneed likematernityand mentalhealth coverage making the premiumsm uch
           higherevenwiththepenal
                                ty!orb)youwouldn'tbeabletobuyoneofthoseplansnow becausei t'snot
           openenrollmentorc)youaren'tinterestedinthoseplans/thoseplansaren'taffordable.
            It'sreall
                    yjustinsuranceterms,butletmegocverthem withyouagainjusttoMAKESUREyou
            understandeverythi ngcorrectly.ForInsurancetobeDEFINEDasaMajorMedical,itMUSTHAVEa
            deductible and co-insurance.


            The BEAUTYofyourNEW PLAN isthatithasNONEofthose.I      thas,NO DEDUCTABLES,NO annualor
            li
             fetimecaps,and No medicalunderwriting...therefore i
                                                               t'scalleda Lsm i
                                                                              ted MedicalINUEM NI
                                                                                                '
                                                                                                I'
                                                                                                 Y
            lnsurancePlan,notaMajorMed.

            Remember,yourplan hasno deductibleand isa z-sided pl
                                                               an.FIRST,ALLofyourmedicalbill
                                                                                           swillbe re-
            priced downto theirIowestform,THEN,yourADDITIONALINSURED CASH benefitswillappl ytowards
            the remainingbalancê.Remember,thewhole ideaofthisplan isto makeyouroutofpocketexpenseAS
            LOW AS POSStBLE,wi  thoutyouhavingto meetANYdeductiblesfirst.


            W henYoureceiveyourNEW INSUHANCECARDSinyouremail?youwi           llsee aIlofyourinsured and non-
            insured benefitsoutlined inwriting.You willalsoseeaIItheadditionalnoninsured benefitswhichcome
            includedwi
                     thyourplan!Now remember(FirstName),ALLYOURMEDICALBILLSWILLBEREDUCED
            DOW N TO I
                     TSLOW EST FORM beforeanyofthosecashbenefi
                                                             tsareapplied!


            On theverificati
                           on theywillalso Ietyou know thedetailsofthe INSURANCEPORTION ofyourplan,and
            thenletyouknow thedetail  softhediscountpartofvourplan.Remember,whenyougetyourpacking
            intheemai l,youwillseeyourID cards.Onecard doesitalland hasyournameand policyand member
            ID numberonitand i  tworksforaIIofyourbenefi  tsincludedinthe plan!No separatecardto carry
            around foreach product.Thatistheone that#ouneed to putinycurwalletrightaway.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 73 of
                                      130                                 PX 24
                                                                      Page9 of10




         F isselA ttachm ent B
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 74 of
                                      130                                 PX 24
                                                                                                            Page 10of10




  r
  )
  t
  )
   -
      (L
       .t
        .  )'#
             è
             ':
              $
              î
              .'E
               ):
                ;
                )
                ,j
  .f,)f-'.,':'' :;. pennsytvanl
                              ,
                              I
                              ,a
        .

  ,
            INS URAN CE D EPARTM ENT
                                                                                                                      M EMO

             TO            Joe Yatsko

              CO PY        File

              FROM         MichaelFissel,SpecialInvestigator

              DATE         06/27/17

              RE           Eœ      Fœ       interview
   M essage; 06/19/17 1620hrs
                           was interviewed ather new pl
                                                      ace ofem ploym ent notes ofthatinterview foll
                                                                                                  ow:

            Previously em ployed by Sim ple HeaIth
               o Wasprovideda scriptbythe team leaders(Brad,John,Chad)
                       . Believed they were m ade by management
                         said the scriptwas nSketchy' '
                       . Notclear
                       . Many people make up theirown wordsforthe sales pitch
                       w Originally the scriptdid notsay thatitwas notACA com pliantitwas updated Iater
                       . Scriptdid notstate thatitwasnotMajorMedicalcoverage
               o Leftbecause she was nothappy wi    th the productthey were selling
                 Simple HeaIth had a brieftraining to explain products
                 Agents would tellperspective insureds thatthe productcovered everything
                 Agents would say no copays which wastrue butthatis because i    t isonl
                                                                                       y a discount pl
                                                                                                     an
                 Agents would say thatthe policy was associated with Etna whi ch was nottrue.
                 Agents would dance around the question ifasked ifthe plan wasACA com pliant
                     .          said that she would not be surprised if someone com plained about not knowing the
                        plan was notACA com pl   aint.
                 provided updated contact information:
               o                                             FI




                                                Bureau ofLicensing & Enforcement
              1227StrawberrySquareIHarri
                                       sburi,Pennsyl
                                                   vania17120IPhone:717.
                                                                       783.2627IFax:717.772.
                                                                                           43341www.i
                                                                                                    nsurance.na.nov
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 75 of
                                      130
                                                                                                   PX 25
                                                                                               Page 1of9




                                   DECLARATION OF GUY M TLLER
                                     PURSUANT TO 28U.S.C.j1746
               1,Guy M iller,hereby declareasfollows:
                      M ynam eisGuyM iller.Ilivein Floridaand nm overeighteen yearsofage.1

         havepersonalknowledge ofthefactsstated in tllisdeclaration,atld ifcalled asawitness,lcould

         and wouldcompetentlytestify t
                                     ,
                                      othesesnmefads.

                                 TheBetterBusinessBureau and M y R ole

                      TheBetterBusinessBureau(ç%BB'')isanot-for-profhorganizationfocusedon
         advancingmarketplacetrustby providing inform ation and servicestoboth consumersimd
         businesses. '
                     T'
                      heBBB consistsofindependently incop orated localBBB organizationsïnNorth

         America,coordinatedundertheCouncilofBetterBusinessBureaus(ççCBBB'').TheBetter
         BusincssBureauofPalm BeachCotmty,lnc.,(%lsoutheastFloridaBBB'')isanindependently
         incorporated localBBB ozgnmization covering southeastFlorida and the Caribbean.

                       lnm theVicePresidentofOperationsofthe SoutheastFloridaBBB.Ioversee

         divisionsthatreview and attempttoresolvecomplaintssubm ittedtotheBBB aboutlocal
         businessesorbusinessesthatconsumersmistakenly believearelocated in theareaservedby the

          SoutheastFloridaBBB.

                       1am also a custodian ofrecordsforthe SoutheastFlorida BBB. I am therefore

         fnrniliarw ith therecordkeeping practicesoftheSoutheastFloridaBBB and attestthata11ofthe

         documentsreferenced1.
                             11,orattachedto,thisdeclaration wereprepared and keptin theordinary

         courseofbusiness.




                                                  Page1of7
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 76 of
                                      130
                                                                                                       PX 25
                                                                                                   Page 2of9




                                       BBB Colnplaintsand lnquiries

                5.     Duringthenormalcourseofbusiness,theSoutheastFloridaBBB regularly

         receivescomplaintsand inquiriesfrom thepublicaboutlocalbusinessesorbusinessesthatare

         mistakenly thoughtto belocated i.
                                         n southeastFlorida and theCaribbean.

                       TheBBB doesnotactasanadvocateforconsumersorbusinesses,butinstead

         selwesamutllnlly trusted interm ediary to resolvecomplaints,facilitatecommunication,and
         provideinform ation on ethicalbusinesspractices.TheBBB rem ainsimpartialand doesnottake

         sidesindisputesbetween businessesandtheircustomers.

                       '
                       TheSoutheastFloridaBBB generallyreceiveseomplaintsfrom consumers
         through itswebsite,byfacsimile,byemail,orby mail.Complaintsfiled withBBB arehousedin

         an intem alBBB database.ThecomplaintsfiledviatheBBB websiteinputdirectly intoafilefor
         each company selectedby the consumerwithin thisdatabase. Papercomplaintsarefirst

         transcribedand then entered in thissamedatabase.
                8.     Itisthepolicy andpradiceoftheSoutheastFloridaBBB toforwazd each

         complaintitreceivestothebusinessthatisthesubjectofthecomplaint.Ifnoresponseis
         received,the SoutheastFloridaBBB forwardsthecomplaintasecondtime.Responsesthatare

         received from thecompany aremaintainedintheBBB database,asareany repliestothose
         responsessubmitted by theconsumer.

                       Atthecompletion ofthecomplaintprocess,the SoutheastFloridaBBB formally

         (icloses''acomplaintarld classifiesitasanswered,unanswered,unresolved,resolved,oroutof
         purview.Theterm tlunanswered''referst()when thebusinessfailstorespond,whereas

         tdunresolved''referstowhenthebusinessrespondsto thedisputebutfailsto fully addressthe

         complaintissues,Theterm çeanswered''meansthatthebusinesshasm ade aprompt,good faith


                                                  Pagc2 of7
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 77 of
                                      130
                                                                                                   PX 25
                                                                                               Page 3of9




          effortto addresstheconcern orconcernsraised in thecomplaint.Thetenn Itresolved''refersto

          when aconsum erhasdirectly infonnedBBB thattheircom plainthasbeen satisfied bythe

         com pany.
                10.    TheSoutheastFloddaBBB retainsal1consumerand company correspondenceas

         pat'tofitsregularly conducted businessactivities.

                                             BBB BusinessRating

                       LikeotherindependentBBB organizations,the SoutheastFloridaBBB rates

         certainbusinesses,assigninglettergradesfrom CG
                                                      A+''(highest)toçT''(lowest).Manyelements
         factorintotheBBB'Srating system .Factorsthatcan lowerarating includethevolumeof
         complaintsfiled againstabusiness,unansweredcomplaints,llnresolvedcomplaints,and failure
         to addressthecausesleading to apattern ofcomplaintsrepresentssomeoftheelem ents.Once

         theBBB receivesinfolnnation indicatingthatabusinessisno longerin operation,theBBB

         changesthebusiness'sratingtoççOOB''(OutofBusiness).
                                  SimpleHealth Plansand Related Entitics

                       SinceAugust2016,the SoutheastFloridaBBB hasreceived numerouscomplaints

         againstSimpleHea1thPlansLLC (GssimpleHealth'').Ourrecordsshow thatStevenDorfmanis
         the CEO ofthisbusinessand thatitislocatedatthefollowing addresses:

                       a) 2OakwoodBoulevard,Suite100,Hollywood,Florida33020;and
                       b) 1722Sheridan Street,Suite628,Hollywood,Florida33020.
                       OurrecordsalsoindicatethatSimpleHealth isassociated with two other

         businesses,HBC Insureand HealthBenefitsCenter.The SoutheastFloridaBBB opened tileson

         thesebusinessesin October2013 andAugust2016,respectively.Each hasmultipleaddresses,

         includingthe Oakwood Boulevard locatioanoted above in pazagraph 12 aswellas200 S.Park


                                                   Page 3of7
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 78 of
                                      130
                                                                                                   PX 25
                                                                                               Page4of9




         Road,Suite465,Hollywood,Florida330:
                                           21. Steven Dorfm an islistedasamanagerofHealth

         BenefitsCenter.

                                         SimpleHealth Complaints

                       TheSoutheastFloridaBBb beganreceivingcomplaintsagainstSimpleHea1thin
         August2016.In total,the SoutheastFloddaBBB hasprocessed 31 complaintsagainstSimple
         Health. M y independentrcview ofthesecomplaintsindicatesthatconsumersgenerally allege

         thatthey paid hundredsofdollarspermonth forwhatSimple Hea1thtelemarketersledthem to

         believewouldbeamajormedicalhealthinsurancepolicybutinsteadttznedouttobeamedical
         discotmtmembership,indemnity policy,orsimilarproductthatdid notprovidethepromised
         benefitsorcoverage.

                       Basedon thenattzreand voltuneofcomplaintstiledagainstSimpleHealth,on
         05/14/17,theSouthcastFloridaBBB addedthefollowing alertto SimpleHealth'sonline

         businessprotile:SCBBB hasreceivedapattern ofcomplaintsallegingthatconsum ersprovided

         thecompanywithpersonalinformationinordertoobtainwhattheybelievedwouldbeahealtà
         instzranceplan,howeverthey havenotreceived theexpected produdt.''

                      Bascd on thenum berofcomplaintsagainstSimpleHea1th,ithasacurrentBBB
         rating ofSS
                   N R''5dueto previouslyclosed unresolved complnintsbeing re-opened.

                                       Sim ple H ealth Online Review s

                      In addition toreceiving cornplaints,theBBB also permitsconsumerstopost

         reviewsaboutbusinessesthatappearin thebusiness'sonlineprofile. Consumerscanrate
         businessesbetween onethrough fivestarsand include astatementaccompanying theirrating.

         W hen submitting areview,consum ersareprompted toprovidetheirfirstandlastnnm e,email




                                                 Page4 of7
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 79 of
                                      130
                                                                                                          PX 25
                                                                                                      Page5 of9




          address,zip code,and phonenumber.A representative ofthebusinesssubsequently hasthe
          opportunitytopostaresponseimmediately below theconsumer'sstatement.

                 18.   Therearecurrently 40reviewsofSimpleHea1th posted onthebusinesstsproiile.
          Ofthese40reviews,thereare25 one-starreviews,onethree starreview,fourfottr-starreviews,

          and 10 five-starreviews.

                       Eightofthe 10 five-starreviewsforSimpleHea1th weresubmittedbetween M ay
          15,2018and June6,2018.BBB policy reconzmendsstafftakeadditionalstepsto verify the

         authenticity ofreviews.Although onlinereviewsarenotfactoredinto abusinessbsBBB rating,
         BBB haswitnessed businessesseekingto submitpositivereviewsto im proveoroffsetits

         negativerating.Staffthereforeatlempted to authenticatethefive-starrcviewsby eontactingthe

         individualswhosubm ittedthem usingthe emailaddressesprovided.ln six cases,no one

         responded.BBB policy directsstaffto rcmovereviewsnotverified,thereforethesix reviews

         wereremoved. An additionaltwo reviewswererem ovedbecausetheywerefound tobe

         duplicates.

                           Unauthorized UseofBBB Logoand BBB Accreditation
                       Businessescan applyforBBB accreditation with theirlocalBBB organization.

         Accreditation m eansthattheBBB organizationhasdeterminedtheapplicantm eetstheBBB'S

         accreditadon standards,which includebuilding trustin them arketplace,advertising honestly,

         tellingthe truth abouttheirproductsand services,transparency,honoring promises,

         responsivenessto eorlsum ereomplaints,safegurdingprivacy,and embodying integrity.
         Accreditedbusinessesarepermittedto display theBetterBusinessBureautorch logoandsealon

         theirwebsiteand otherpromotionalmaterials.Thesealand logo aretrademarked bytheCBBB.




                                                   Page5of7
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 80 of
                                      130
                                                                                                   PX 25
                                                                                               Page6 of9




                      ltisnotuncom mon forunaccredited busicessesto display theBBB sealand logo.

          Thus,toprotectconsumersaswellasthe BBB'Sintellecmalproperty, BBB staffregularly

         cohductinternetsearchesforbusinessesdisplaying BBB trademarkswithoutauthorization.

         During such aroutinesearch,theSoutheastFloridaBBB discovered thatthewebsite

         wwm hbcinsure,com displayed theBBB accreditation sealand logo. Staffcaptured arxlsaved a
         copy ofthehomepage ofthissite.A trucand correctcopy ofthispage isattachedhereto as

         M illerA ttachm entA .

                22.   Atthetim etheSoutheastFloridaBBB found theBBB sealon

         wwm hbcinsure.com ,therewasno record ofthisbusinesseitherbeing accredited orhaving

         applied forBBB accreditation.On oraroundOctober24,2013,therefore, the SoutheastFlodda

         BBB notifiedHBC Insurethatitswebsite improperly displayedtheBBB logo and seal, falsely
         implyingthatitwasa BBB-accredited business.Asstatedin ademand lettersentbythe

         SoutheastFloxidaBBB to HBC lnsure:

                      Yourbusiness'suseoftheBBB Accredited Businessseal, BBB torch orlogo
                      and/or<:BBB''/''Bet4erBusinessBureau''verbiagewithoutperm ission constitutes
                      tradem ark infringem entand isaviolation ofCBBB'Strademark rights. M oreover,
                      thisusemay constimtefalseand deceptiveadvertising in violation ofstateor
                      federalstatm esbecauseitfalselyimpliesBBB endorsem entoraftiliation.
                      Accordingly,wemustdemand thatyou immediately removethe inthnging
                      œadem ark whereitisdisplayed and any otherplaceswhereyou may beusingit.
                      W erequestthatyouprovide uswith assurancesthatyouhavedoneso. Please
                      indicateyouragreementby respondingwithin seven days.

                      HBC Inslzre didnotimmediately comply with thisrequest.ln fact,theSoutheast
         FloridaBBB wasnotableto verify thattheBBB logo and sealhad been removed f'
                                                                                  rom the
         business'swebsiteuntilJuly2014.

               24.    NeitherSimpleHealth noranybusinessassodated with ithaseverbeen

         accredited by tlleBBB orappliedforaccreditation.Ilowever,ittDecember2017, Simple

                                                 Page6 of7
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 81 of
                                      130
                                                                                                      PX 25
                                                                                                  Page7 of9




          Health'sChiefComplianceOfficer,CandidaGirouard,contactedthe SoutheastFloridaBBB

          aboutapplying foraccreditation.M s.Girouard requested ameetingwith SoutheastFlorida BBB

          stafftodiscussaccreditation.In an emailresponding tothisrequest,staffinform ed M s. G irouard

         thatççgajfterreviewingyoklrcomplainthistory,ithasbeendetcrminedthatameetingwouldnot
         bepracticalatthistime.''

                IdeclareunderpenaltyofperjmyunderthelawsoftheUaitedStatesofAmericathatthe
         following istrueand correct.



         Executedon sk1.a.û             ,   2018.
                                                            GuyM i er




                                                    Page 7of7
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 82 of
                                      130
                                                                           PX 25
                                                                       Page8 of9




        M iller A ttachm ent A
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 83 of
                                      130                                 PX 25
                                                                                                                                                    Page 9of9




       E* r' >       H> ? *                  1 IM E*p
                 74!1!491.
                 .       4!2. '
                              :k.
                                ,.
                                 --
                                  î.t
                                    ,.
                                     i,,.>..,
                                            '...
                                               ::,
                                                 a'
                                                  ..!
                                                    '''
                                                      .-lk...:''
                                                               si'f:rIEr'';çzpr4,r              ''' -11
                                                                                                      -.'
       f'-d,
          'hbcosure.
                   com                                                                                                    @ -o'
                                                                                                                              oegl
                                                                                                                                 e               ,
                                                                                                                                                 &. *




                                                                                               /b
                                                                                             ,# A
                                                                                        eda
                                                                                          ,y    r..y zw
                                                                                         6$q.lpi'f.<zf'.1,6.
                                                                                                               1::1 loot
                                                                                                                       %GKU
                                                                                                                          *A
                                                                                                                           nO
                                                                                                                            KA
                                                                                                                             FA
                                                                                                                              K
                                                                                                                              cY
                                                                                                                               TF
                                                                                                                                ?e


            Savlng M oney                                                   Filli
                                                                                nour       :
                                                                                           2 SpeaktoLicenced                    Staf
                                                                                                                                   'tsavingon
            Is Slm ple!... :n                                               quickform       î InsuranceAgent              .)
                                                                                                                           ,    yourinsurance!
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 84 of
                                      130
                                                                                                              PX 26
                                                                                                          Page 1of2




                                      DECLARATIO N OF ANDREW ROW LES
                                         PtTRSUANT TO 28 IJ.S.C.j1746
                l-aNnta
                      il
                       'eNsIIII'
                               S'
                                Slkts.ht
                                       zrktby (leclarcasfollou-s-
                                                               .




                        N.
                         1).
                           'luu-
                               n? is.
                                    olld1.
                                         'eB ltoNs'
                                                  les. llive in(Jeorgiaandan-
                                                                            lovereighteen yearsofage        .



        Ihaq'
            e perstlnalknosvleklgek1fthet'
                                         actsstated inthisdeclaration. and ifcalled asaBitness.I

        could anklu'
                   ould ekèllTpetelltl).
                                       'testify tothesesame facts.

                        l:tl)èelnplojed b) l.
                                            :
                                            'luor) HealthcareasaDirector.Patient-
                                                                                Accounts. ln my
        krapacitj ttsDirector.Patienté'
                                      Ntleounts.larn knosvledgeableaboutthe processing ofinsurance

        clainlstbrphysiciansttl-
                               liliated Nvith l
                                              -he E'
                                                   znoryClinic. anoutpatientpractice thatispartofthe

        En-
          too Ilualthcttre syslen).

                       'l'l
                          :eIr
                             -1mk)l7 (.-linicdoesnot'
                             '                      ha:eacontractsvith eitherthe .American Financial

                     elnsurance('onlpanh'(--AI
        Securit) I.it-            -          7SI-IC--IorHealth Instlrance Innovations(--HII--)

        Thervwtbre.plansadl-
                           ninistered orundervvritten by AFS1-IC or1-111. including theirx4ccident&

        Sicknessl'
                 Iltspitallntlem nit) Plan-Nvould notcoverany costsincurred b).apatienttbrtreatlnent

        b)'an lC
               .n)t)r).
                      '(.'linicphysician.

                       lltlugiasC .N'
                                    lorrisand StephenClementare medicaldoctorsaftsliated w'ith The

        Emoo (.
              -linic.-
                     .
                     A.11ttllinstlred existingpatientofdoctorsNlorrisorClenlenlwould be billed $232
        tbran ol-
                t-ice N'
                       isill-
                            ortreatm entof:1conditil
                                                   i
                                                   -hn ofloAv/nloderate seq'erity (m edicalbilling code
                                                   .



        99213).S.
                341lt7ran tlff-iceA'isittbrtreatlnel
                                                   rktOfacondition (71-n'
                                                                        loderate/high severity (medical

        billingcfdde992l4
                        '
                        ,)-and $458 tbranoftice visitfortreatmentofalnorehighIyconxplex

        conditiol)ofmotlerate/high seN'erit).'(medicalbillingcode 99215).



        Istateunderpktnattqofperjttrythatthefortgoingstatmmentistrueandcorrect.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 85 of
                                      130
                                                                           PX 26
                                                                       Page 2of2




                      */< z,,:
         Executedo11 Jy
                      .-             .. - .
                                              aoja.
                                               (/
                                                .mj
                                                ,.
                                                       ,'zvw f-
                                                           '



                                          A ndrew R vles
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 86 of
                                      130                                PX 27
                                                                                                          Page 1of1




                               DECLARATION OF LESLIE NEW LEFO RD
                                         Pursuantto28U.s.c.11746

             1,LeslieNettleford,herebydeclareasfollows:
             M ynameisLeslieNetlleford.1am aUnited Statescitizen.lam employedby                  and holdthe
             N sitionofAssociateGeneralCounsel.

          2. Ihavepersonalu owledgeofthefactsstatedinthisdeclaration,andifcalledasawitnœs,Icould
             and wouldcompetentlytestify tothefactsstated herein.

             AARP licensesitsintellectualproperty tocedaincarefullyselectedcompanies.Thesecompanies
             makevariousproductsandservicesavailableto AARP membersundertheAARP brand.The
             companiespayaroyaltytoAARP fortberighttouseAM tp'sintellx tualproperty.These
             companiesarelistedonhtto://discounts.aarn.orc/.

             AARPdoesnotlicenqeitsintellectualpropertytoHeallh BeneitsOne.LLC inconnectionwithany
             productsorservicesprovided byHealth BenefitsOne,LLC.

          5. InApril2018,AM tp'sOfficeofGeneralCotmmelrequestedthatHealth BenelhsOne,LLC cemse
             theunauthorizedofuseoftheAARPtrademarkonhqps://usamedsupp.om .Todate,HealthBenests
             One,LLC hasnotremovedtheAARP trademarkfrom thewebsite.


             1declareunderpenaltyofperjurythattheforegoingistrueandcorrect.
                                                                            .        ----7
                                                                            '
                                                                          yr.
                                                                                             .       g.
                         ,                                         ,
                                                                    ,-;
           Executedon            //   .2018                                     e'
                                                            leNettleford                         '




                                                 Page1of1
                                                                                     Initials
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 87 of
                                      130
                                                                                                   PX 28
                                                                                               Page1of4




                                 DECLARATIIIN OF JOHN CLABAUGH
                                      PURSUANT TO 28U.S.C.j1746
                1.John Clabaugh,hereby declarea.
                                               sfollows:
                       M ynsmeisJchn Clabaugh.IliveinNebraskaandam overeighteenyearsofage.
          Ihavepersonalknowledgeofthefactsstated in thisdeclaration,andifcalledasawitness,I

          could and would competently tcstify tothesesamefacts.

                2.     Iam employedbyBlueCrossandBlueShieldofNebraskaCQBCBSNE'')asa
          SeniorSecurityCyberThreatAnalyst.Oneofmy responsibilitiesinthisrole istoinvestigatethe
          onlinemisuseormisappx priation ofBCBSNE'Stradenameortrademarks.Toconductthese

          investigations,mycolleaguesinBCBSNF,
                                             'SCyberThreatlntelligence(1tCT1'')program andl
          regularly conductInternetsearchesforthe:BCBSNE name andrelatedterm s.
                       In June2017,theCTlprogram discoveredabusinesslistingwithin GoogleM aps
          fcruBlueCross& Blue Shield ofNE''thathadalocationpin setinthem iddleofaresidential
          neighborhood in Omaha.n isliMing wasdiscoveredwhenCTIconducted aGooglemap search

          forBCBSofNebraska.Thebusinesslistingprovidcdawebsite(bluecross.oom -whichisthe
          officialBlueCrossBlueShieldAssociation-ownedpage),aphoncnumberthatwasnotactually
          associatedwithBCBSNE,andbusinesshours.
                        Afterdiscoveringthislisting,Icalledtbephonenumbcrand theindividualwho
          answeredclaimedthathewasarepresentl
                                            ztiveofBCBSNE andasked ifIwanted ahealthplan.I

          did notengagewiththepcrsonwhoanswl
                                           zredthepbone,butsimplyhungup.
                       Iconducted additionallnternetsearcheson thephonenumberlistedin theGoogle
          M apsentry and discovercd aMantapage forBCBSNE thatwasnotowned orcontrollcd by

          BCBSNE.M antaisaserviceforsmallerbusincsshelping withscarch optimization andbusiness
          listino .W hilethephonenumberon thissitcistlw sam eastbeGoogleM apslisting,ithad a
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 88 of
                                      130                                PX 28
                                                                                                 Page 2of4




          difrerentphysicaladdress. Itlisted8313SpringStOmaha,NE 68124 asitsaddress;however,
          thatlocation isastrip mallcontaining aDouglasCounty Probation office. '
                                                                                I'heURL forthe

          wobsitewms;he :
                        //-     .mr ta-com/dmhlcbkg/bluc-cross-blue-shield.Thewebsite,whichis
          no longeractive,had beencreated inM arch 2017.
                6.     M y colleagueand Ithencalledthephonenumberagain.M ycolleagueprdended
          to beaconsumerinterested inpurchasing bealth insuranccand Ilistenedtothecall.Theperson
          who answemdidentifedhimselfasM ichal
                                             el.M ichaelsounded likethesam em rsonwhohad
          answered mypreviouscall. My colleagueinformedM ichaelthathewaslookingforhealth

          insurance. Michaelaskedforpersonalinf.ormations(name,dateofbirth,address),andasked
          how much mycolleaguewantedto pay forcoveragc. M y colleagueansweredM ichael's
          questionsusinginformationwefabricated forpurposesofthiscall.M ichaelsaidthathewas

          transferring ustospeak to anotherrepresentative. W hen mycolleague%kedhim whom he

          would bespeakingwith, M ichaelsaid'tsi
                                               i
                                               m plcHealth,''
                       Theindividualwithwhom mycolleaguespokewith nextinkoduced himselfms
          Saul. SaulaskedthesamebasicquestionsthatM ichaelhad asked,includingwhom wewcre
          lookingto insure.M ycolleaguetold Saulthatheneededtoinsurebim selfandhisfiancb. M y
          colleaguefurtherexplainedthathisfiancéwaspregnantxso hewould soon needto insurethe

          baby aswell, Heindicated thathewasseekinga fullhealth planwith apremium bctwcen$250
          and$300permonth.Saulwagtypingasrnycolleaguewastalking.Saulthenoffered afew
          healthplanswithacoupleofdifferentinsurancecompanics,claimingthateach couldmed our
          needs. One ofthe insurancecompaniesthatSaulnamed was':
                                                               BCBS,''which lundcrstoodto

          mean BlueCrossBlueShield.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 89 of
                                      130
                                                                                                      PX 28
                                                                                                  Page3 of4




                8.      Ultimately,Saultoldmy cclleagnethathehad found ahealth insuranceplan that

          costonly $150/month.Iknow from my emplom entwith BCBSNE thatiswould beimpossibk

          toprovidemajormedicalhcalthinsurance:forafamilyoftwoorthreeatacostof$150amonth.
          Atthispoint mycolleaguetold Saulthatiewouldhavetothinkabouttheoptionsoffercd,and

          would callback atalatertime.
                9.      Afterthephone call,1contl
                                                ucted onlineresearch regarding SimpleHealth,and
          discovered dozensofnegativeonlinereviewsand avery poorratingfrom theBetterBusiness

          Bureau.
                        Ishamdthefindingsofthisinvestigation with othersatBCBSNE. BCBSNE
          reportedtlw fakeintem etlistingsto theNebraskaDepartmentoflnsuranceandNebrash
          Attorney Oeneral'sOffice.On July 10,2(.
                                                )17,theNebraskaAttonxyGeneral'sOm cepublished
          ancnlineconsumeralertwamingconsumersuscam arti:tsbased in FloridaareposingasBlue

          CrossandBlueShicldofNebraska(SBCBSNE').'
                                                 Fhescam artistsareusingfakeGoogleand
          M antalistingsbearingBlueCross'slogo andwcbaddress,along with bogusphysicaladdresses

          in Omaha.''
                1l.     BCBSNE also contacted SimpleHealthdircctly aboutthefakelnternetlistings.

          InJuly2017,through itscounsel,Simple Flealth scnttoBCBSNE asummary ofitsinvestigation
          ofthelistings.According to SimpltHeallr
                                                h,thetelephonenum berfrom thesclistingsconnected
          to Hea1th lnsuranceServices,ad/b/uofSimpleInsuranceLeads,through anam liateadvediser

          identifiedsimplyasUenya''looatedinGujarat,lndia.SimplelnsuranceLeadspaidJenyato
          directcallsto SimpleHcalth.
                        In itsresponsetoBCBSNE.
                                              .Simple Healthindicatedthatthcfakclistingsviolated

          itsagreementwithJcnya,andprompted theissuanceofaceaseand desistletterinstructingJenya
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 90 of
                                      130                                PX 28
                                                                                               Page4 of4




          totakedownthelistings.SimpleHealth attached acopy oftheJuly l8,2017 ceaseand desist
          ltttertcthecorrespondencefrom itscounsel.n eceaseanddesistletterwassenton bchalfof
          both SimpleHealth Plans,LLC and SimpleInsuranceLeads,LLC.Theletterwassignedby$'C.

          Girouardj''withthetitleofChiefComplianceOfsccr.
                l3.    lnitsresponsetoBCBSNE,SimpleHea1th also indiceatedthatfrom January 1,

          2017 throughthetimeoftheirresponscin July2017,SimplelnsuranceLeadshad receivedover
          1,000,000 callsgeneratedbyitsdspartnersand internalmarketingteams.''



          Istateunderpenaltyofperjurythattheforegoingstatcmcntistrucandcorrect.


          Exxutedon N arp- v., g                -   ,   2cl7.



                                                    Jo      abaugh
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 91 of
                                      130                                  PX 29
                                                                                              Pqge 1of3



                            DE CLA RATION O F JEFFREY R YAN H INSHA W
                                     PURSUANT TO 28U.S.C.j1746
              1,Jeffrey Ryan H inshaw ,hereby declareasfollow s:

                     M y nam e is Jeffrey Ryan H inshaw .llive in Illinois and am overeighteen yearsof

       age.lhave personalknow ledge ofthe facts stated in thisdeclaration,and ifcalled as aw itness, l

       could and w ould competently testify to these sam efacts.

                     I am employed by Blue Cross and Blue Shield Association (GGBCBS,
                                                                                    A.'') as
      A ssociate General Counsel,Brand.In m y capacity as Associate General Counsel, Brand,lam

      know ledgeable aboutthe licensing and enforcementofBCBSA'Sintellectualproperty.

                     BCBSA isan lllinoisnot-for-protitcorporation and theownerofthe famousBLUE

      CROSS@ and BLUE SH IELD* word and design marks, and an entire fam ily ofBl-uE-form ative

      marks(ltBlueM arks'').Forover80 years,BCBSA (including through itspredecessorsin interest
      andlicensees)hascontinuouslyprovidedtensofmillionsoffamilieswithtop-quality,affordable
      health insuranceand related healthcareservices.TheBLUE CRO SS@ and BLUE SH IELD* brands

      are am ong the m ost recognized in the health and insurance industriesin the United States and

      am ong the mostrecognized in any industry.

             4.      BCBSA enjoysstrongcommonlaw rightsinitsBlueMarksandownsnumerous
      incontestable U .S. federal registrations for the Blue M arks and variations thereof. These

      registrations covera broad range of goods and services forhealthcare,htalth insurance, w orkers

      com pensation insurance, life insurance, disability insurance, delivery of healthcare, financing

      access to healthcare,and charitable services,am ong other related goodsand services.BCBSA 'S

      tradem arks are strongly associated by the public with BCBSA and its independent licensees.

      lndeed,BCBSA 'Stradem arkshave been recognized as fam ous in published decisions by courts

      and othertribunals.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 92 of
                                      130                                  PX 29
                                                                                                Page2of3



              5.       BCBSA doesnotlicensetheBlueM arksorany otherintellectualpropertyto Health

       BenetitsOne LLC orSim ple lnsurance LeadsLLC,d/b/aHealth lnsuraneeServices, in connection

       w ith any products orservicesoffered by these entities.N eitherpfthese entities are (Ecarriers''or

       ûlpartners''ofBCBSA.

              6.       From M ay- September2018,BCBSA w asm adeawarethatitsintellectualproperty

       wasbeingusedonthefollowingwebsites(tdW ebsites''):
                   am ericanhealthinsure-com

                   freedom carequotes.com

              @ hbcquotes.direct

              . m edigapquote.org

              * m yobam acareapplication.com

                   prem ium healthquotes.com

                   trum pcarequotes.com

             * usahealthinsure.net

             * ttsam edsupp.org

                   supremehealthplans.com

                   healthinsurance4m e.com

                      BCBSA has not licensed its intellectualproperty for use on any ofthe W ebsites

      listed in Paragraph 6 above.

             8.       On Septem ber 24,2018,BCBSA contacted the entities identified ateach of the

      W ebsites listed in Paragraph 6 above to have BCBSA 'S intellectualproperty rem oved from the

      W ebsites.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 93 of
                                      130                                  PX 29
                                                                                                 Page3of3



              9.      Recently,BCBSA identified significantnum bers ofG oogle M ap Business listings

       that purportto be BcBsA -affiliated, but are not. A s part of its investigation, BCBSA or its

       representativescalled the telephonenum bersassociated with m any oftheseunauthorized listings.

       In som e instances,these calls 1ed to a recorded m essage asking the callerto choose Cdoption 1''if

       the caller is looking to obtain new 11ea1th insu'
                                                       rance. A fter choosing option 1, BCBSA 'S

       representatives were connected w ith sales agents claim ing to offerhealth insurance. ln m ultiple

       instances,BCBSA 'S representatives were connected to a com pany called Simple Hea1th Plans.

       Sim ple Health Plansisnotatlthorized by BCBSA to use itsintellectualproperty.



       1stateunderpenaltyofperjurythattheforegoingstatementistrueandcorrect.


       Executed on October23,20l8.



                                                         .   /

                                                   J.Ryan H inshaw
                                                   A ssociate GeneralCounsel,Brand
                                                   Blue Crossand Blue Shield Association
                                                   225 N .M ichigan Avenue
                                                   Chicago,IL 60601
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 94 of
                                      130
                                                                                                  PX 30
                                                                                             Page 1of13




                                 DECLARATION OFTERENA BAU R
                                    PURSUANT T9 :8U.S.C.j1746
               1,TerenaBaker,herebydeclareasfollows:

                      M y nameisTerenaBaker. Ilivein Florida and am overeighteen yem ofage. l
         havepersonalknowledgeofthefactsstated inthisdeclaration,andifcalled msawitness,Icould

         and wculd competentlytestify tothesesam efacts.
                      Iam licenMd to sellinsurancein Floridaandabout22 otherstates. FOm
         February2016 to M arch 10,2017,Isold medicaldiscountplans,limitedM nestplans,and

         sim ilarproductsforSimpleHealth Plans,which fonnerly didbusinessasHealth BenestsOne

         and Hea1th BenestsCenter. Iworked thedayshiA from 9:00am to 5:00 pm atthecompany's
         Hollywx d callcenterlocated insuite 100 at2 Oakwood P1n= .

                      SimpleHealth employed about50 otheragentsattheHollm ood locationduring

         myshih aswellasanumberofotheremployeesin dilerentdepn- ents. Therewasanevening
         shi; consisting ofabout25 agents. ltismy undcrstandingthatthecompanyalsomaintains

         additionalom cesinDoraland BocaRatorkaswellasofshorecallcentersin PanamanM the
         Dominirmn Republic. DoralandBocaemployeeswould sometimeswork from theHollywood

         om ceon Samrdays.
               4.     During myemplom entwith SimpleHealth,Iperiodically saw theowner,Steven
         Dorfman,butIneverspoketohim.n emanagerduringmy shiû wasJohn. IthinkthatJolm's
         ImstnamewasSnow.John ov= aw thethreeteam leads,ort1TLs,''whowould keep agentsin

         lineand helpthem whenn- ed. OneofrnyTLswasAdam Bercowitz. Icnnnotrecallthe

         nam esofothertwoTLs.
               5.     SecurityatSimpleHealth wœslikeFod Knox.Theemployeeandreception areas

         wereseparated by alocke doorwith akeycard.n isdoorwasoccasionallyguardcdbya

                                                     l
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 95 of
                                      130
                                                                                                 PX 30
                                                                                            Page 2of13




         private e urityoë cer.Al1employeeswererm uiredto storetheirphonesand personal
         belongino inIockers.Wewereprohibitedfrom brin/nganythingtoourdesksorfrom leaving
         theoO cewith anywork-related items.Agentsa11workedin alargeopen areathatwasalso

         shne bythecustomerservicedepnrtment. n e administrativeoë ceswerelocated inasepnute

         nre.nofthebuildingto whichagentsdid nothave access.

                      Myjob Onsistedofenrollingconsumersinmedicaldiscountplans.limited
         benestplans.andatm eoflife insllmncekmown asaccidentaldeath and dismembermentor

         XW DXD 3*

                      Likeal1agents,Isatatadalk with acomputerand atelephone.n roughoutmy

         shih Ireceivedasteadystream ofleadsconsistingofpeoplewhohadalreadybeeninterviewM
         by otherSimple Health employcesatoneofthe company'soffshorecallcenters.W hen acall

         transferredtomy extension,infonnation aboutthecallerwould appearon mycomputerscreen.l

         wasonlysupposed to receivecallsfrom peoplein stateswhercIwasliccnsed.
               8.     SimpleHealth agentswork solelyon commission,eaming between $90 to $150
         foreach sale.n reesalesinasingledaywould beconsidered asuccessfulshih.Duringopen

         enrollmentfortheAFordableCareAct(tCACA'3,anagentcouldeasilymakesixsalesinaday.
         A largeflat-scrrm television on thesaleslloortrackedthetopsellers.n ecompany alsopaid

         cashbonuses(orçtspils'')approximatelyfburtimesaweektoagentsw1t11thehighestconversion
         l'
          atesymostsales,andotherbenchm arks.

               9.     A11agentswererequired to follow asalesscriptthatappearedon otlrcomputer
         whenincoming callsconnectedto ourline.Attached tothisdeclarationasBakerAttachmentA

         isatrueand correctcopyofadocumentplxwideto mebyFI'
                                                          C staF.n isdocumentlooks

         virtuallyidenticaltothescriptthatIllqe.
                                               dwhileemployedbySimpleHealth. Ireadthisscript




                                                                                                    +
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 96 of
                                      130                                 PX 30
                                                                                               Page3of13




         hunde s-ifnotthousandsoftimes- and'
                                           clearly recallseveralpassagesfrom it which Imarked
         withmy initials.
                l0.   Virtuallyevery consum erIsm keto whileemployed atSimpleHealth wasin

         qenrchofamajormedicalinsuranceN licymswellassomemqsurancethatthepolicywouldcover
         variotlspre-existing conditionsandmedications. Manyoftheseconsumersdid nothaveheall

         insuranceeitherb'azousetheyhadlosttheirjobsorcouldnotafordinsurance.Constlmersohen
         wereunderthemistaken beliefthatthey could obtain ACA/ UaIiSH insurancefrom Simple
         Health,especially duringo> n er llmentwheninterœtin obtaining health insurancem iked. As
         farasIknew,SimpleHealth did noto/erAcA-qualiied plans.Although SimpleHealth did sell

         e ditionalmajormedicalhealthinsurance,agentqeamedamuchlowercommissiononth-
         policia comparedto thelimite beneftplans.M oreover,m ostconsumersIspoketowould not

         beabletoaffordamajormedicalinsurancepolicyorqualifyforone.
                ll. Despitecallers'overwhelminginterestinobtainingmajormedicalinsumnce,
         SimpleHealth desia ed itssalesscriptto selllimitedbeneEtplans.Although SimpleHealth
         ohen bundledm edicaldiscountmembershipsand AD&D insurancewith itslim ited benest

         plans,tlw scriptprovide very littleinformationabouttheseproducts.
                       ln myopinion,the script5nese thct11101in awaythat11 many consumea to

         believeeitherthattheywouldreceivemajormedical,itsequivalent,orsomethingevenbetter.
         Aseveryagentknew,however,thelimitedbeneEtplanssoldbySim pleHealth lack mostofthe
         fundamentalbenestsandprotectionsofmajormedicalinsurnnce.Nevertheless,thescript
         repeatd lyreferred to limitedbenestplansasuinsurance''and used tennscommonly associated

         withmajormeical,suchasGEPPO''andt'
                                          deductible.''




                                                                                                           %
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 97 of
                                      130
                                                                                                   PX 30
                                                                                              Page 4of13




               13. Thtscriptdidexplaincertaindiferencœ betweenlimitedbeneitplansandmajor
         md icalinsurance. ltalso noted thatlimittz plansdid notmeettheACA'Sminimum essential

         coveragermuirements.However,agentsoûenskipe thesedisclosuresoremphasize other
         sœ tionsofthe scriptthatpoo ayed thetovcageprovidedby lim itedbeneitplansasequalto,or

         betterthm majormedical.Forexamplw consumersfrequentlyaskedatsomcpointduringthe
         callwhethertheywouldreceivemajormd icalinsurante.n escripttdresN nsetothisquestion
         wasevasiveand confusing.M anyagentsir oredthescriptaltogetherand sim plyclaimedthat

         consumerswouldre- ivemajormedicalinsurance.
                l4.   Iam oneofthefew agentswhodid notuse outrightliesand decepuon toclose
         deals.M any agentsnotonly liedregularly toconsumers,butbra% ed to each otheraboutit.

         M anagementtolerated thisconductandrarely,ifever,dix iplined employeesforengagingin it.

         n ispmcticewasespeciallywidespreadduringopen enrollment,when Simple Health and many
         ofitsagentsseemed todeliberatelyexploitconfusionregardingthedifferencebetween ACA-
         qualised health insuranceand theproductssold by SimpleHealth. n ecompany ind itsagents
         aIlseeme to tmderstand thattherewasalotofmoney to bemadefrom thisconfusion.

                15.   Managersand te>m leadersknew ae utdeceptive practices.On occasion,agents
         wouldbe reprimanded forlying butneverGred.Theemphasiswascompletely on salès.
                16.   Duringthesalespitchaagentswould gathertipre-qualification''information âom
         prospœ tive clients,such astheirageymaritalstatus,numberofdependents.whetherthey ortheir

         dependentshad any pre-existingmedicaltonditions,how much they wanted to spend each
         month,whethertheywerecurrently insured.and,ifso,how much they spenton suchinsurance.

         Asins% ctedbyoursalesscript,weclaimed toinputthisinfonnation intoa system that
         supposedly slnrchedthouu ndsofplansto 5nd thebeslmatch foreach client. Inreality,theonly
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 98 of
                                      130
                                                                                                  PX 30
                                                                                              Page5of13




         optionswereahandfuloflimitedbenestplans.Agentswouldneverthelasoienpausefor

         dmmaticesectand nnnounce theresultsofthisusearch''asiftherewaseveranydoubtaboutthe

         outcom e.

                       M ostconsumerswereo/ered acombination ofthreedilerentpe ucts:alimite

         benestplan,amedicaldiscountmembership,and an AD&D policy.AsInoted above,thescript
         focusedalmostexclusivelyonthelimited benestplan.M ostoftheproductssoldby Simple

         Health wereadm inistered by aseparatecompany,Health lnsurance lnnovationsorHII.HII
         seemed tohaveaclose relationship withSimpleHealth and itsowners.

               l8.     In addition to amonthlyprem ium,consumerswho enrolld in Simple Health's
         plansalso paid asia -up feeof$125.Agentscompleted salesbygatheringadditional
         infonnation aboutclientsand theirdependentsaswellasacreditcnx.
                                                                      d numberforpam ent.n e
         snalstep in the salesprocesswmsverilication.Aherprocessing aconsum m'spaymenk agents

         would tmnsfertheirclientsto theveriGcation department.ldo notknow wherethisdepaM ent
         wasIocate .

                       SimpleHealthrecorded and saved allsalescalls. lknow thisbecause Iheardmy
         own callsonsevemloczosionsfortraining and customerservicematters.

               20. IquitmyjobwithSimpleHealthonMarch 10,2017becauselcouldnolonger
         toleratetllecompany'sunethicalpractices.Aherleaving SimpleHealth,1wascontactedby

         RaphaelM ontero,aninvestigatorw1t.
                                          11theFloridaDqmdmentofFinancialServices. Mr.
         M ontero asked aboutalim itedbenestpolicysold by SimpleHealth to a consumername Trudy

         Slawson. Accordingto SimpleH% lth,lwastheagentofrecord forthism licy,meaning that1

         solditto M s.Slawson.M r.MonteroexplainedthatM s.Slawsonhad Gledacomplaintwith his

         agencyalle/ngthatshehadbeenmisledintobelievingthatshewouldrcceivemajormdical




                                                                                                      A
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 99 of
                                      130
                                                                                                     PX 30
                                                                                                Page 6of13




         insnrnncewith noco-pay ordeductiblethatwouldprovidecoverageifeithersheorherhusband

         werehospitalized. Asanyoneemployed by SimpleHealth knew,thecompany'slim itedbenest
         plsnmdid notprovidethistypeofcoverage.
                      Itold Mr.M onterothatlhad nointeraction with M s.Slawsonand no ideawhy
         my nameorlicensewasassociated with herpolicy. Itupsetmetremendously to 1e,. that
         SimpleHealth claimed otherwise. AtM r.M ontero'srequest,Iprovidedan aë davitaddressing

         my c plom entwith SimpleHealth and lackofknowledgeregardingthepolicy sold to M s.

         Slawson. A true= 4 correctcopy ofthisafâdavitisattached hereto asBakerAttaehmentB.
               22.    lbecamean insurance agentto help consumers,notto trick them into buying
         productsthatthey do notwantorneed.n ewaythatSim pleHealth lied toM s.Slawson and the
         Floridainsursnceregulatorsisdisv aceful. Iwmqsodis% ughtbythisepisode thatlconsidered

         suing SimpleHealth foremotionaldistess. Iam relieve thatIwasabletoclearmyname.



         1stateunderpenaltyofperjurythattheforegoingstatementi.
                                                              strueandcorrect.

         Executedon       ak
                           --,2018.
                      >

                                               t- erenasaker
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 100 of
                                      130                                 PX 30
                                                                       Page 7of13




         B aker A ttachm ent A
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 101 of
                                      130                                 PX 30
                                                                                                         Page 8of13




                Hello(FIm NAMQ m:fzmeig-         .andIam aIl
                                                           rensedagentl
                                                                      n#ourm teof         .1'm golngto
                behzlpipgw uwithw urappllRti
                                           onfor@nafford:ble1*.:1 Inseancequote.Iam toInform w uth1
                =llme beremrdedforqugli tygssurance-Arew u(ooklngforznIndlvldualorfamll
                                                                                      yplan?

                Greatl*lhenameofmycompanyIsSim p? eealtb,andwerepresentmanyoftbeMAI  OR'ARatede
                G M IERSInth:stzteof   ...R fm abE
                                                 + toglv:aIlofw urnptkns,afulf1* you$heBF.STPtANout
                therefortheBESTPRKEI


                Ar:m ucurrenllylnsured?


                (IfYE5)W%tInsurantecompany:r2wucufrentl
                                                      yw1th7Whaesmaklngyoushaparound?

                How murharey5uspendlng?


                (lfNO)Havevotlbeepwlthot)t= erag:formor:llk*
                                                           m 63d:p?

                Pre-oual
                       mcatlonQueâtkms


                PleasevedNarlypre-evleintmede lcoeltlons,
                2.Ilewmanymedlotkns:râwutaklng?(Geôerlcore rneBrand?)
                3.œ w manytlmesdoyougeWslttheOReachw (?
                4.M dl:eet% tm uputher:#ourapprox.he htapdwe htIs            corrert?
                5.Are#ouaA oker?
                6,I
                  l:vew ueverbeendenl
                                    edforhealthlnxurance?
                7.A ereName)wh.ta&peetqofyourtnsurance@remoste portanttoyou?
                (BQILDM PPORTWI
                              TH#0tJ:CL1!NT!)

                *oK Iknow exactlywktw u'reIeeklngfoc wewanttoflndyou:PPO,thatw:y:oucan keepyour@wn
                doctorzandhospltats.I- nttoget> prestriptkm znd1abbeneel foryourpreventatlvecar:and
                malntenRnte...andMOA IMPORTANTW,'  p klw:rltapl
                                                              znth@twlllhave- N *w outefpotket
                expe- s,dghtr




                                                                                        M kerAK* 'n- A
                                                                                               Pv 1of3
                                                                                                                  +
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 102 of
                                      130
                                                                                                                     PX 30
                                                                                                                 Page9of13




                 plnlœ M USA(A1ll.= forconxumerxU>)#* are:Netoaee-uae jolnthl:pl:n.nlswlllsw.wu
                 Klndeedsonwurmonthlypremlem.butobe uë peeIsxttheonlyImm rtantpartofwur
                 Im mnœ.SI= wu'   r.he.lthyRddefftneed1-*5*1*:- tefnltyard ment.l*:1th,tbis#:n
                 meesxnR bm ux W erlu- t% % Mnefl     txtbatwudon'te dwu>v:aKtofx ne#ontbe
                 e mlum.What':thepolntofpllng*11thatrx - w ervMonthlfIesnotgelngtoc- rthemost
                 ONrtanttllle ,+ t???*         111Thl
                                                    splan-           youfm d.#1* :% nt.
                                                                                      w Nurlesorlslnesses
                 ethNowalee perkdsonacl
                                      dentxl



              YX
               *,
                t
                -t
                 AK
                 hl
                  sprt
                     oe=n
                        d>.
                         l1
                          -.F
                            t
                            I
                            e
                            rst
                              F
                              H
                              lf
                               .
                               s*
                                t1
                                 t
                                 *h.
                                   I
                                   s
                                   1
                                   0o1
                                     eN
                                      :a
                                       o
                                       t
                                       fl
                                        o
                                        t
                                        n
                                        hw
                                         eee
                                          l
                                          d:*stnn
                                                ee
                                                 tw
                                                  too
                                                    rr
                                                     kk
                                                      s,
                                                       I
                                                       w
                                                       nh
                                                        t%
                                                         khn
                                                           1
                                                           :
                                                           at
                                                            o
                                                            l
                                                            o
                                                            nn
                                                             el
                                                              o
                                                              w
                                                              ft
                                                               1
                                                               l
                                                               th
                                                                em
                                                                 bœ
                                                                  qe:
                                                                    *
                                                                    tP
                                                                     aY
                                                                      n
                 l,
                  c ac frfo ae lle:l
                                   th- pr-e rsvndertontr.ct


              Vp
               #r
                @
                -ve*eon,'
                        *'-un<
                             lmk=e
                                 +*
                                  da-$Mt s
                                         o
                                         pl
                                          d
                                          t
                                          ozl
                                            t
                                            eo*
                                              rm-.
                                               œ-lt
                                                  a
                                                  dt
                                                   eGntal
                                                        p
                                                        d
                                                        vl
                                                         a
                                                         e
                                                         -sn,a
                                                             t
                                                             k
                                                             nd
                                                              te
                                                               b
                                                               k
                                                               e*
                                                                l
                                                                e
                                                                rl
                                                                 nf
                                                                  g
                                                                  oel
                                                                   rbl
                                                                     e
                                                                     G-a
                                                                       &k:
                                                                         bI
                                                                          w
                                                                          nt
                                                                           ol
                                                                            q
                                                                            rk
                                                                             d
                                                                             ,edInto
               w ur- nto rate.Youm evenh- m A to- œ sm Mo V = R EO AGE% ,we petlm e
                 K * w e pœw lpthn-= *.



              Yl
               wm
               enr
                 ol
                  e
                  one
                    t
                    n
                    ht
                     Ns
                      p
                      sr
                       l
                       e
                       .m
                        e,
                        ewI
                          su
                           l
                           -
                           rr
                            -oun
                               e
                               tpa
                                 -
                                 r-n
                                   rl
                                    t
                                    c
                                    h)
                                     r
                                     e
                                     a-
                                      ef
                                       b
                                       oe
                                        rœ
                                         m-w
                                          œeuœ
                                             -t
                                             onth
                                                *tp
                                                  he
                                                   hœI
                                                     s
                                                    n*na
                                                       de
                                                        -:opee n
                                                               sw
                                                            llnIaf
                                                                 eeof
                                                                  th1:               .
                 mowtbethno=n'-         tze wurplR :Naœ ne eln ;mumoveortr- wu* b- fllK
                 w o m te.


              I:
               Tn
                hd
                 l
                 s-H
                  pl.nbmeç
                         0o/m1eee
                               seffr
                                   eth
                                     ta
                                      l
                                      et
                                       eI
                                        t
                                        ax
                                         lsl-:
                                            fmid(e to
                                                    Nn>
                                                      et
                                                       œ)+1
                                                         Istenthae
                                                              t  ee
                                                                 .rA =
                                                                     blget
                                                                         bw
                                                                          ml
                                                                           u%:
                                                                             (AY
                                                                            DD-*-'
                                                                                e rzt
                                                                                    eugor
                                                                                    l   .tër,all
                                                                                        e
                 tbeb- qtswlthwu'(KAA/ETMIM AN- ERYESORX NTPO THEMIII)

                 Letmem rtwl tbw urdodore ll.Now.p uc:ngotoMydxtorlnte countw.Evee llmew qgoto
                 tlvedodorwlthlntheFIG Be.ltbnet- rkw uwlllree.lvetbet'
                                                                      ontex-e r:leaffw e blq.ontopof
              f t%tmu:
                     wnk
                       1l$rs
                           e0
                            ça;
                              lv
                               ne
                                .atn
                                   lma:
                                      der
                                       dltloy
                                            nezalr$f5
                                                    o0rw
                                                       /$
                                                        e1
                                                         ll
                                                          œ
                                                          -os/Foofrt-bermp
                                                             .
                                                                        emb.
                                                                          alnleFIrxOlan
                                                                                   tNate)uhe
                                                                                      me  olss
                                                                                            pAw wvrdzedorth.qe
                                                                                                            nx
                 wuszœ fortb:tv%ltandwuwefetererehethetoneraee rzteof$1œ-m UD0< HAVED M#
                 l'Hc o lnfortetd- ore i
                                       twuwi;- * an:dd:l   o-I$K /$1* 0/% remale bzknce.-
                 IntO ex.dse tlon,wqeldupzpee rqsm /soonth:tszX vlx doweun4@e nd?


              jo
               Nf
                -a
                 pœek
               provi
                    se
                     wt
                      BuE
                        k
                        Fn
                         oo
                          q
                          wE
                           ,w
                      M te l
                             Mu
                              or
                               51
                                l
                                nP
                                 w1r
                                   A
                                   ue
                                   <co
                                     wmlep
                                         w
                                         el
                                          th
                                           fo
                                            h
                                            rl
                                             g
                                             oh
                           krYe forlqpee ntb- l
                                               d*d'
                                                  *
                                                  eG-t
                                                    llTh
                                                       t
                                                       keen
                                                          twld
                                                             lo
                                                              ees
                                                                ve
                                                                 no
                                                                  wtw
                                                                    uo
                                                                     Pr
                                                                      ak
                                                                       /t
                                                                        I
                                                                        uw
                                                                        gTFI
                                                                           Oay
                                                                             Q.
                                                                              S
                                                                              nAN
                                                                                l
                                                                                s
                                                                                Pp
                                                                                 Sl
                                                                                  z
                                                                                  xnt
                                              t.latKm - I:aFlR5TD@ IA*COW M GEp> .whth
                  meânsm lsptM coeerswufrom th.MOMENT- entzrth.O It.L50uzin,*stthëPPOnetwork




                                                                                              B* AW'= -'M A
                                                                                                  Pv k@f3
                                                                                                                        .e
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 103 of
                                      130
                                                                                                                     PX 30
                                                                                                              Page 10of13




                .O MPLETELNseerateneltherh:sANG MINGtodowitht:eot- r.n eflrx monthcomesouttobe
              yk
               $1fo
                  25
                   r/mu
                     $15r
                        5dmen
                            0t
                             0
                             al
                              ,e
                               sn
                                lmrepl
                                     Nmb
                                       eenç
                                          taf
                                            u
                                            ee
                                             s:ofthdee.tr
                                               l-
                                                .
                                                        xl
                                                        h lmdgr
                                                         -- entgfe
                                                                 ue
                                                                  l
                                                                  se$
                                                                    p1
                                                                     m2
                                                                      5tI
                                                                        :s
                                                                         forrwwu
                                                                         fo     rshôe>aqh
                                                                               u,       5e
                                                                                        1 nrollmenon
                                                                                          WAY-    tfee
                                                                                                     .aWA
                                                                                                     ALndY$S30
                    epgrad*ore wngrad:elther@newltlotlkl
                                                       tEVERtompromBlngte ote r,ok:#??


              #'Gl
                REME
                  cls
                    MB
                     oNA
                      ERT
                        tt
                         OV
                          og
                           Sy
                            S>E
                            ouaMe
                               MXL
                                nr<q
                                  vl
                                   P
                                   oE
                                    NRsP
                                       l(
                                        MI
                                         m
                                         XMA
                                          ies-
                                             GAt
                                               T
                                               -:-wrl
                                                    te.PI
                                                        t
                                                        Hu
                                                         Ao
                                                          -wnl)œECKER.OMYEBECKOE

               % olx#.r1deu not- etthedellnlenofmlnlmalex:entlRleover.g:thereforeewur.
                                                                                     ouldbesqbledtoa
              # tupeMltydependleonwurpêrxnlktugtlonrbetllk:-td
              N havâœveragewudon'tnezd11 > terfo :ndrlentalheal
                                                                iMm- eadlrn:g1tthheoR
                                                               hOveragepuki
                                                                                      planswoul
                                                                                              d
                                                                                    pr- lum:mueh
                    ho rev:nwlthte penlltsorb)wuwouldn'tbeâbh tobuyoneofthex planspow becuseIt'snot
                    op.nenrollmentorc)wum n'tl
                                             nteM tlldlnteO plan/thoR plzn:aren't:fordabl
                                                                                        e.
               #1
                qensdr
                .
                     .era
                        sq
                         ty
                          aee
                           hlztvln
                                 es
                                  lutr
                                     h
                                     al
                                      nc
                                       gett
                                          o
                                          errf
                                             e
                                             nc
                                              st
                                               ,:buFtoIe
                                                .      rt
                                                        nm
                                                        I :#
                                                           z0
                                                         sur ove
                                                            nO  rt
                                                               toOhe
                                                                   m
                                                                   DEw
                                                                     FIi
                                                                       thDwt
                                                                       NE   lemlnlolo
                                                                           :::       sttodM
                                                                                    rMe   lcA
                                                                                            :lK
                                                                                              ,E
                                                                                               R5u:!5wv
                                                                                                MU5  'HAVE.
                    dedqttible:ndco'I-urance.


              #1
               l1
                fe
                 *tl
                   n
                   mer
                     uaWo
                       psf
                         .yxr
                          ndeN
                             Ewdl
                             nWPcL
                              ,
                                  AN
                                 alenI
                                     stb
                                     defatI
                                        wrlt
                                           tki
                                             *s-N.O
                                             ..    NErer
                                                  the of@t
                                                         h
                                                         eo
                                                         r  szsc
                                                           Ie ,l:tl%s
                                                                   ld.
                                                                     aN
                                                                      0lml
                                                                      k  DOU CTA
                                                                          tedMe BLElSI,
                                                                               dka    NO
                                                                                      ND anx:
                                                                                           TYl
                                                                                        EMNI or
                    lnsurzcepkn,notaMe rMed.

                    qe- h r,voe planhasnodedudlbl pl
                                                   ndlsa2-sidedpl.n-FiRsTkAktofw urmedlcalblllsw1l* re-
                    prl
                      ceddowntotte KwextfO> ,THEN#IIOurADDmO#AL*&tlRE:*             benefltxe lapp#tow.rds
                    th*rem.lnllgG knte.Remember,thewhoh Id..ofthlspânls* makew ur:utofpecketaxpenx M
                    LOW M POSSI:LE.wlte utw eIuvlngtomeetANYdeduttlble:'rst.


                    w- nyouretekeyoœ Ntw 1:5t1M N% CARDSInw urem4lsp uwglsee@Iofw urlnsuredand* n-
              tI
               e
               no-
                 eden
                   wll
                     ehfl
                        wu
                        txot
                           rdpl
                              s
                              k
                              êl
                               n
                               ed
                                lNIn
                                   owrl
                                      emng
                                         *.
                                          mb
                                          You
                                            er$d
                                               lFI
                                                 l
                                                 I
                                                 GN
                                                 aI*aRe
                                                     me*
                                                       lBth
                                                        Ak eatkltMl
                                                          tYouR   or
                                                                  .
                                                                   k:lCM
                                                                   EDCnonlBl
                                                                          nskutr
                                                                               edb
                                                                               sW  enBE
                                                                                  lktefltBgEDX
                                                                                           whlch
                                                                                               EDc
                                                                                                 -e
                    x w NTo lTStowG FORM M fore@nyofthoseca/lbeneftlareapplledl


                 ontheverlstatlontl- wi
                                      qalso I
                                            et- k- O e tpilsofth.INSUM NCEPOR ON ofyourplan,and
              x. te *tw vk- t- deta softh:dl= tmte rtofmurplan,Remember,whenmugetw tlrpacklng
              N'Intlleemall
                          ,wewlll*ewurlpcrdx.opece d- ltal
                                                         landBuwurname.ndpollcyandrnember
                    $:n- beronIte ltwo* forallofw ke- e         indee dIntheplanlN@sepaate'- toRrry
                    aroundfor-chpfe ud.Tet1
                                          sth*oneg
                                                 tktpunâe toputI
                                                               nmerwzletë bt:way.




                                                                                              B- rAY - A
                                                                                                     * 3*3
                                                                                                                       A
                                                                                                                       .
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 104 of
                                      130                                 PX 30
                                                                      Page 11of13




         B aker A ttachm ent B
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 105 of
                                      130
                                                                                                           PX 30
                                                                                                    Page 12 of13




              *

          @


                                                     m    m Am
                       *1

                  StKTE @F #N@*TnA                 U M MT                coum oF l co- a
                  =     , Tlr-       e       r                       .    1R A: F-   *
                  = z                        DRIVER'S UCENBE k
                  M BD m       ADDY :I


                  œ =         1: M       1

                  oecv#xTlowt                    K x7<<



                  axglpm       Mœ t                                 BUS.PHONE:
                                                          Page of
                  m n= @!*T- * Be                and l**   mve plo- e wl* œ ple He th fHee
                  B*     0x 1œ F*b-               ze a 6lnd I@Nte @om- /n e      10* 2Q1T.l
                  w- hle bvaw- n Y                e zuie Ido notra e   e O na- I-       *
                  * o- - lI- a-                  - M llnœ ee h * *O mx nv.lwe    In e onlvln
                  * % lI- œ * .*1*               9- to 5* weeke vl *M *- we kenda * I@bdute
                  - * e * IR deœ e dlenk 1* * x II* * 1V @*m> > - .I
                  œ vworœ O t- - l- e oewlivnl* @k*nd- * ellenœ œ O - l< T*
                  mv knowle e e onl? e d* thatwee O mlnlo rouœhto mv * * w- onlve
                  -     - I- %e        toe lIn.lwaa In ae lofaboutv -    .
                  Ie d * IG aalul- 'n W- - Hlo howoee umnd -1- Ie    .G dlna nI* AM t/
                  khle l- *   u on tlnd-e- u I% n- h- Iw- h:- * * -     * M Anwle *M h*œ
                  x-        - - m ee     e.lw 1 h'o ee elhlm m e arun - M an A* e Gœ

                  Ine    -     % * *1M-         e e melfIA eeda *  x llevfœ e- mer
                  Trudv S>      n whlle belno @mpI@e bv H- lG - O On@e.1% > Y vermetlr
                  lx ke we % S*                  .Idld>ot11** anvhie o l
                                                 *                     W forher.
                  Iwag * * Kœ nto te d O x lI* Inlu*e ne sd-
                                                           w lo tl dearmv e ea
                  *     e**  One uled mv na- a* anAotf*rthe - bene e * *




                                                                                         Bakerm te mentB
                                                                                                Pam 1of2
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 106 of
                                      130                                 PX 30
                                                                                      Page 13 of13




              PD K EW HO :HOULD ALWAYS KNOW HOW D CONTAW M V MY ADDRKV
              OR IW ONENUM BO SHOULD CRANGE:




              HAR R* T% ABou STAM                   œ>      G OF X    PAGRR ANp
              D'G -    AT Y TIM EIW EVEO          M STAID AM Y       m M Y-   ANP
              N T M STA-        - AM TR           A* co=        D > BK< oF M Y
              KNow lm    AND B=   . IAM               OR NX W ILLING 10 APPO AT A
              -     G.


              pAvoF>ex11sv                                -d wsoaonvœ Apu-
              n-        x-     m Rm =   qcm oN-     su àe u o pm Tm   AN om


                        (Am Am .sSIGNATURE)

              Fu*            e -   * W @>
                          ZF- 4.,. No- k u
                                    l


              N-              Se lf*xe ee le
              wo.-,
                  =-.. !,/1ql
                            =:I
                    '
                    x   k
                        *J
                         .'L'Y
                             ,
                             ..-%
                                -


                                                                              Y rA-   MB
                                                                                  Pv 2of2
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 107 of
                                      130                                  PX 31
                                                                                                 Page 1of24




                                 DECLAM TION OF LOW LY SERAPHU
                                       PURSUANT TO 28U.S.C.j1746
                1,Lovely Seraphin,hereby declareasfollow s.'

                       M y nam eis Lovely Seraphin. llivein Florida and am overeighteen yearsofage.
                                                                                             '
         lhavepersonalknow ledge ofthefactsstatedin this declaration,and ifcalled asawitnessy 1

         could and would com petently testify to these same facts.

                                   Locations,M anagem enh and Ownershlp

                2.     IworkedforSimpleHea1thPlans(ççsimpleHealth'')f'
                                                                     rom January2015through
         M ay 2017.Atthetim e 1started,the com pany did businessasHealth BenefitsCenterand was

         bésed at200 South Park Road,Suite 465,in Hollm ood,Florida.1worked atthislocation for

         approxim ately a yearand ahalf.

                       ln orarmm d September20l6,on the day Htlrricane M atthew hitsoutlzFlorida,

         Simple Health m oved to anew location at2 Oakwood BoulevardaSuite 100 in Hollywoodp

        Florida.Thecom pany em ployed approxim ajely 40to 50 salesagentsatthislocation and 8 to 10
        ctutom erserdcerepresentatives.Arotm dAugust2016,SimpleH ealth grew itsworkforce, and

        thenumberofcustom erservice representativesatthe Oakwood location expanded signilk antly

        to between 32 to 38.This increaseirlemployeeswasin anticipation ofopenenrollmentforthe

        AffordableCareAct(*'ACA>').
                      TheOakw ood location ishighly secure.There aKe cam eraseverywhereandm any

        ofthedoorsrequirean employee badgeto open.

                      SimpleHea1th also m aintainscallcentersz
                                                             in Doraland BocaRaton,Florida   .




        W hileInevervisited these locations,1regularly jpoketo em ployeeswhoworkedatthem in my

        capacity as acustom erserdce agent.1also listened to salescallsm ade by agentsfrom these

        locations.Each ofSimpleH ealth'sFlorida cqllcentershasitsown IT departm ent.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 108 of
                                      130                                   PX 31
                                                                                                Page2of24




                 6.     M ostem ployeeshave theirown com pany em ailaccountsthatarethefirstletterof

         theirflrstnameplustheirlastnamefollowedby@simplehealthplans.com.Forexample,my
         emailaddresswaslseraphin@simplellealthplans.com.Priortoreceivingthisaccount,1sentand
         receivedcompanyemailusingtheaccotmtlseraphin@hbcinstlre.com,whichweaccessed
         thzough Googleand Gm ail. SimpleHealth
                                              f
                                                setup these accountsform e. 1believethatthe
         hbcinsure.com accountisstillactive,although 1have rem oved accesslo itfrom my phone. The

         company wasm igzating theseem ailaccotm tsto Outlook,alld apparently did notdeactivate the

         hbcinsure.com account.

                        ln additionto itsFloridalocations,Sim pleHealth runsoffsllore callcentersin the

         Dominican Republic and Panam a. Itism yunderstanding thattheD ominiqan Republiclocation
         handlesctlstom erservice and Panam adoesverifcation and salespre-qualiication.

                8.     Duringmy employment,uppermanagementatSimpleHea1th consisiedprimarily
         ofthefollowing threeindividuals:SteveDor% an,M atthew Spiewak,and Candida Girouard.

         Employeesweretold thatDorfm an wastheownerand CEO ofSim pleHealth and1recallseeing

         him identified on company docum ents assuch. Hehad alarge,glass-walled office illthe
         adm inistrative section oftheOakw ood location.Although Iregularly saw D orfm an, Girouard

         instnlcted employeesnotto spcak to him .

                       Spiewak wasa vicepresiden.
                                                tofthecompany and partofthe executive team ,

         working righttm derD orfm an tmtilSpiew ak eitherleftvoluntarily orwasfired sometim e irllate

         2016 orearly 2017 while 1wason m edicalleave. lhad been told thatforsom eperiod oftim e,
         Spiewak wastheonlyperson atSinp leH ealth who had an insuyance license, so lmtilthe

        companystartedhiringlicensedagents,hewastheagentofrecordfora1lofthecompany sales.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 109 of
                                      130                                   PX 31
                                                                                               Page3of24




                 10.    SteveDorfm an'sbrotherRichard wasalso involved in Sim pleH ealth. Richard

         w asonce them anagérofthe custom erservice departm ent.Atone pointin m y em ploym ent,

         Sim pleHea1th created anew com pany fbrwhich Richard Dorfm an w asthe CEO . Although

         thillgsdid notchangein practice,thisnew company w asstlpposedly in chargeofcustom er

         service,andatonepoint1wasforced to sign a contractindicating thatlworked forthatcom pany

         ratherthan Simple Hea1th.Foraperiod oftim e, my paycheckscam e &om thatcompany.

                ll.     CandidaGirourad,also known as<V am ,'?isinvolved in m ostaspectsofcustom er

         service,com pliance,hiring,and sales. She draftsscripts,ltiresnew employees, interactswith
         SteveDorfm an and otherm anagers,and generally isresponsible forensuring thatthebusiness

         operatessm oothly and efficiently.Forexam ple, 1recallan oicasion when a representativefrom

         a governmentagency showed up atthe office with questionsaboutSim pleHealth. Cam wasthe

         onew ho m etwith thisperson.

                       Otherseniorm anagem entatSimpleHealth includeDavid Caldes, the operations

         m anager,alld tlw lleadsofcustom erservice,Ava Stringfellow and KirsclmerAltem e. Thetop

         salesperson dmingmyemploymentwasStevenGrant.Heeamed over$100,000peryear.
                                     H iring,Positions,and R esponsibilities

                                                    H il-ing

                       Iheard aboutSimpleH ea1th som etim e in January 2015 throughw ord ofm otlth. I

        called a num ber,explained thatlwaslicensed to sellinstzrance in Florida, andwasasked to

        com e in foran interview .

                       M y interview toolcptace atthecompany'som ceon South Park Road in

        HollywoodandwasconductedbyCam,who explainedthatSimpleHealthSellshealthinsurance

        coverageto consttm ersthroughouttlleUnited States.Atthe end ofthe interview , Cam offereà
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 110 of
                                      130                                   PX 31
                                                                                                Page4of24




         m e aposition in the customerservice depal4m ent.1accepted herofferand agreed to start'
                                                                                               two

         weekslater.

                                        Custom'crSewiccRepresentative

                       1started atSimpleHealth in January 2015 asacustom ersew ice representative. I

         wanted to quitafterm y firstm onth becausethere did notappearto beany opportunitiesfor

         advancementandbecausethejobmademeuncomfortable.Ioftenoverheardotheremployces
         describing thebusinessasa fraud dueto itsuseofbaitand sw itch tacticswith consum ers. As1

         soon leanled,thisreferred to SimpleHealth'spracticeofleading people to believe thatthey

         wouldreceivemajormedicalinsuranceonlytoprovidethem insteadwithacombinationof
         relatively F orthlessproductsthattypically consisted ofa limited benefitplan, a medicaldiscount

         m embership,and accidentaldeath and dism emberm entinsurance.

                16.    W hile 1held m any differentpositionsatSim ple Health,al1ofthesepositionswere

        within thecustom erservicedepartment,allinvolvedregula.
                                                              rcontactwith clients,and a11
        involved dealing in som e way oranotherto thetoz-relltofcom plaintsreceived by Simple Hea1th.

                       Each custom erservicerepresentativehandled 30 to 60 callsperday. The
        departmentasawholereceived between two-to three-thousmld callsperday. V irtually every

        one ofthese calls-1would estimate 95% -werecomplaintsfrom consum erswho had been m isled

        aboutthe benefitstheyw ould receive,typically peoplewhow ereundertheim pression thatthey

       'hadpurchasedmajormedicalinsurance.
                l8.    These complgintsgenerally fellinto afew broad categories.First,m any

        complained aboutbillsorexpensesthey had incurred thattheirpoliciesdidnotcover. Clients

        often reported incurring thousalds oreven tensofthousandsofdollarsinumvim bursed

        expenses,especially forelnergency room visitsorhospitalstaysinvolving surgicalprocedures.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 111 of
                                      130                                   PX 31
                                                                                                   Page5 of24




          D espite whatthe company'sscriptled clientsto believe, thesetypesofexpenseswerenot

          covered by thelim ited benefitsplanssold by SimpleHealth.

                 19.    Second,consumersoften complained aboutprescription benests. :%standard part

          ofthe Sim ple Health salespitch involvesclaim ingthattheplan includespharmacy coverage,

          aslting whatm edicationstheconsttmertakes,and then providing aprice forthesem edications.
          In reality,therearenopharm acy beneûtsprovided underthe lim ited beneftplanssold by Sim ple

         H ealth,onty discotmtsand coupons. Tlw pricesquoted by agentsto consum ers arefrom a

         publicly availablewebsite accessibleto anyone.
                 20.    Third,clientsalso frequently complained thatdoctors,hospitals, and other

         providersrefusedto accepttheirpolicies,andwouldoften advisethem tocanceltheSimple
         Health coverage and obtain realinsurance.

                21,    Finally,m any clientsalso calledto complain afterlearningthatSimpleHealth had

         enrolledthem in an accidentaldeath and dism em bermentinstlrancepolicy. Icannotrecalla

         single clientwho contacted SimpleHealthi11search ofsuch apolicy.Thesalesscriptm akes

         only avagaem ention ofthesepoliciesand doesnotm akeclearthatthisisan additionalplan
         w ith itsown cost.Theirsale seem edto only beneftthecompatly and itsagentsby generating

         additionalcommissions.
                                            Saves Tealn Supelmisor

                       Cam tallted m eoutofquitting by assuring me thattherewould beadvancement
         opporttm ities. Shortly thereafter,sheaskedm eto supew ise anew group within thecustom er

         service departmentknown asthe tçsavesteam .''Thepurposeofthe savesteam , asexplainedby

         Cam ,w as to low erthe num berofcancellations. ln practice,thism eantthatwhen an existing
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 112 of
                                      130                                   PX 31
                                                                                                  Page6of24




         clientcalled tocanceltheirpolicy,thecallw ould betransfet-
                                                                  red to am emberofthe savesteam ,

         who would attem ptto convince theclientto keep theirpolicy.

                23.     M ostclientstransferred t1
                                                 3the savesteam w anted to cancelbecausetheirSim ple

         Healthsalespersonhad1edthem tobelievethattheywotlldreceivemajormedicalj
                                                                               'nsurance.
         U sing avarietyofscripted 'trebuttals,''w etried to persuadeclientsthattheirlim ited benefitplans

         wereactually betterthan they seem ed.ln my opinion,theserebuttalswere m isleading.

         Nevertheless,we feltpresstlred to save asm alzy dealsaspossible. Catu told usthatwe had to
         fightforagents,otherwise they would losetheircomm issions.

                24. Asthesavesteam supel-visor,myjobincludedcomposingadailyemailaddressed
         to upperm anagem entincltlding SteveDorfm an,Spiewak,and Cam . Otherrecipientsincluded
                                                                                       5
         D avid Caldes,theoperationsm anager,andAva Stringfellow,the custom ersetwicem anager.

         Theseem ailsdetailed them lmberofnew clients,renewals,cancellationsand thereasonsfol'

         cancellations. By fm'them ostcom mon reasonsforcmlcellation identified in 1ny em ailsw ere

        rqlatedto clientswhocomplainedthattheyhadbeenmisledintobelievingthattheywould

        receivemajormedicalhealthinsurance.
               25.     Cam wouldperiodically convene all-handsm eetingsw ith thesalesand custom er

        service team sto addresshigh cancellation and chargeback rates.Thesem eetingstook place

        aboutonce am onth. Everyonew asrequired to patlsetheirphonesand listen asCam lectured us

        abouthow w eneeded to fighttokeep clientsactivedtuing theirfirst30 days ofenrollment.

               26.    Both the com pany and agentswould lose com missionsifelientscancelled within

        theflrstmonth.ChargebacksareevenmoreproblematicbecausetheyjeopardizeSimple
        Health'sm erchantprocessing relationshipsand itsability to acceptcreditcard paym ents. Clients

        generally canceled ozinitiated chargebacksforthesam ereasonsthey complained to custom er
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 113 of
                                      130
                                                                                                             PX 31
                                                                                                        Page7 of24




             service-becausetheythoughtthattheyhadpurchasedmajormedicalhealthinsuranceandwere
             upsetwhen they discovered thattheiractualbenelitstmdertheproductssold to them were
             significantly m orelim ited.W hile Cam neverexplicitly told usto lie in orderto presel'
                                                                                                   ve deals,

             thisis definitely how staffinterpreted thesetalks.

                                                Qllalitya'
                                                         Jsw//rf/nccM anager
                            Shortly afterthem oveto theOakw ood location, in oraroundN ovemberor

             December2016,Cam promotedmetoqtlalityasstlrance(<QA'')manager.AstheQA manager,l
             oversaw ateam thatfuctuated in sizef'
                                                 rom tlveeto Y elve em ployees Ourprim at'
                                                                                  .      y
             responsibility as a group,w ascustom erservice, butfrom tim e-to-tim e,Cam taskedm ewith

             l'eviewing salescallsto insurethatthey com plied with thepoliciesofH ealth Jnsuxance

             lnnovations(<GH1l'')>whichwastheadministratorfortheplans.
                    28.    SimpleHealthrecordedandstoredeverysalesçallfrom starttofinish. These
         recordingsw ereaccessiblethrough the company'sautom ated dialingplatform o known as
         .
         ttvicidial.'' Asfaras1could tell,Simpl
                                            l e Health neverdeletedtheserecordings. Icould access

         callsasfarbacltto the startofthe company Recordingscould be dow nloaded and em ailed. 1n
                                                        .




         fact,1regularly sentproblem aticrecordingsto Cam by em ailuntilshe asked m e oneday to stop

         doing so. Shewasconcerned thatsuch em ailswouldcreate an incrim inating çdpapertrail''     .




                   29. QA employeeswererequiredtolistentoacertainnumberofrecordiagseveryday
         and tKviolate''representativeswho did notfollow company policy. Com m on violations included
         hang-ups.theuse oftmprofessionallanguageand tone, andnotexplainingtheplansandpolicies

         accordzg thecom pany guidelines.
                   30.    Atsomépointduringmy efmployment, lcalmotrecallexactlywhen,Simple
        Health began using aservicektlown asCallM inerfortraining,m onitoringand quality assurance.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 114 of
                                      130                                   PX 31
                                                                                                   Pagq 8of24




          CallM inertrackscancellations,saves,and othersalesm etrics. ltalso autom atically kanscribes

          callsforevery departmentand storesthesetranscripts.

                        During thecotu'seofm y employment, 1listened to hundreds- ifnotthousands-

         ofsalescallrecordings.W hilethevastmajorityofconsumerswhocalled SimpleHea1thdidso
         insearchofmajormedicalhealthinsurance,managemem crafteditssalesscripttoselllimited
         beqefitplans. 1lm ow thisnotonly becauseofthenum berofclients1spoke to aswellasthe

         nllm berofsalescalls1listened to,butalsobecatlse,underCam 'ssupervision, Idrafted several
         versions ofthe custom erselwice scripts.1also helped drafttherebuttalsthatthecustom er

         sel-viceteam usedinresponsetoquestionsorobjectionsposedbyconsmners.Thesedocuments,
         in my opinion,weredeliberately designed to give consumersthe impression thatthe coverage

         provided by Sim pleH ealth'slim ited benelitplanswasequalto, i
                                                                      fnotbetterthan,majormedical
         insurance. Aseveryone atSimpleHealth lm ows,however, thecom pany'slim itedbeneftplans

         aresignificantly inferiorto tràditionalhealth insurance. Oneofthew aysSim ple Health did this

         wasto clailh thatits T'insttrance''plansw ere so inexpensivebecause they did notinclude

         coverageforexpensessuch asm atem ity care and substance abuse.

                       Despitethew idesprzad use ofliesand deception in thesaleofSimpteHealth's

        productsto consum ers,1am notawareofthe com pany everfiring an agentforthisconduct In      .



         fact,Irecallm anagem entreprimaading one agentforattempting to sellcleanly. Sim pleHealth

         only cared aboutm oney. Ifagentsdid notproduce,they would beletgo. Everyoae understood
        thatm ostconsum erswouldhave little interestin purchasing Sim ple Health'slim ited benefk

        plansand m edicaldiscotmtm em bershipsifthey knew thatthey werenotrealhealth insurauce.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 115 of
                                      130
                                                                                                      PX 31
                                                                                                 Page 9of24




                                         H ealth lnsuranceInnovations

                        M ostofthepoliciessold by Sim pleHealth are adm inistered by H1l. Because of

         thevolumeofbusinesstransactedbetweenSimpleHea1th andH1k andthehighlyregulated
         natureofthisbusiness,Hllwould occasionally sendTepresentativesto Florida forcompliance

         m onitoring and to providetraitdag. W ealso shared certain information with HII Sim pleH ealth
                                                                                       .



         alwayspresented asugar-coatedim ageofitsbusinessto HII.

                 34.    lcarlrecallthreeoccasionswhen HIIrepresentativesvisited dleOakw ood
         location. Priorto thesevisits,Sim pleHealth m anagem entinstracted staffnotto discuss

         consum ercom plaintsorothersensitivetopicswith theHII representatives.

                35.     A.
                         tonepoint,H1ldirected Sim pleHealth to stop claim ing in itssalesscriptthatits

         limited benefitplanswould coverup to 70% ofconsumers'm edicalcostsbecatlsethis is

         misleading',andclientsoftenlmderstoodthattomeantheyhadatraditional70/30insuranceplan            .



         Simple H:alth rem oved tllisline from theoflk ialscriptbutCam m adeitclearto agentsthatthey

         could contirmeusing it.
                       111addition to scripts,SimpleHealth periodically providedHIIwith recordingsof

         saltscalls. Cam and anotheremployee,M elissaM elendez,lirstedited theseyecordingsto

         rem ove certain prohibited andm isleading statem entsm adeby agents Cam and M elissathen
                                                                           .



         forwarded the edited recordingsto HII.Ilearned aboutthispracticein N ovember2016 when 1
         began working in quality assurance. 1personally w im essed M elissatrain anotherem ployee how

        to editrecordingsforH 11.

                        Unauthorized Uset)fM y InsuranceLicenseand Termination

                37.    Duringmy firstfew monthsofemploymen!with SimpleHealth asacustomer

        serdcerepreseptative in late2015 and early 2016,1answered severalcallsfrom consnmersw ho
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 116 of
                                      130
                                                                                                     PX 31
                                                                                               Page 10of24




         requested tospeak with theirsalesagent,Lovely.Thisseem ed odd form any reasons --lw asnot

         in sales,and ldoubted thatthe company employed anyone else with such a distinctive and
         uncom m on firstname.M oreover,lhad heard rtlm orsthatthecom pany sold policiesunderthe

         licensesofemployeeswho had no involvementin theunderlying sales. A1lofthiscaused m eto

         suspectthatthecom pany w asusing my license in thism anner,which would be illegal. W hen 1

         confronted my supervisoraboutthese suspicions,shetold m enotto worry, and claimed that

         Simple Health w ould neverengagein such conduct.1chose notto pursuethem atterfurther at
         thattim e.

                38     Itook am edicalleaveofabsence from February 2017 to Ap'ril20l7. Shortly

         afterretum ing,on M onday,April17,2017,1m etwith the custom erservicem anagers, A va

         Stringfellow and KirschnerAltem e. lfeltthattheytreatedm e disrespectfully during this

         m eeting and com plained to Cam . Thefollow ing day,Iwasreprimanded forinsubordination arld

         asked to sig,
                     n adoctunentthatinaccttrately described whathappened dttring m y m eeting with
        Ava and Kirsclmer.

                39.    Thisilzcidentm adem ethink aboutm any ofthe questionablepractices1witnessed

        dtuing m y em ploym entwith Sim pleHealth,including m y suspicion aboutthem istlseofmy
        license.The nextday,therefore,1logged into Hll'scustom errelationshipm anagem enttoola

        Hiiquote.com . Thissystem isacom prehensive databaseofeverypolicy sold by SimpleHealth
        on behalfofH I1. ltidentifiesthecustom er@snam e and em ailaddress,the type ofpolicy alld date

        sold,them onthlypaym entamount,andfiename ofthe agentwho supposedly soldthepolicy.

               40.     W hen 1searched forthepoliciesassociated w ith m y license,Iwashonified to

        lind dozensand dozensofpagesofresultsgoing to back to when lfirstbegan working for

        Simple Hea1th.These resultsrepresenthundreds,ifnotthousands,ofpoliciesforwhich Iam the


                                                      10
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 117 of
                                      130
                                                                                                    PX 31
                                                                                              Page 11of24




         agentofrecord. 1printeda singlepage thatshowswhatappearto bedozensofpoliciessold

         while lw ason m edicalleave.Thebottom ofthispage indicatesthatitisthefirstofatleast42

         pages.A ttachedhereto asSeraphin Attachm entA isa true and correctcopy ofthisdocum ent.

         Personally identifiableinform ation hasbeen redacted.

                       Dm ing my em ploymentwith SimpleH ealth, 1only sold policiesto clientsfor

         abouta one-week period whileIworked on the savesteam These transactions, which ntlm bered
                                                                 .




         approximatelylen.involvedclientswhothoughtthattheyhadpttrchasedamajormedicalpolicy
         and insisted on obtaining one.In theserarecircumstances, Simple Healthw ascapable of

         obtaining policieswith deductibles,co-pays,prescription benefits,and the othertrappingsof

         majormedicalinsurance.ThesEpolicieswerenotAcA-compliant--theydidnot,forexample,
         includem atenlity coverage. Agentsdid notwritem any ofthesepoliciesbecause the

         comm issionsassociated with them w erelow relativetothelim ited benefitplanspushed by

         SimpleH ealth.In addition,m ostconstlm erswho contacted Simple Hea1th eithercould not

         affordmajormedicalinstlranceorcouldnotqualifyforit.
                42.    1had nothing to do with thesale ofany ofthepoliciesin Attachm entA orthe

         h'
          tmdreds ofothersassociated with m y license in the Hiiquote system .lneverpermitted Simple

        Health oritsm anagem entto issuepoliciesunderm y license.A sIam sure Sim pleHea1th

        managementknows,doingsowouldbeillegalalldwouldalsojeopardizemylicense.
               43.    1believethatSimple Healthused my license in thism annerbecause itenabledthe
        company to write policiesforclientsin nlore states.Atsom e pointduiingm y employm ent, 1

        learned thatSimpleHea1th had used m y licensesin multiple statesto obtain an agentcodeunder

        m y nam e. 1hadpreviously heardthatthecompanyused agentslicensed in som e statesbutnot

        othersin thism annerasa way ofnotlosing sales.



                                                     11
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 118 of
                                      130                                   PX 31
                                                                                              Page 12 of24




                44.    Shortly afterconfronting Cam and otherseniorm anagem entaboutthem isuse of

         m y license,lwas lired.They claim ed thatm y flring waspartofarotm d ofcom panp wide

         layoffs,butthisseem ed like atransparentlie.

                45.    lfiled alawsuit'
                                      tm derFlorida'swhistleblowerstatutethatw asultimately
                          l.
         dism issed due to acom pelled arbitration clausein my employm entagreem entwith Simple

         Health. Attached hereto asSeraphin Attachm exttB isatrtlealld correctcopy ofmy complaiat.



         lstatetmderpenaltyofperjurythattheforegoingstatementistruealldcon-ect.

         ExecutedonOct.t;t ,2018.
                                                   &
                                                   Lovey eraphin '




                                                        12
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 119 of
                                      130
        #10 ;loecl
        V 'UOLIJLIODIIV t1!tIdPJ1&
            d'                                              *       %* 5
                                                                       ik '                  YrY           '
                                                                                                           6
                                                                                                           m             1gf5
                                                                                                                         '  p:        '
                                                                                                                                      C
                                                                                                                                      fp '
                                                                                                                                         Uo Ycm =Z(5
                                                                                                                                         t
                                                                     q;u                                   c                          u  c
= %
X m
                                                                                 .           m             Ko            No           Io       m              o u:
                                                                                                                                                                 E
xL Y
E                                                                                -           o             o             o            o  c                    =    1
  O                                                                                          e:            o4            rq           rq cy                   r2 =
                                                                                 .
                                                                                             -I            ml            1-1           l
                                                                                                                                      fN o :                     r
                                                                                                                                                              cn y
                                                                                 '               l         l                 1           l
  œ
  (l.
                                                                                 .
                                                                                             q
                                                                                             .             .s o
                                                                                                           o  . m
                                                                                                                tn g 0
                                                                                                                     4
                                >.
                                                                                 .           z,
                                                                                             s.
                                                                                                           .,
                                                                                                           s
                                                                                                                         u
                                                                                                                         .
                                                                                                                          n                    u
                                                                                                                                               r'
                                                                                                                                                u
                                                                                                                                                x G
                                >
                                o                                                .
                                                                                             rq
                                                                                             o
                                                                                                           s!
                                                                                                           o
                                                                                                                         r
                                                                                                                         o
                                                                                                                          q                     e kcz
                                                                                                                                               r.
                                =
                                 V                                                           $
                                                                                             fN
                                                                                                           &
                                                                                                           G
                                                                                                           o
                                                                                                                         U
                                                                                                                         @!
                                                                                                                         fN
                                                                                                                                                G
                                                                                                                                                ; >v
                                                                                                                                                o
                                                                                 .           k
                                                                                             o             k
                                                                                                           -             P
                                                                                                                         ow
                                                                                                                         œ                     *w  uQ
                                                                                                                                                4) >
                                     .
                                :                                                                                                              2
                                                                                                                                               > -
                                X
                                <                                                            m
                                                                                             Pw
                                                                                             CM            t
                                                                                                           Cn
                                                                                                           N.
                                                                                                            V            i
                                                                                                                         n
                                                                                                                         t
                                                                                                                         P
                                                                                                                         n1                    *
                                                                                                                                               r%
                                                                                                                                               t*
                                                                                                                                                h
                                                                                                                                                -
                                                                                                                                                o            n
                                                                                                                                                             O1
                                                                                                                                                             +
                                #                                           ..-
                                                                              ' =
                                                                             . -
                                                                                o
                                                                                *                          :
                                                                                                           D5
                                                                                                           =             G
                                                                                                                         on)
                                                                                                                         f                     C
                                                                                                                                               o> o
                                                                                                                                               o  o
                                                                                             rv            o             rz                    Oh         o
                                                                             .               .-            .             o                     x          x
                                                                                             .
                                a                                            -           .            .             .o               =         .         =
                                .w
                                 E.
                                 o                                           .'.. v
                                                                                  x>
                                                                                   .'!a g
                                                                                        >)ao t
                                                                                             >
                                                                                             naao m
                                                                                                  =u
                                                                                                   <mo.r
                                                                                                       -=
                                                                                                        aLe
                                :                                            '
                                                                                          .o5<
                                                                                          .
                                                                                         5* a'jo5<
                                                                                                x'goï*<<<?
                                                                                                    ='.
                                                                                                      *uz'l.
                                                                                                           *œz'.
                                ë                                                .
                                2                                                                                                              =          =
                                #                                                '                                              u. u.
                                                                                             m
                                                                                             qr                          M
                                                                                                                         on
                                                                                                                          'j I. f
                                                                                                                                >
                                                                                                                                m +m
                                t
                                m                                                '           T
                                                                                             *                           N'
                                                                                                                         Xl .
                                                                                                                            C7
                                                                                                                             O '
                                                                                                                               X
                                                                                                                               7 '
                                                                                                                                 mr
                                2.                                               *           *                           gr
                                                                                                                          . v oh =
                                a
                                *                                            -               N.                          +'           v' -
                                                                                                                                         4'
                                                                                                                                          . xr
                                                                                                                                             l
                                                                                             c
                                                                                             &                           C3
                                                                                                                         x
                                                                                                                         ''a          o
                                                                                                                                      o        oo         o
                                                                                                                                                          o
                                                                                             t2                          C5           *        X          tzj
                                @
                                I
                                                                                               E
                                                                                               O
                                                                                                                          E
                                                                                                                          Ch
                                                                                                                                       E
                                                                                                                                       O
                                                                                                                                                E
                                                                                                                                                Y
                                                                                                                                                   E
                                                                                                                                                   C
                                Q
                                '                                                              Li                         Ql           ?        H H
                                e
                                *                                                             u
                                                                                              =
                                                                                               *                          :
                                                                                                                          =
                                                                                                                                       u
                                                                                                                                       *
                                                                                                                                       D
                                                                                                                                                u
                                                                                                                                                *
                                                                                                                                                Y
                                                                                                                                                   :
                                                                                                                                                   >
                                iil
                                g                                                            w5ë:                        *qëE         e!:      .!
                                                                                                                                                : .!
                                                                                                                                                   ::
                                                                                 *           t:                          UJ              kI     kg =
                                1                                                            r                           'D           =        'Q         .â
                               C)                                                            r                           =            =        r          =
                                w.                                                           @                           @            @        @          @
                                2                                                            t
                                                                                             C:
                                                                                              D                          >!
                                                                                                                         !
                                                                                                                         .             Qpl .; .4W!
                                                                                                                                      .f
                                o                                                            r                           :               x < :
                                                                                             =Q                          1%           =.
                                                                                                                                      2 uQ- =E
                               œ                   w
                                                   *
                                                   '                                     2. u                          G                G* 2 s :=u
                                                                                         œï                          *
                                                                                                                     œk              .b
                                                                                                                                      œ2c * u .b
                                                                                 '
                                                   ..                                       c                          c                       œ %
                               =
                               -
                               *                   =
                                                   .                             .       s
                                                                                         o  C                        >
                                                                                                                     o C              o o o y
                                                                                                                                      > j! > a s (
                               *                   u                                     = t*                        = q;             = q,= q?= œ
                                                   <                                              n                          (n          to         in        fm
                                                   <
                                                   rt                        *               .4                          t.ç          +        kg i
                               Ao                  r                                     l*
                                                                                          t m1*
                                                                                              z .i*
                                                                                                  < xI*
                                                                                                      ex'*
                                                                                                         cx
                                                                                                         ë 1*
                                                                                                            e*
                               Xg                  o
                                                   >
                                                   Q                         .
                                                                             -' .
                                                                             '  > <o
                                                                                   c .<
                                                                                     Yc
                                                                                      w =<
                                                                                        >m
                                                                                         c œ<m:m
                                                                                           Yo
                                                                                            c z w D<
                                                                                                   c
                                                                                                   .
                    ii          â                  u,
                                                   =
                                                                             ,
                                                                             -               x            .              a           x a a
                    O          uo                  =                                         <
                                                                                             *            <
                                                                                                          *              x
                                                                                                                         *           x
                                                                                                                                     (
                                                                                                                                     7 x
                                                                                                                                       * x
                                                                                                                                         ts
                                W
                                w        4         <                                                            .
                t       #       dj                 '
                                G
                                *
                                =
                               Q         e
                               =         *              >
                               <
                 O                       *                           j
                 3              +                               7           Y
                                                                            ll                        **                                 ..,
                                 : 4                    *  = * *$                                    '                                                   ..
              O                    .
                                .. .          ..
                                                        Ej < rï
                                                        e
                                                        X           ....1
                                                                                     .
                                                                                     .   ; .
                                                                                                  ..  .j             .
                                                                                                                     à
                                                                                                                     .
                                                                                                                                 T
                                                                                                                                         .
                                                                                                                                               - .
                                                                                                                                               ..
                                                                                                                                               .
              IQ               .         **             G
                                                        U                                *            .
                                                                                                      . *
                                                                                                      .              -.                  *     ; *.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 120 of
      '
      d
                                      130
          #10ZOöpd
          V 1t1@tuLI3P11V Wtldeo s
                           .G
                           au. =
                               <> a.
                                  D
                                  ocf
                                    u. kt$v)
                                          .=
                                           l a.
                                             .Q
                                              c<# u.
                                                  d
                                                  ul*,>
                                                      cxci
                                                        :rz#lE$ =g)L'--
                                                                      l:
                                                                       kl($
                                                                          km.G
                                                                             u.@)
                                                                               c
                                                                               m<Lu)s& =g)'
                                                                                          :g
                                                                                           '
                                                                                           u-s
                                                                                             $ ug
                                                                                                t.
                                                                                                 fN
                                                                                                  g:.
                                                                                                    uuç. <=> a.uG. =<> %. F=-;
                                                                                                                           @)
m %
                                    s. . s.        s.        s. . s. .a s.    .ss. .,>. . s.        . . s.         s.       s.       s.        s.
X m
xY
œ          '               Y
                           j$e
                             o
                             ry*KrEy Y
                                     o8 o
                                     r  -
                                        tN.Y
                                           8upc
                                              G
                                              rxlA
                                                 *F
                                                 n c/ j
                                                      nro
                                                        ry ':oy .*
                                                             R
                                                            jt   -
                                                                 m8  A
                                                                     * U
                                                                       œ 'd
                                                                          B;o
                                                                            e- F c
                                                                                 Yo
                                                                                  - o
                                                                                    Y- G
 %
                       *   g
                             kz0.c=s'.< tkrl- =tzvycx v
                                       -       .
                                                      c(N w
                               cx o p (gujtx uuc% (qo m o
                                                          z m cw
                                                          m ox ax
                                                                  c1 w
                                                                     0 x
                                                                  (r t
                                                                     ux cw
                                                                        o
                                                                          a
                                                                          o 'atx J
                                                                                 jr.
                                                                                   xj7
                                                                          x (z.g u.w
                                                                                     jtz
                                                                                   . o.x
                                                                                        .
                                                                                       vv
                                                                                          njg
                                                                                        w a.cy
 Q)
 c)
 m
 Q.
              .
                           û. g k)g a. 0  4 a. # o 0/ ot
                                                       / uo m uw
                                                               o o   w (a04 o  4 é 0   4 é
                               I
                               q
                               :
                               i
                               -
                               !
                               .'
                                l
                                k
                                t
                                -
                                -.     1
                                       (
                                       $
                                       1
                                       4I
                                        :
                                        s
                                        .. I
                                           4            ç1
                                                         .
                                                         î!
                                                          - 1
                                                            !
                                                            i
                                                            l
                                                            .
                                                            r
                                                            i
                                                            5!
                                                             ,
                                                             k
                                                             - I
                                                               F
                                                               N
                                                               ''             l
                                                                              '
                                                                              r
                                                                              i
                                                                              .
                                                                              h
                                                                              :
                                                                              T
                                                                              .
                                                                              l
                                                                              ,k
                                                                               .- I
                                                                                  L
                                                                                  C
                                                                                  .
                                                                                  I
                                                                                  ?
                                                                                  -t
                                                                                   .
                                                                                   -.        I
                                                                                             .
                                                                                             V.k     l
                                                                                                     L
                                                                                                     B
                                                                                                     ...
                                                                                                       -      I
                                                                                                              '
                                                                                                              x
                                                                                                              rk 1
                                                                                                                 L
                                                                                                                 :
                                                                                                                 .
                                                                                                                 '
                                                                                                                 i
                                                                                                                 .
                                                                                                                 F1
                                                                                                                  i
                                                                                                                  -
                                                                                                                  . I
                                                                                                                    .
                                                                                                                    q
                                                                                                                    I
                                                                                                                    i
                                                                                                                    .
                                                                                                                    7
                                                                                                                    -!-
                                                                                                                     .. l
                                                                                                                        -
                                                                                                                        :-t
                                                                                                                          .
                                                                                                                          -
               *


                                       s.                          y.    >.   s.    &.       y.      N.                                   s.
                      .                c                           o     c    o     o        &       o                                    o
              ' .                      ç
                                       m
                                        y'                         ck
                                                                   4     (y
                                                                         *    (N
                                                                              4     (N
                                                                                    4        (
                                                                                             4N      t
                                                                                                     4'/                                  (
                                                                                                                                          cy
                                                                                                                                           x
               -                       c
                                       A                           T
                                                                   (&
                                                                         v;
                                                                         rx
                                                                              N'
                                                                              (x
                                                                                    +;
                                                                                    (N
                                                                                              *7
                                                                                             eq
                                                                                                     N'
                                                                                                     ou
                                                                                                                                          < )
                                                                                                                                          (r>
                                       o                           o     c    o     o        o       o                                    o
           '                   s.      s.     b.        6.         s.    s.   s.   t-        b.      &.       s.        s.       s.       s.
                               o       o      o         o           8    o    o    o         o       o        o         G        o        o
                               (
                               Y       CY     (N        m          (N    (N   (N   Oq        *       tN       Cy        N        N        (N
           '
                     .         .-      x-     v&        uq         4     4    4    4         cù      cs       Co        4        4        t
                                                                                                                                          %
                   -           f?
                               (N
                                       C
                                       O
                                        ?     @
                                              C&
                                                        CY
                                                        C<
                                                                   *7
                                                                   m
                                                                         r
                                                                         C%
                                                                              +;
                                                                              (N
                                                                                   N
                                                                                   CN
                                                                                             r
                                                                                             (N
                                                                                                     N'
                                                                                                     tN
                                                                                                              r
                                                                                                              C&
                                                                                                                        v;
                                                                                                                        (N
                                                                                                                                 *7
                                                                                                                                 cx
                                                                                                                                          9
                                                                                                                                          O
                               o       &      D         &          CD    &    o    o         &       o        o         &        &        &

                 CX
                  .                    r%               CNl                   D     .        %                 . CN
          .* - . p
                 =-                    s
                                       %      cs.
                                              s         c
                                                        > l
                                                          .        s
                                                                   s.    *'   ;.   :
                                                                                   .         s
                                                                                             o:      e;
                                                                                                     a
                                                                                                     O        g
                                                                                                              . cp-; u
                                                                                                                     .:. 6
                                                                                                                     0   r
                                                                                                                         v?
                                                                                                                          -
                            (1
                             ;
                             J. (
                                4
                                .
                                1. I
                                   -
                                   '
                                   I
                                   !                    (R
                                                         :.
                                                         .         t'
                                                                    t
                                                                    i
                                                                    w'
                                                                     t   t
                                                                         !
                                                                         3
                                                                         :.   l
                                                                              .
                                                                              3
                                                                              1
                                                                              ;    l
                                                                                   jJ        I
                                                                                             -
                                                                                             iJ
                                                                                              -,     l
                                                                                                     .
                                                                                                     -
                                                                                                     1
                                                                                                     9
                                                                                                     .I
                                                                                                      -       1
                                                                                                              -
                                                                                                              6.
                                                                                                              .t- I!
                                                                                                                   (!. I
                                                                                                                       jj l
                                                                                                                          jv

                   *




          --
          *
                   ----
                      '

                            *                 !
                                              j
                                              *j
                                               ij
                                                p
                                                !
                                                j
                                                i t-
                                                   :
                                                   j
                                                   ::
                                                   2,              :
                                                                   ii
                                                                   *ë
                                                                    j
                                                                    id
                                                                     :
                                                                     r   :
                                                                         t
                                                                         i
                                                                         j
                                                                         ë
                                                                         j
                                                                         i
                                                                         *ë
                                                                          :
                                                                          l   O    *         j
                                                                                             -
                                                                                             d
                                                                                             :
                                                                                             ':
                                                                                             *r:
                                                                                               z
                                                                                               ,
                                                                                               -     !
                                                                                                     é
                                                                                                     l
                                                                                                     j
                                                                                                     m!
                                                                                                      l!
                                                                                                      j-
                                                                                                       E      :
                                                                                                              jj
                                                                                                              y;
                                                                                                               i
                                                                                                               j
                                                                                                               ;*                :
                                                                                                                                 j
                                                                                                                                 g
                                                                                                                                 i;
                                                                                                                                  jj
                                                                                                                                   ;
                                                                                                                                   r -
                                                                                                                                     :::,
                                                                                                                                        -
          .                 o          c      c         o          CD    o    c    D         &       o        o         o        o   &
                            :          k
                                       s.
                                       u      y         t
                                                        su. u
                                                            s.
                                                             .           y    y    q
                                                                                   u         a.
                                                                                             s.      u
                                                                                                     s.       u
                                                                                                              s         y        t
                                                                                                                                 q
                                                                                                                                 z p
                                                                                                                                   u.
                                                                                                                                   w
                                     ç w .ç x ..ç sz
                           *4)'GE * .Y.     *'ï * j0. .;
                                                       saj
                                                         c Y acj zx .ç                      a*
                                                                                             .
                                                                                             s.
                                                                                              Sg     x .g    .v
                                                                                                              .
                                                                                                              oéo..o
                                                                                                                   akj
                                                                                                                     c. suj
                                                                                                                          o xu j
                   .            .

          :                             '6             *       .
                                                                  4)E                               -&E                 o
                                                                                                                            o C.
                                                                                                                            m  o      .
                      -     :*  : !: >   o  oe >
                                            >     o; > oE > o; >  oE -                       Bow,    o@
                                                                                                     b        oe >
                                                                                                              >    oC o >C >
          '                = @) = X* = @*) .a@*) .a@
                                                   *) -2JJ ..a(J
                                                               *, = Gt/
                                                                      )                     -JXm    .u@c)    = (D
                                                                                                                œ .utq
                                                                                                                     /7
                                                                                                                      l= ((
                                                                                                                          p
                                                                                                                          u = fœ
                                                                                                                               /l
          .                 >.
                            .-
                                       >.
                                       v.
                                              s.        s.
                                                        v.
                                                                   s.
                                                                   .-
                                                                         p-
                                                                         v
                                                                              s.
                                                                              m
                                                                                   s.
                                                                                   ..
                                                                                             s.
                                                                                             v-
                                                                                                    s.
                                                                                                    w.
                                                                                                              s.
                                                                                                              .-
                                                                                                                        s.
                                                                                                                        ..
                                                                                                                                 s.
                                                                                                                                 m
                                                                                                                                          s.
                                                                                                                                          .-
                   '        o          o      V         o          &     o    o    o         o      o         c)        o        o        o
           .
                      .
                            c
                            3x         c
                                       3x     ty
                                              s.        ry
                                                        s.         >
                                                                   &.    p
                                                                         s.   e/
                                                                              >>   p
                                                                                   s.        e/
                                                                                             s.     t
                                                                                                    y.
                                                                                                    s         p
                                                                                                              s.        p
                                                                                                                        s.       p
                                                                                                                                 s.       p
                                                                                                                                          s.
          .-
          .
                            œ
                            a
                            co
                                      C
                                      ('<t
                                       o
                                              V
                                              cu
                                              o
                                                        N
                                                        tw
                                                        o
                                                                   T
                                                                   cx
                                                                   &
                                                                         T
                                                                         rx
                                                                         o
                                                                              N
                                                                              cx
                                                                              o
                                                                                   N
                                                                                   (
                                                                                   x
                                                                                   o
                                                                                             T
                                                                                             cu
                                                                                             o
                                                                                                    %x
                                                                                                    t
                                                                                                    o
                                                                                                              +7
                                                                                                              tx
                                                                                                              o
                                                                                                                        *
                                                                                                                        g7       *7
                                                                                                                                 rx
                                                                                                                                 o
                                                                                                                                          T
                                                                                                                                          cx
                                                                                                                                          o

              -             ;
                            ;         N'
                                      v
                                      .-
                                              =
                                              4                    $     3    ;    (
                                                                                   o
                                                                                   s.        o
                                                                                             (
                                                                                             soo
                                                                                               .    :
                                                                                                    %.
                                                                                                    s                   :@ 8
                                                                                                                           =              O
                                                                                                                                          c
                                                                                                                                          (x
                                                                                                                                           s
                            (9
                                      g       =
                                              f/        (N
                                                                   #
                                                                   CN
                                                                         &
                                                                         (N
                                                                              ;
                                                                              (N
                                                                                   qo
                                                                                   rn
                                                                                             u
                                                                                             O
                                                                                                    t
                                                                                                    O
                                                                                                     o                  z g
                                                                                                                        *
                                                                                                                                          .
                                                                                                                                          m
                            =         k
                                      =u      g         g          >
                                                                   <     <
                                                                         s    <
                                                                              >    k         <
                                                                                             -a     j        k :                          :
              2
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 121 of
                                      130
                     # 10 E OBed
                     V luoLutlaellv ultldel/s
                       *        C>        *                                            œ              O                     O                                                                           K          *
= %                                                            6) :) . t!)' (  5 f!l tsl e)
                                                                               .                            F) m
D m        es: .t s% z                                                                       %                          m s
xY
œ          o. .2.g :z.P                   =
                                                      a          p E  :
                                                                    ou:         g
                                                                                a
                                                                                -s
                                                                                 '.%
                                                                               g,s1)a . s  :
                                                                             .
                                                                              j. >.
 c
           1A
            s a.
           ktm.
              jt gjgp
                    a'
                     Y
                     Cj
                      .
                      uj.j '
                           z.
                            s#j'
                               ,.
                                jj,'=
                                    n
                                    p!
                                     q.
                                      1
                                      vj.
                                        o<
                                         .
                                          +:
                                           t
                                           !.c: :%t.
                                   (a* E = o D m   u:
                                                ojj)k=<j..a. = u u utto :0cz û.<% a..t
                                                                       . y)g .
                                                                             :
                                                                                               =,
                                                                                          .a. 'Q
                                                                                               p
                                                                                                 X.2
                                                                                                  8X
                                                                                                    '
                                                                                                    *<+)s
                                                                                                      @
                                                                                                        ao
                                                                                                           u
                                                                                                           X
                                                                                                           xs
                                                                                                             v- '
                                                                                                                a
                                                                                                                .
                                                                                                                d
                                                                                                                q
                                                                                                                )
                                                                                                                  1
                                                                                                                  .
                                                                                                                  -
                                                                                                                  :
                                                                                                                    '. <+wz
                                                                                                                              EQû
                                                                                                                                ,
                                                                                                                                v
                                                                                                                                 '.'
                                                                                                                                   ,
                                                                                                                                   y.
 œ
  Q                                                                                     tm = Lu u :p o ..(z) c7tzl.a.
                                                                                    . < u                            q( o q ) w '
                                                                                                                                h
                                                                                                                       D c) u.* o 'o
            f c7         w                  w c
                                              7 F F      o                                        +*    *    V*    *-     >

          G..
            1-j .
                1 nu
                   t Iir
                       c 1'
                          J!c
                            .
                            !4aI7 j4                c                                                                                                                                                     &                                              c            *
          J         g     j j
                                   j j jj
                                        g
                                        D
                                        ï =
                                          .,
                                           éj)
                                             o j
                                               .
                                                c
                                                . Q.                                                  .
                                                                                                                                                                     .
                                                                                                                                                                                        -m         N > :Q ' Qfv
                                                                                                                                                                                                   (l. v- a.c.
                                                                                                                                                                                                                    :Q
                                                                                                                                                                                                                     (!, ' .47 tN'
                                                                                                                                                                                                            N. œ tx (l . a.
                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                   (v ,
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                      .

                                                                                                                    &                                               é                        4 btb 3                             é j                           1j
                                                                                                                                                                                                                                                                ,
           I
           .
           '
           i
           .
           ,
            4
            .
            ,            (
                         1
                         j
                         )
                         5
                         zI
                          ,.        (
                                    1
                                    2
                                    ..J
                                      k
                                      .            (
                                                   q
                                                   k
                                                   jz-
                                                    1        (
                                                             .
                                                             ::
                                                              j
                                                              !
                                                              )
                                                              . j!
                                                                 )
                                                                 j- 1
                                                                    2
                                                                    j
                                                                    2r                  ..            (
                                                                                                      l
                                                                                                      j
                                                                                                      y!
                                                                                                       q                I
                                                                                                                        îJ
                                                                                                                         t            I
                                                                                                                                      q
                                                                                                                                      t
                                                                                                                                      r
                                                                                                                                      rt
                                                                                                                                      li.i;k.,
                                                                                                                                                                              (!1
                                                                                                                                                                                .        1
                                                                                                                                                                                         L
                                                                                                                                                                                         .
                                                                                                                                                                                         i
                                                                                                                                                                                         2.
                                                                                                                                                                                          i           1
                                                                                                                                                                                                      z
                                                                                                                                                                                                      .!
                                                                                                                                                                                                      ';. .j
                                                                                                                                                                                                           i.E.F
                                                                                                                                                                                                           .   1!..            1
                                                                                                                                                                                                                               i
                                                                                                                                                                                                                               ?
                                                                                                                                                                                                                               r
                                                                                                                                                                                                                               :l
                                                                                                                                                                                                                                L
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                I             )
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              *
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                              .i )'
                                                                                                                                                                                                                                                  .;
                                                                                                                                                                                                                                                   1 lL/F!L
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                   .
           N'
           =           7:
           8
           4
                       T
                       ch
                       s.
                                                                                                                                                                                                                bo
                                                                                                                                                                                                                m
                                                                                                                                                                                                                &
                                                                                                                                                                                                                C*
           :           #                                                                                                                                                                                        mr
           û
           o           t:
                       o            $1
                                    o                                                                          b.       >.          N                 bw        >.        >*             >.        r
                                                                                                                                                                                                   <           &.              ?r*
                                                                                                                                                                                                                                <         >.
                                                  o          U/
                                                             r            to
                                                                           N        g             o
                                                                                                  m
                                                                                                               m
                                                                                                               &
                                                                                                               (
                                                                                                               N
                                                                                                                        e*
                                                                                                                        &
                                                                                                                                    >
                                                                                                                                    t
                                                                                                                                    Dx
                                                                                                                                                      re
                                                                                                                                                      ol
                                                                                                                                                      o cc
                                                                                                                                                         o!
                                                                                                                                                          u s
                                                                                                                                                            p
                                                                                                                                                            &
                                                                                                                                                                Y*        >              Y
                                                                                                                                                                                        D-         >.
                                                                                                                                                                                                   c           e
                                                                                                                                                                                                               c               :7         r.
                                                                                                                                                                                                                                          D  o
                                                                                                                                                                                                                                             m
                                                                                                                                                                                                                                                     N             b.
                                                                                                                                                                                                                                                                   $7
                                                                                                                                                                                                                                                                   m
           4         2             3
           m
           *7
           o         N
                     t
                     &
                     x             Rl
                                   4              A
                                                             s
                                                             A
                                                             o
                                                                          é
                                                                          A
                                                                                                  o5
                                                                                                  N
                                                                                                  (x
                                                                                                               4
                                                                                                               N
                                                                                                                        ö
                                                                                                                        ,7 *7
                                                                                                                                    B                 4
                                                                                                                                                      V        T *-           .
                                                                                                                                                                                        p
                                                                                                                                                                                        s.
                                                                                                                                                                                        T
                                                                                                                                                                                                   p
                                                                                                                                                                                                   m
                                                                                                                                                                                                   o
                                                                                                                                                                                                               ry
                                                                                                                                                                                                              s.
                                                                                                                                                                                                              n'
                                                                                                                                                                                                                               p
                                                                                                                                                                                                                               v
                                                                                                                                                                                                                               f/
                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                          N p
                                                                                                                                                                                                                                          p
                                                                                                                                                                                                                                          *l
                                                                                                                                                                                                                                                9
                                                                                                                                                                                                                                                .   s.
                                   c              &                                                            e
                                                                          &        o              o
                                                                                                               ou       el
                                                                                                                        o tox                         o
                                                                                                                                                      cl       o
                                                                                                                                                               o4 t
                                                                                                                                                                  o4                    c
                                                                                                                                                                                        ou        A
                                                                                                                                                                                                  o           tx
                                                                                                                                                                                                              o            oa
                                                                                                                                                                                                                           o              c
                                                                                                                                                                                                                                          o
                                                                                                                                                                                                                                           7
                                                                                                                                                                                                                                           q N
                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                              v =
                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                                c
                                                             O        co           O
           8         X             &           4             N
                                                             c        q e? 8                                   G
                                                                                                               1        = g                          O         VN                                             to
                                   ef                        *.       o C) c;                                                                        u         r) 6#
                                                                                                                                                               VJ                       *
                                                                                                                                                                                        c                                                 8         : S
                                   to                                  %           tN            o             =        8
                                                                                                                        . od
                                                                                                                          *                          Oi        *  <                     oi     a
                                                                                                                                                                                               to             ui
                                                                                                                                                                                                              *            d
                                                                                                                                                               %*         I             O                                  O              *         b.
          1
          :
          ,
          1!
           k
           .                       1k
                                    )-                    t
                                                          .
                                                          $-
                                                           1
                                                           d-         1
                                                                      i
                                                                      r!:
                                                                      .'
                                                                        '
                                                                        ,
                                                                        t
                                                                        7
                                                                        ... I
                                                                            E
                                                                            .
                                                                            i
                                                                            -
                                                                            '
                                                                            k,
                                                                             !
                                                                             .
                                                                             '                   I
                                                                                                 it            r
                                                                                                               Lj
                                                                                                                i
                                                                                                                k                                    f
                                                                                                                                                     Nk
                                                                                                                                                     c
                                                                                                                                                     M*        l
                                                                                                                                                               7t         I
                                                                                                                                                                          i
                                                                                                                                                                          L>I                  (,
                                                                                                                                                                                                '
                                                                                                                                                                                                .
                                                                                                                                                                                                t                                                   l
                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                    .t
                                                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                                                     Jk.
                                                                                                                                                                          -
                                                                                                                                                                                                                                                     .




       &             N             v-
                                              r- =
                                              2  g v- g o
                                                        g                                                      &
                                                                                                               o        &           N                v
                                                                                                                                                     tN-   *
                                                                                                                                                           m- N                     '
                                                                                                                                                                                    fx
                                                                                                                                                                                     -         >              <-           w             w.
                                              -
                                              8
                                              -
                                                                                                 ,n
                                                                                                 a
                                                                                                 ö         8
                                                                                                           a                                         j
                                                                                                                                                     o                   g
                                                                                                                                                                         j                    cx j
                                                                                                                                                                                                 cq o
                                                                                                                                                                                                    eq j
                                                                                                                                                                                                       ev <
                                                                                                                                                                                                          rq
                                                                                                                                                                                                           .cz
       t2 c  k    o
                  12   =               &     o       o     o      o       o      o    o      o   o
                                                                                                 s
                                                                                                      * o.
                                                                                                      o
                                                                                                                                                                                                                                      : o
                                                                                                                                                                                                                                      o
                                                                                                                                                                                                                                                             : c
      *1 Q *i .
              % #E ,G lh'E. .
                         6
                         ë     6
                               1    .
                                    (;   9
                                         p     j
                                               .:          tu    u.       u      u.   u .
                                                       = . .s . ,s . s . .s . .s . .s >.ZG xuk :      qUG y                                          .
                                                                                                                                                                                                  .
                                                                                                                                                                                                                                      s. y                   o.
                      :m :  è':
                              0
                              c?: !'.
                                    g.mg  '
                                       x:n'
                                         = .I':= 'fxd  s
                                                       =
                                                       q. '
                                                          F *.7' &
                                                                  .
                                                                  ''E  ' :'    m- œa w'
                                                                                     o =o        m o         axa
                                                                                                               j
                                                                                                                            .                        ,

                                                                                                                                                                                                                                     :.é   G x,
                                .
      '  $                    '   z z    >  :  9*   D  '? :  :                            . v= . :' m   0:. ab
                                                                                                             i)g                                                                                                                     . * 4.
                                                                                                                                                                                                                                         >::
                                                                                                                                                                                                                                           :a>,
                                                                                                                                                                                                                       .
               o = o = : = : = m = t . : = t5 = c
      = ff .a @)                                             z =ob ::7 .0>     #r    >,
                                                                                     o  o   >
                                                                                            o  a
                                                                                               o     >  e
                                                                                                                                                                                                      .
                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                     >
                   œ                                                     u     =   o                 o
                                                                                  g) am o g) = m = e = b                                                                                                                                                   o
                                                      (r)   @) (0          (r)                                                                   .                   -
                                                                                                                                                                                                                                     = t -ou o           .u
      R          r             >.
                               *                                                                           b.        N.          >.              >.        b.
      o          &             c                                                                                                                                         >.         >*        N.          >.           y.
      (N         tNI           C<         &
                                          %              .ç!          o        o             o             o         o           o               o         o
                                                                                                                                                                         cN         oN        &N          o            o
                                                                                                                                                                                                                                     >.
                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                b.
                                                                                                                                                                                                                                                o
                                                                                                                                                                                                                                                           >.
      ?i                       >-
                                $                         u?          W        C8            %             m        (N          (N               CN        (N            C          (         f                                                            c
      V          V             V          m
                                          V              V            V        V             T             st       N' st                        <         pi            o'         (ô        3            m           01            C% (N                 G
                                                                                                           N        *7 T                         *7        N             r          T         V            <
                                                                                                                                                                                                           :           (J            t; tl                 té
      (D         D             D          o              c
                                                         oq       (
                                                                  oN (N
                                                                      a                      g             o        o o                          c         o         &              C         ch
                                                                                                                                                                                                           *7
                                                                                                                                                                                                          (D
                                                                                                                                                                                                                       N'
                                                                                                                                                                                                                       &
                                                                                                                                                                                                                                     N' T                  N
                                                                                                                                                                                                                                     o          &          c
      @           *            c          iO
                                                         ç;       g            *-
      N
      O          OP
                  R                                      J        r
                                                                  o            8                           t
                                                                                                           $: j                                  j t$
                                                                                                                                                    7
                                                                                                                                                    2
                                                                                                                                                    :*% $ %                                               %
                                                                                                                                                                                                          @ tp
                                                                                                                                                                                                             7
                                                                                                                                                                                                             9&:.@:
                                                         *            z lc                                 (N O                                  O  ô 07 %n                                               tn N > s. 2
      .2         =                                       #                     D             œ                                                                                                                                        -        tu          <
                                          4                                                  5             <        <           <                <                   =
                                                                                                           >        (n (9 t9                                         <                                    uj >
                                                                                                                                                                                                             < y g t
                                                                                                                                                                                                                   y.
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 122 of
                                      130
                        #lO#Oöed
                        V ILIOIAIQCXBV Ultldeles
               vw            =         tz/             k.r
                  o c                                          X WK tl = 5 'è m ow                         ('
                                                                                                            ,
                                                                                                            N                    e.
                                                                                                                                  l              el
                                                                               >*1 N=                                                                                    1*t;
        -*# ' j '   j x                                              W I
        .g
      z.=o @' #'B.:)x  (
                       x
                                  M    ! s
                                         ::    j s *
                                                   g
                                                   ' j:            l   a
                                                                           ..%
                                                                             j    * @
                                                                               ZA c
                                                                                                                                                                         *
m %
X œ
a
-%
      : .  .p .t
              o e z
                  1 =
                    og g 'e4
                           7c:ou, o hc.)E œc<.u
        o.< u.(n o < r < o r o (n < & tt *. c:
                                                  œt!m:
                                                      z
                                                      oo.cm#
                                                        1   ,1foe
                                                              +'
                                                              <
                                                              *
                                                                L-1g!z
                                                                a-
                                                                c
                                                                m
                                                                     ':'i.y:(:
                                                                      %
                                                                           C
                                                                             s.e m
                                                                       tta e >
                                                                               *
                                                                                 3 9
                                                                                 é=u                                                                                     *
.(D                                                        oo D D                   w
                                                                                                                                     .

                            tz     1    $2 7: 22           :                                                                                                             c
           l'C
             D
             P'
              jj 'ET
                  !Tm
                   ( -jQ
                       =1C
                         l
                         i
                         p
                         jo œ
                            C
                            l
                            i
                            lj                     5o
                                                    '-'                                                                                                                  V

                             ao
                              t
                              '
                              -
                              ' ê
                                lr
                                 i
                                 ,
                                 lj
                                  o
                                  4
                                  .
                                  4,œC
                                     l
                                     i
                                     '
                                     j -
                                       '
                                       1i
                                        lI
                                         o
                                         f
                                         a.
                                          !
                                          ,'.
                                            'E
                                             (
                                             -
                                             '
                                             1 -
                                               t
                                               i
                                               Xs
                                                c
                                                (a
                                                 -
                                                 .
                                                 '
  O
 Q.
                        .
                                                                                                                                                           * CN     <
                                                                                                                                                           (J       l
           4)jû-I
                * o+
                   Bœ           œ      œ
                                           r                          à           #            à            o
                                                                                                            4               : ö
                                                                                                                              - t-
                                                                                                                                 n-ö                    0 D4
                                                                                                                                                                    CN   &
                                                                                                                                                                         X
              l
              L
              .
              I
              k-
               ,
               )
               l
               ..                      I
                                       k
                                       '
                                       :
                                       r
                                       l'
                                        l                                                                                                                                m
                                        -i
                                         v                        t'
                                                                   -
                                                                   7
                                                                   .
                                                                   -
                                                                   t-                                                   r
                                                                                                                        ,
                                                                                                                        .
                                                                                                                        :1 l
                                                                                                                           Q
                                                                                                                           !
                                                                                                                           tj
                                                                                                                            .
                                                                                                                                             *
                                                                                                                                             *
                                                                                                                                             1
                                                                                                                                             '
                                                                                                                                             .
                                                                                                                                             .
                                                                                                                                              1
                                                                                                                                              :
                                                                                                                                             ,,
                                                                                                                                               1
                                                                                                                                               r
                                                                                                                                              ..
                                                                                                                                                7
                                                                                                                                                8
                                                                                                                                               ,,
                                                                                                                                                 :
                                                                                                                                                 1
                                                                                                                                                .-
                                                                                                                                                 .-,
                                                                                                                                                   .       (r
                                                                                                                                                            l
                                                                                                                                                            tt-
                                                                                                                                                                         X
              T
              O                        c)                                                                                       Q            T             N
              m                        (N                                                                                       &            D             (D
              A                        3                                                                                        4
                                                                                                                                             W             IN
           2                                                                                                                    (N           4
           c                                                                                                                    3            d.            J
                                                                                                                                                           &
                                                    &            f                        X
           o              &           o            F                                                                                                       œ
                                                                 o                        &            D
           -.           e?            (N
                                      4            4
                                                                 CV
                                                                 4
                                                                              &           C/           (N               &       &            o             o
                                                                                                                                                           % ,
           r6           s                                                     â
           4                                                                              CN                                    Q3
                                                                                                                                 N           4
                                                                                                                                             (N            &
           .            /             D            &                          /           c                                     G
                                                                                                                                c            u
                                                                                                                                             &
                                                                                                                                              6
                                                                                                                                                           /
          %             co
                        œ                                                                                               @ :
                                      #            R             X
                                                                 k:                                                                                        8 '
                                                                                                       c
          d             &                                                                                               & a      .           k
          N             (*                                                    j           &            &
                                                                                                       O            m           v.           s
                                                                                                                                             *             s
                                                                                                                                                           %
                                                                                                                                                                :
          '
          u-
           f
           à          r!
                       -          f.
                                   '
                                   7
                                   1
                                  ..               p'
                                                    ,
                                                    -
                                                    .            r,
                                                                  N           t
                                                                              l
                                                                              .
                                                                              ?-
                                                                               .       L
                                                                                       p.          )a
                                                                                                    ;
                                                                                                    f               gk
                                                                                                                     y
                                                                                                                     - j
                                                                                                                       r:j               cl
                                                                                                                                          ;
                                                                                                                                          (             I
                                                                                                                                                        2
                                                                                                                                                        pj
                                                                                                                                                                l




          **          >                                      >             m.         -                     .
       eq rx                      m            &
                                               o             cu            rx         a            .
                                                                                                   cq
                                                                                                    -               a        u           &
                                                                                                                                         .             .
                                                                                                                                                       (x
             I                                                               j
                                                                             o .    8   8
       & c
       . .
           o
           .
             o
             .
               o
               .
                                                                           c
                                                                           .
                                                                             o
                                                                             .
                                                                               o .o j . :
                                                                                        .,
       (7 u
          h                       U. k
                                  N                          >.            y s. (y: s. o s        o. o
       >.z/ x . # .Y>.Z:
                      G
                      o. .œ
                          0...
                             G m.xk
                                  j                                       .
                                                                          >.z
                                                                            c  .
                                                                               s,.
                                                                                 q w..
                                                                                     s
      %. c *. .A                                                                       s,ws w ws w wc x .s
       o'
       e       -    . -   . a.    o.                                      a o. a E m E p w s .s s . 0 s. g.
                                                                                                                .

            e
            o  L?   '                                                                                                                            .
      =y) * go*
          o   o wo
              eo er
                  z
                  1l JrE
                  =    o
                       o !v)
                          j !v)j j@)
                                  j =o
                                     >z;
                                       * =>
                                          o<i
                                            ! =>
                                               o'
                                                ul =o
                                                    >e
                                                     o
                                                                                                                                @)           *             @)
      to            &            (D
      D                          c             &             c            N           O
                                                                                                   T
                                                                                                   &                                     $2            $2
      C8                                                                                                            D
      (N                         %             %             C1           3           3            (
                                                                                                   àN                       8            c             &
                  4
                  (N             CN            7             2
                                                             &                                                  3           cs
      4                          4             cé                                     3            B            3
                                                                                                                            QN
      c           c              c             c             &                        o            c            &           3
                                                                                                                            o            à
                                                                                                                                         o             3
                                                                                                                                                       D

      j
      *- j #
           , =
             : 8
               o                                                          s
                                                                          7 v
                                                                            s v
                                                                              a- s
                                                                                 v a
                                                                                   s. z
                                                                                      s. r
                                                                                         kx:
      fo #                                     #             #            t
                                                                          w           tw           g            jx :                  y                gt
      a           u
                  <              (
                                 <2            x             <            <           <            <            <           s         s
                                               u             tp           >        >               >            > x                   a                #
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 123 of
                                      130
                                                                                                  PX 31
                                                                                            Page 17of24



      Ffling # 57465795 E-Fïled 06/07/201708:21:46 PM



                                                         IN THE CIRCUIT COURT OF TllE
                                                         ELEVENTH JUDICIAL CIRCUIT OF
                                                         FLORIDA IN AND FOR M IAM I-DADB
                                                         COIJN TY,FLORIDA

                                                         CIRCLRT CW IL DIV ISION

                                                         CASE NO.l7-            (CA
              LOW LY SERA PHIN,

                                      PIaintiffl


             INNOVA TIVE CUSTOM ER CARE,
             LLC.aFlorida limited liability
             com pany,and HBALTH BENEFITS ONE,
             LLC,aFltvida lim ited liability company,

                                      Detkndants.


                           VERIFIED COM PLAINTA RY TRIAL DEM ANDED
                                       (Fla.BarNo.133162)
                   PlalntiffLovelyScraphintuseraphin''),byhcrtmdersir edadomel,s,sutsDelkndants
             lnnovativcCustomerCarc,LLC CICC'5),andHea1thBenefitsOne,LLC ('t
                                                                           l1BO''),and
             alleges:

                                   SUBJECT-M ATIER JURISDICTION

                   1. Thisisa civilaction undertheFlorida Private W histleblowerAct, jj448.101-

             448.105,FloridaStatutcs,forcompensatorydamagcswhich exceed$15,000-00, exclusive

             ofintcrestahdcosts.lnaddltion,thisisacivilactlonunderj540.08,FloridaStatutes,for
             compensatorydamageswhtcllexcetd$15,000.00,exclusiveofintertst:ndkosts.




                                                                                 SeraphinAttachmentB
                                                                                           Page 1of9
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 124 of
                                      130
                                                                                                      PX 31
                                                                                                Page 18of24




                                                TH2 PARTIES
                   2. Seraphin is a citizen and residentofM iam i-Dade County,Florida. She isnot

             subjectto anyltgaldisabilities.AtaIItimespertinenttotbiscomplaint,Seraphinhasbeld
             2-40 Hea1th AgentLictnseNumber7216412,which wasissued to herby the State of
             FloridaDepartm entofFgnancialServiceson Septem ber26,2014.

                   3.ICC isaFloridalimitedlsabilitycompany.Itsprincipalplaceofbusinessislocated

             inBrowarllCounty,Florida.lthasdesignatedM r.Richard Dorfmanas1tsRcgistered Agellt.

             Hisaddressis:3389 Sheridan Street,Suite632,Hollpvood,FL 33021.

                   4. 1180 isa Florida lim ited liability colnpany, 11 principalplace ofbtlsiness is

             located in Broward County,Florida. 1-
                                                 180 does business under the sctitious namts of

            i'SimpleHtalth''and Sisimple HealthP1a!1s''.lthasdesignatedM r.M atthew E. Spiew ak as

            its Registered Agent. His address is:2 Oakwood Boulevard,Suite 100.Hollywood,FL

            33020.

                                        CONDIU ONSPRECED ENT

                  5.A11conditionsprecedenttothecommencementandprosectltifm tofinaljudgment
            ofthiscivilaction havetaken place,havebten perforlned orhavebeenwaived ()rexcused

            bylCC andH BO.

                                                   VENUE

                  6. The venue ofthis civilaction isproperly laid in M iam i-Dalk County,Florida,

            beoauseScraphin isacitizen and rtsidtntofM iami-lladtCounty,Florida..


                                                      2




                                                                                     SeraphinAttachmentB
                                                                                               Page2of9
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 125 of
                                      130                                   PX 31
                                                                                              Page 19of24




                                        ENGAGEW N T OF COUNSEL
                                                      -




                    7. Seraphin hasbeen compellcd to engagetheprofessionalservicesûfM dscltlaw ,

             P.A,,ftvthepurposeofpreparing,commencingandprosecutingtûdnaljudgmentthiscivil
             action. In thatrcgatd,Seraphin haS obligated hcrselfto pay thatlaw firm a rcasonable

             attonzey's fee and to reim burse thatlaw flrm 's necessars non-overhead, out-of-pocket

             expenditures.See,j448.104,FlorldaStatutes.
                                        THE RELEVAN T DOCUM ENT

                   s, Attached hcreto as Exhibit '$A''is a copy of an involuntary termination of

             employmentictter,dated M ay 9,20l7,from 1CC to Seraphin,tht contcntsofwhich arc

             incorporated hercin by reference,

                                                 THE FACTS

                   9.ICC was fbl-med on November3,2016,Ata11timespertinentto lhiscomplaint,

             lCC lzasemployedmorethanten(1Q)people.Consequently,forthepurposesorcount1of
             tlziscomplaint,ICC isanttemployerg'withinthescopeofj448.10143),FloridaStatutes.
                   )0.H!1O wasfol-
                                 m edonM ay4,2012.Atalltimespertinenttothiscomplainla 1180

             hasvmployedmorethanten(10)people.Consequently,forthepurposesofCountlofthis
             complaint,HBO Isauttemployer''withinthescoptofj448.101(3),FloridaStatutes.
                       PriortoM ay9,2017,SeraphinwasjointlyemployedbyICC and11B()asa
              '

            QuaIityAssuranceSnpervisor.Consequently,forthepurposesofCountlofthiscomplaint,
            Seraphinqualiiesasan'çemployee''withinthescopeofj448,10l(2),FloridaStatutes.




                                                                                   SeraphlnAttachm entB
                                                                                             Page3of9
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 126 of
                                      130                                   PX 31
                                                                                            Page 20of24




                   12.lh2û17,Seraphinleameölhat1CC andHBO wtre(a)tlnla&Ntfbtiyusingunlicensed
            personnelto makc telephone sales calls to mtmbers ofthe public and (b) fraudulently
            identifyingSçraphin asthelicensed salesagtntofrecord fortNehealth careinsuranceplans

            which they were selling to members of the public. Seraphin com plained lo the senior

            managcm entof1CC and J180 thatthepracticcsdescribcd in the previoussentenceofthis

            paragraphwereillcgalandexposedSeraphintotherevocationofherforogpinghealthagent
            license,1CC and I'
                             IBO thereaNcrfiredStraphin fortlw pretextualreasonthatICC andHBO

            wcrereducing theirwork force-

                                            CLAIM S FOR RELIEF

                               CO &# F1-FJ,O#/IM WHISTLEBLOWER WCT

                  13.Seraphinreallegesthemattcrssetforthin!!;lthrough 12ofthiscomplaint.
                  14,lCC and1480 involuntarilytenninated Seraphin'semplopnentbecauseSeraphill

           objectcdto,orrefusedtoparticipat:in,activitieswbichwertina'iolationoflaws,rults,or
           regulations,includingj626.342,FloridaStalutes,TimtinvoluntaryterminationofSeraphin's
           employmentviolatedj448.102(3),FloridaStatutes.
                 15, As the proximate rcsultofthe foregoing violation ofj 448.102(3)9Florida
           StatutcssbyICC andI1BO,Seraphinhassustainedtconomicînjuricsandlössesfotwhichshe
           isentisledbyj448.l03(2)(d),FloridaStatutes,torecovercompensatorydamagtsfrom ICC .
           andHBO,jointlyandseverally.



                                                    4




                                                                                  Seraphj
                                                                                        nAttachm entB
                                                                                           Page4of9
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 127 of
                                      130
                                                                                                 PX 31
                                                                                            Page21of24




                   16. Astheproximatcresultoftheforegoing violationofj442.102(3),Plorida
            Statutes,by1CC andHB0,Seraphin hassuffvred mentalanguish andlossofcapacityforthe

            cnjoymentoflifeforwhichsheisentitleàbyj448.103(2)(e),FloridaStatutes,torecovcr
            compensatorydamagesfrom 1CC andHBO,jointlyandsevtrally.
                  Wllerefore,SeraphindemandsjndgmentfordamagcsagainstICC and1-
                                                                             1B0,jointly
            and severally,plus prv-judgmentinteregtand the costsofthis civilaction,including a
            reûsonableattorney's l'
                                  ee.

                                 COUNT11-#H 0,08.FLOS/D: STATUTM
                  17.Seraphin reallegesthcmatterssetforthin!! 1through12ofthiscomplaint.
                  18- In violation ofj 540.08,Florida Statutes,1CC and 14%0 published,printed,
           displayed,orothenvise publicly uscd f0rpurposegoftradc orforacom mercialpurposethe

           nameofseraphin withouttheexpresswritten ororalconscntofSeraphin.

                  19.Astheproximateresultofthcforegoingviolationofj540.08,FloridaStatutes,
           by1CC andHBO,Seraphinhassustainedeconolnicinjuriesand Iossesforwhkh sheis
           entitled to rccovercompensatorydam agesfroln 1CC and HBO ,jointlyandseveral
                                                                                     ly.
                 20.Asthoproximateresultoftheforegoingviolationofj540.08,Florid:Statutes,
           by lCC and HBO,Seraphin has sufjkred m entalanguish and Ioss ûf capacity 1*
                                                                                     01*thc

           tnjoymentoflifefbrwhichsheisentilltdtortcovertomptnsatorydamagesliom ICC and
           I-
            m 0,jolntlyandseverally:




                                                                                 Seraphi
                                                                                       nAttachmentB
                                                                                          Page5of9
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 128 of
                                      130
                                                                                                      PX 31
                                                                                               Page 22 of24




                  Wherefore,Seraphindemandsjudpnentfordamagesagainst1CC andHRO,jointly
            and severally,pluspre-judgmcntinterestand the costsofthiscivllaction,includinga
            reasonable attorncy'sfee.

                       RESERVATION (317RIGHT TO SEEK PUM TIVE D AM AGES
                  21. Seraphinreservcstheriglltto moveforleaveto anw nd thiscomplaintto pray for

            an award ot-punitivedamagesagainstICC andH BO-

                                        DEM AND FOR JURY '
                                                         lX IM .

                  22.Seraphindemandstrialbyjuryofal1issuesandclaimssotriablc.
                                        DEM AND FOF JUDGMENT
                  Wherefore,SeraphindemandsjudgmentforcompensatorydamagesagainstiCC alld
           HBO,jointtyandstverally,pre-judgmtntinterestathecostsofwhichcivilaction(induding
           areasonablcattorney'sfee)andappropriateequltablerelief.
                                                       M ETSCI-ILAW ,P,A .
                                                       AttorneysforSeraphin
                                                       20801Biscam eBlvd.,Ste.300
                                                       Aventura,FL 33180-1423
                                                       Telephone:(305)792-2540
                                                       Telccopiert(305)792-25 l           '
                                                       E-l
                                                         Nlail:l.l scl'
                                                                      l.
                                                                       't
                                                                        J'1,
                                                                           11't:' 1ct 1
                                                            >@-.
                                                          a'.                             *'
                                                          v




                                                         LA W RENCE R.M ETSCH
                                                         FBN 133162




                                                   6




                                                                                    SeraphlnAttachmentB
                                                                                              Page 6of9
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 129 of
                                      130
                                                                                                             PX 31
                                                                                                      Page 23of24




                                               W RIFICATION
                  1,l-ovely Seraphin,declare that:

                   1.1am thePlaintiffidentifietlintheforegoing com plaint.

                  2.lmake thisveritlcation on pefsonalknowitdgc.

                  3.Underpecaltitsofptrjury,1dtclarethatlhavercadthelbregoingcomplaintand
            (
            hatthefactsstated itlitare true.
                                                     '




                                                            I          7
                                                                17 .       r A'
                                                     <.>.                          '-' w       ,

                                                            LOVELY SE             l
                                                                            i
                                                            Dated:June-     ,   2017




                                                                                           SeraphinAttachmentB
                                                                                                     Page 7of9
Case 0:18-cv-62593-DPG Document 12-11 Entered on FLSD Docket 10/29/2018 Page 130 of
                                      130                                   PX 31
                                                                             Page24 of24




                                                                 SeraphinAttachm entB
                                                                          . Page 9 of9
